Exhibit 10.1

 

 

 

 

 

 



MASTER CREDIT AND SECURITY AGREEMENT

Dated as of January 6, 2016

among

PEAK RESORTS, INC., HUNTER MOUNTAIN ACQUISITION, INC., HUNTER MOUNTAIN SKI BOWL
INC., HUNTER MOUNTAIN FESTIVALS, LTD., HUNTER MOUNTAIN RENTALS LTD., HUNTER
RESORT VACATIONS, INC. HUNTER MOUNTAIN BASE LODGE, INC. AND FROSTY LAND, INC. 


as Borrowers,


and


EPT SKI PROPERTIES, INC.

as Lender




 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

table of contents

Section

Page

DEFINITIONS; ACCOUNTING TERMS; GOVERNANCE.1

Certain Defined Terms1 

Accounting Terms; Calculations1 

Authorization of Borrower Representative1 

Designation of Borrower Representative as Lead Borrower1 

Construction of Terms Generally1 

USA Patriot Act Notification; Representations and Undertaking2 

TERMS OF THE Loan.2 

CONDITIONS PRECEDENT TO LOAN.3 

Required Documentation3 

Additional Requirements3 

Closing Fee4 

PAYMENT ADMINISTRATION.4 

Loan Account; Credits; Application of Payments and Collections4 

Repayment5 

Prepayment5 

CASH MANAGEMENT ADMINISTRATION.5 

General Cash Management Provisions5 

Remittances of Net Proceeds6 

Actions Upon Event of Default6 

Costs of Collection6 

Notice to Account Debtors7 

INTEREST AND FEES; ADDITIONAL PAYMENTS; ADDITIONAL TERMS OF LOAN.7 

Interest Rate and Fees7 

Computations of Interest and Fees7 

Additional Payments7 

[intentionally omitted]8 

Audit Rights8 

Gross Receipts8 

INDEMNITIES.9 

Increased Costs9 

Risk-Based Capital9 

SECURITY INTEREST IN COLLATERAL; COLLATERAL REQUIREMENTS.9 

Grant of Security Interest9 

Perfection10 

Changes Affecting Perfection11 

Reinstatement11 

Further Assurances11 

Termination of Security Interest; Release of Collateral12 

12 

Protection of Collateral; Reimbursement12 

Maintenance of Insurance With Respect to Collateral13 

Collateral Audit; Inspection; Appraisals; Verification13 

Inventory and Equipment Maintenance Covenants13 

Status of Collateral14 

Lien Waivers, Landlord Waivers, Warehouse Receipts14 

Deposit Accounts14 

Delivery of Instruments, Chattel Paper14 

Representations and Warranties Regarding Pledged Collateral14 

Material Recovery Event15 

GENERAL REPRESENTATIONS AND WARRANTIES.15 

Existence15 

Authorization15 

Enforceability15 

Title to Collateral; Liens; Transfers16 

Lien Perfection and Priority16 

Litigation; Proceedings16 

Taxes16 

Consents; Approvals; No Violations17 

Lawful Operations17 

Environmental Compliance17 

Environmental Laws and Permits17 

ERISA18 

Agreements; Adverse Obligations; Labor Disputes18 

Financial Statements; Projections19 

Intellectual Property20 

Structure; Capitalization20 

Value; Solvency20 

Investment Company Act Status20 

UCC and Collateral Related Information20 

Blocked Person21 

Regulation U/Regulation X Compliance21 

Full Disclosure21 

No Material Adverse Effect21 

Additional Representations and Warranties21 

COVENANTS OF THE BORROWERS.26 

Reporting and Notice Covenants26 

Affirmative Covenants29 

Negative Covenants31 

Financial Covenants37 

EVENTS OF DEFAULT.37 

Payment37 

Representations and Warranties37 

Reporting and Notice Provisions; Violation of General Covenants38 

Violation of Certain Specific Covenants38 

Failure to Operate38 

Default Under Other Loan Documents38 

Cross-Default38 

EPR Cross-Default..38 

Destruction of Collateral39 

Material Adverse Effect; Change of Control39 

Termination of Existence39 

Failure of Enforceability of this Agreement, Loan Document; Security39 

ERISA39 

Judgments39 

Forfeiture Proceedings40 

Financial Impairment40 

REMEDIES.40 

Acceleration; Termination40 

General Rights and Remedies of the Lender40 

Additional Remedies40 

Set-off41 

Authority to Execute Transfers42 

Limited License to Liquidate42 

Remedies Cumulative42 

Appointment of Attorney-in-Fact42 

Protective Advances43 

BORROWER GUARANTY.43 

Borrower Cross-Guaranty; Maximum Liability43 

Guaranty Unconditional44 

Discharge; Reinstatement44 

Waiver45 

Stay of Acceleration45 

Subrogation and Contribution Rights45 

Guaranteed Obligation and Contribution Payments45 

TRANSFERS AND ASSIGNMENTS.46 

Successors and Assigns46 

Assignment by Lender46 

Pledge of Interests46 

Taxes46 

General Indemnity48 

Certificate for Indemnification48 

GENERAL.48 

Amendments and Waivers48 

Effective Agreement; Binding Effect49 

Costs and Expenses49 

Survival of Provisions49 

Sharing of Information49 

Interest Rate Limitation49 

Limitation of Liability49 

Illegality50 

Notices50 

Governing Law50 

Entire Agreement50 

Execution in Counterparts; Execution by Facsimile50 

[intentionally omitted]50 

[intentionally omitted]51 

WAIVER OF JURY TRIAL..51 

..51 

..51 



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

MASTER CREDIT AND SECURITY AGREEMENT


This Master Credit and Security Agreement is made as of January 6, 2016, by and
among Peak Resorts, Inc., Hunter Mountain Acquisition, Inc., Hunter Mountain Ski
Bowl Inc., Hunter Mountain Festivals, Ltd., Hunter Mountain Rentals Ltd., Hunter
Resort Vacations, Inc., Hunter Mountain Base Lodge, Inc., Frosty Land, Inc.
(each a "Borrower" and, collectively, "Borrowers"), and EPT Ski Properties Inc.,
a Delaware corporation ("Lender").

Each of the Borrowers and Lender hereby agree as follows: 

Section 1



DEFINITIONS; ACCOUNTING TERMS; GOVERNANCE.

Certain Defined Terms

.  Certain capitalized terms used in this Agreement and not otherwise defined
herein are defined in Annex I attached hereto and incorporated herein by
reference.

Accounting Terms; Calculations

.  All accounting and financial terms not specifically defined herein shall be
construed in accordance with GAAP as in effect from time to time.  All financial
statements shall reflect the Borrowers adoption of FAS 143 (if applicable), and,
if any change in GAAP in itself affects the calculation of any financial
covenant set forth in this Agreement, the Borrower Representative may by written
notice to the Lender, or the Lender may, by written notice to the Borrower
Representative, require that such covenant thereafter be calculated in
accordance with GAAP as in effect (and applied by the Borrowers) immediately
before such change in GAAP occurs.  If any such notice is given, compliance
certificates delivered pursuant to this Agreement after such change shall be
accompanied by reconciliations of the difference between the calculation set
forth therein and a calculation made in accordance with GAAP as in effect from
time to time after such change occurs.

Authorization of Borrower Representative

.  For purposes of this Agreement, each of the Borrowers hereby: (i) authorizes
the Borrower Representative to make such requests, give such notices or furnish
such certificates as may be required or permitted by this Agreement for the
benefit of such Borrower and (ii) authorizes the Lender to treat such requests,
notices, certificates or consents made, given or furnished by the Borrower
Representative as having been made, given or furnished by such Borrower for
purposes of this Agreement.  Each of the Borrowers agrees to be bound by all
such requests, notices, certificates and consents and other such actions by the
Borrower Representative and agrees that all notices to and demands upon the
Borrower Representative in respect of any Borrower shall constitute effective
notice to and demand upon such Borrower for all purposes hereof.

Designation of Borrower Representative as Lead Borrower

.  For purposes of this Agreement, each of the Borrowers hereby designates and
appoints the Borrower Representative to act as the Borrowers’ agent for all
purposes under this Agreement.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Construction of Terms Generally

.  In this Agreement, for the purpose of computing periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.  Unless
the context otherwise requires, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof,” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not any particular
provision hereof, and (d) any reference to payment, repayment, or prepayment
shall be construed as referring to payment of immediately available funds in
Dollars.

USA Patriot Act Notification; Representations and Undertaking

.  Each Borrower is hereby notified that federal Law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity that opens an account, including any deposit account, treasury
management account, loan, other extension of credit, or other financial services
product.  Each Borrower hereby represents that such Borrower is not subject to
any anti-terrorism or anti-money laundering law, regulation, or list of any U.S.
government agency (including, without limitation, Executive Order No. 13224, the
USA Patriot Act and the U.S. Office of Foreign Asset Control SDN list) that
prohibits or limits Lender from making the Loan or from otherwise conducting
business with such Borrower.  Each Borrower agrees to provide such documentary
and other evidence of such Borrower’s identity as may be reasonably requested by
the Lender at any time to enable the Lender to verify such Borrower’s identity
or to comply with any applicable Law or regulation, including, without
limitation, the USA Patriot Act.

Section 2



TERMS OF THE Loan.

Loan

.  Subject to the terms and conditions set forth in this Agreement and the other
Loan Documents, Lender agrees to make the Loan on the Closing Date.

Note

.  The Loan shall be evidenced by the Note which shall: (i) be executed and
delivered by the Borrowers and payable to the order of Lender, (ii) mature on
the date which is twenty (20) years following the Effective Date (the “Loan
Termination Date”), (iii) bear interest as provided in the Note, and (iv) be
entitled to the benefits of this Agreement and the other Loan Documents.

Lender Discretion; Establishment of Reserves

.  The Lender shall have the right, from time to time, in the good faith
exercise of its reasonable credit judgment, to establish reserves in such
amounts and with respect to such matters as the Lender deems necessary or
appropriate and to increase or decrease such reserves.  In exercising such
reasonable credit judgment, the Lender may take into account factors which: (i)
will or could reasonably be expected to affect adversely in any material respect
the enforceability or priority of the Lender’s Liens or the amount which the
Lender would be likely to receive in the liquidation of the Borrowers’ real
properties or (ii) may demonstrate that any collateral report or financial
information concerning any Borrower is incomplete, inaccurate or misleading in
any material respect.  In the exercise of such reasonable credit judgment, the
Lender may also establish reserves against anticipated obligations,
contingencies or conditions affecting any Borrower or its Subsidiaries
including: (a) tax liabilities



--------------------------------------------------------------------------------

 

Exhibit 10.1

and other obligations owing to governmental entities, (b) asserted litigation
liabilities, (c) anticipated remediation for compliance with Environmental Laws,
or (d) obligations owing to any lessor of real property, any warehouseman or
mortgagor on third party mortgaged sites.  Prior to any Event of Default which
is continuing, the Lender shall use commercially reasonable efforts to notify
the Borrower Representative prior to the effectiveness of any actions taken
under this Section, but shall not be liable for any failure to so notify the
Borrower Representative

Section 3



CONDITIONS PRECEDENT TO LOAN.

Required Documentation

.  As a condition precedent to the making of the Loan, Borrowers shall execute
and deliver or cause to be duly executed and delivered to Lender the following
Loan Documents, all of which shall be in form and substance satisfactory to
Lender:

Promissory Note

.  The Note.    

Mortgage

. A Mortgage, Assignment of Rents, Security Agreement, and Fixture Filing of
even date herewith from the Hunter Mountain Operating Subsidiaries to and for
the benefit of Lender (the “Mortgage”).

Guaranty

. The Guaranty.

(d) Amended and Restated Master Cross-Default Agreement.  The Master
Cross-Default Agreement.

Debt Service Reserve

Agreement. The Debt Service Reserve Agreement and any related Deposit Account
Control Agreement.

Replacement Reserve

 Agreement. The Replacement Reserve Agreement and any related Deposit Account
Control Agreement.

(g) Mortgage Amendments.  The Mortgage Amendments.

(h) Intercreditor Agreement.  The Intercreditor Agreement.

(i) Pledge and Security Agreement.  The Pledge and Security Agreement.

(j) Post-Closing Agreement.  The Post-Closing Agreement.

Other

.  Such other documents or instruments as Lender may reasonably require.

Additional Requirements

.  In addition to the documents described in Section 3.1 above, Borrower shall
deliver or cause to be delivered to Lender each of the following, all of which
shall be in form and substance satisfactory to Lender.

Title Insurance

.  Upon recording of the Mortgage described in Section 3.1, an ALTA Loan Policy
issued by First American Title Insurance Company (the “Title Policy”), insuring
that as of the date of the Loan, the Mortgage creates in favor of Lender a valid
and prior lien on the properties described therein which constitute an interest
in real property.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Missouri Legal Opinion

.  An opinion of counsel from Sandberg Phoenix & von Gontard P.C. relating to
such matters with respect to this Agreement and the transactions contemplated
hereby as Lender may reasonably request.

New York Legal Opinion

.  An opinion of counsel from Rapport Meyers LLP relating to such matters with
respect to the Borrowers that are organized under the laws of the State of New
York, the Mortgage and the transactions contemplated hereby, as Lender may
reasonably request.

UCC Searches

.  Uniform Commercial Code searches made within a reasonable time period before
closing in the applicable governmental offices, with respect to all names used
by any Borrower.    

Entity Documents

.  Such documents and instruments as Lender may reasonably require with respect
to the valid existence and authorization of the Borrowers.

(f) Additional Funding.  Evidence reasonably satisfactory to Lender that,
contemporaneously with the closing of the Loan, Peak Resorts or Hunter Mountain
Acquisition, Inc. shall have received the proceeds of a loan in the stated
principal amount of $15,000,000 from Royal Banks of Missouri for purposes of a
funding a portion of the purchase price payable under the Stock Purchase
Agreement.

(g) Consummation of Stock Purchase.  Evidence reasonably satisfactory to Lender
that, contemporaneously with the closing of the Loan, Hunter Mountain
Acquisition, Inc. shall have acquired all of the equity interests of the Hunter
Mountain Operating Subsidiaries pursuant to and in accordance with the terms and
conditions of the Stock Purchase Agreement.

Other Documents

.  Such other documents, legal opinions and instruments as Lender may reasonably
require.

Closing Fee

3.4 .  If not paid prior to the Closing Date, Borrowers shall pay Lender on the
Closing Date a fee in the amount of $315,000 which shall be deemed fully earned
and non-refundable on the Closing Date or, if paid prior to the Closing Date, at
the time of such earlier payment.  Upon receipt of such amount, the Borrowers
shall be relieved of their obligations under Section 16.3(a) of this Agreement
to pay or reimburse the Lender for costs and expenses incurred by the Lender in
connection with the preparation, execution or delivery of the Loan Documents
(but not any other costs or expenses described in Section 16.3(a)).

Section 4



PAYMENT ADMINISTRATION.

Loan Account; Credits; Application of Payments and Collections

.    

Maintenance of Loan Account

.  The Lender shall maintain on its books and records a Loan account (the “Loan
Account”) in respect of the Borrowers which shall reflect: (i) with respect to
the Loan: (x) the outstanding balance of the Loan, (y) accrued interest on the
Loan, and (z) all other Obligations of the Borrowers that have become payable
hereunder.  Such entries by the Lender shall not be a condition to any
Borrower’s obligation to repay the Obligations.  Each entry by the Lender in the
Loan Account shall be, to the extent permitted by applicable Law and absent
manifest error, prima facie evidence of the data entered.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Loan Account Charges\Credits; Reports

.  Each Borrower hereby authorizes the Lender to charge the Loan Account of the
Borrowers with the Loan and all other Obligations of the Borrowers under this
Agreement or any other Loan Document.  The Loan Account of the Borrowers will be
credited in accordance with the provisions of this Agreement with all payments
received by the Lender directly from the Borrowers or otherwise for the account
of the Borrowers pursuant to this Agreement on the Business Day after such
receipt.  The Lender shall send the Borrower Representative statements in
accordance with the Lender’s standard procedures.  Any and all such periodic or
other statements or reconciliations of the Loan Account shall, to the extent
permitted by law, be final, binding and conclusive upon the Borrowers absent
manifest error unless the Lender is notified to the contrary by the Borrower
Representative within 30 days after receipt thereof by the Borrower
Representative.  Such notice shall only be deemed an objection as to those items
specifically objected to therein.

Crediting and Application of Specific Payments

.  The Borrowers shall make all payments to be made by the Borrowers under this
Agreement with respect to the Obligations not later than 2:00 p.m. (Central
time) on the day when due, without setoff, counterclaim, defense or deduction of
any kind, to the Lender’s account maintained for such purpose at the Payment
Office of the Lender.  Payments received after 2:00 p.m. (Central time) shall be
deemed to have been received on the next succeeding Business Day.    

Payment not on Business Day

.  Whenever any payment hereunder or under the Note shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.  Any such extension or reduction of time shall in such
case be included in the computation of payment of interest, fees or other
compensation.

Repayment

.  Commencing on the dates specified in the Note, and continuing on the same day
of each month until the Loan Termination Date, Borrowers shall pay interest only
on the unpaid principal balance of the Loan at the rate of interest set forth in
the Note.  The entire principal balance of the Loan, together with all accrued
and unpaid interest and all other amounts payable hereunder shall be due and
payable in full on the Loan Termination Date.

Prepayment

.  Borrowers shall have no right to prepay all or any part of the principal of
the Note prior to the Loan Termination Date, without Lender’s prior written
consent, which consent may be withheld by Lender in its sole discretion.

Section 5



CASH MANAGEMENT ADMINISTRATION.

General Cash Management Provisions

.  Item 5.1 of the Disclosure Schedule lists: (i) all present Lockboxes and all
Deposit Accounts maintained by each Borrower and each Subsidiary thereof, (ii)
the name and address of each such Lockbox and (iii) the account number of each
such Deposit Account.

Remittances of Net Proceeds

.  Each Borrower shall notify all remitters of Net Proceeds to forward such Net
Proceeds directly to the Lender.  Any Remittances of Net Proceeds received
directly by any Borrower shall be deemed held by such Borrower in trust and as
fiduciary for the Lender.  Each Borrower agrees not to commingle any such
Remittances of Net Proceeds with any of such Borrower’s other funds or property,
but to hold such funds separate and apart in



--------------------------------------------------------------------------------

 

Exhibit 10.1

trust and as fiduciary for the Lender until such Remittances are transferred to
the Lender.  Each Borrower hereby agrees to deliver immediately such directly
received Remittances of Net Proceeds to the Lender for application to the Loan
Account.

Actions Upon Event of Default

.  Upon request by the Lender during the existence of an Event of Default, each
Borrower will forthwith, upon receipt, transmit and deliver to the Lender, in
the form received, all cash, checks, drafts and other instruments or writings
for the payment of money (properly endorsed, where required, so that such items
may be collected by the Lender) which may be received by such Borrower at any
time in full or partial payment or otherwise as Proceeds of any of the
Collateral.  Except as the Lender may otherwise consent in writing, any such
items which may be so received by such Borrower during the existence of an Event
of Default will not be commingled with any other of its funds or property, but
will be held separate and apart from its own funds or property and upon express
trust for the Lender until delivery is made to the Lender.  Each Borrower will
comply with the terms and conditions of any consent given by the Lender pursuant
to the foregoing sentence.  Upon written notice by the Lender to the Borrower
Representative during the existence of an Event of Default (a “Control
Election”), all items or amounts which are delivered by each Borrower to the
Lender on account of partial or full payment or otherwise as Proceeds of any of
the Collateral shall be deposited to the credit of a Deposit Account (a “Cash
Collateral Account”) of such Borrower maintained by the Lender, as security for
payment of the Obligations.  During the existence of an Event of Default, the
Lender shall also have the right to require the Borrowers to provide the Lender
with exclusive control of all of their Lockboxes (and the Lender shall have the
option, at its discretion to apply any items of payment received therein to the
Obligations).  Following the Control Election, no Borrower shall have any right
to withdraw any funds or checks or other items of payment deposited in any Cash
Collateral Account or any Lockbox.  The Lender may, from time to time, in its
discretion, and shall upon request of the Borrower Representative made not more
than once in any week, apply all or any of the then balance, representing
collected funds, in any Cash Collateral Account, toward payment of the
Obligations, whether or not then due, in such order of application as the Lender
may determine, and the Lender may, from time to time, in its discretion, release
all or any of such balance to the Borrowers.

Costs of Collection

.  All reasonable costs of collection of each Borrower’s Accounts, including
out-of-pocket expenses, administrative and record-keeping costs, reasonable
attorney’s fees, and all service charges and costs shall be the responsibility
of such Borrower, whether the same are incurred by the Lender or such
Borrower.  To the extent that the Lender incurs any such costs, fees or charges
in enforcing its rights hereunder, the Lender, in its sole discretion, may
charge such costs, fees and charges against the Loan Account as an
Obligation.   Each Borrower hereby indemnifies and holds the Lender harmless
from and against any loss or damage with respect to any Collection deposited in
any Cash Collateral Account which is dishonored or returned for any reason.  If
any Collection or Remittance of Net Proceeds is dishonored or returned unpaid
for any reason, the Lender, in its sole discretion, may charge the amount
thereof against the Loan Account as an Obligation (but only if such amount was
credited to the Loan Account prior thereto).  The Lender shall not be liable for
any loss or damage resulting from any error, omission, failure or negligence on
the part of the Lender, except losses or damages resulting from the Lender’s
gross negligence, willful misconduct or bad faith as determined by a final
judgment of a court of competent jurisdiction.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Notice to Account Debtors

.  Each Borrower hereby authorizes the Lender, upon the occurrence of an Event
of Default, to: (a) notify any or all Account Debtors that the Accounts have
been assigned to the Lender, and the other holders of Obligations, and that the
Lender has a security interest therein, and (b) direct such Account Debtors to
make all payments due from them to such Borrower upon the Accounts directly to
the Lender or to a Lockbox designated by the Lender; provided,  however, with
respect to the occurrence of a particular Event of Default, the Lender’s right
to send such notice shall expire as to such Event of Default if the Lender has
not exercised such right prior to the time that such Event of Default is no
longer continuing.

Section 6



INTEREST AND FEES; ADDITIONAL PAYMENTS; ADDITIONAL TERMS OF LOAN.

Interest Rate and Fees

.    

Interest Rate

.  The unpaid principal balance of the Loan from day to day outstanding shall
bear interest as specified in the Note.    

Default Interest

.  If any principal, interest or fees due under this Agreement shall not be paid
when due or if the Note or any amounts due under the Note shall not be paid at
maturity, whether such maturity occurs by reason of lapse of time or by
operation of any provision of acceleration of maturity therein contained, or if
there shall otherwise occur an Event of Default which is continuing, then the
principal of the Loan and, to the extent permitted by law, the unpaid interest
thereon shall, upon the Lender’s written election, bear interest, payable on
demand, at a rate equal to the Past Due Rate (as defined in the Note)(sometimes
referred to herein or the other Loan Documents as the “Post-Default Rate”).

Computations of Interest and Fees

.  All computations of interest on the Loan hereunder and of fees and other
compensation hereunder shall be made in all cases on the basis of a year of 360
days in each case for the actual number of days elapsed (commencing on the day
the Loan was advanced but excluding the day the Loan shall be paid in full)
occurring in the period for which such interest or fees are payable.  Each
determination by the Lender of interest, fees or other amounts of compensation
due hereunder shall be rebuttably presumed to be correct.

Additional Payments

.  In addition to the payments of principal and interest to be made pursuant to
the Note, Borrowers shall pay to Lender an additional payment (the “Annual
Additional Payment”) for each Loan Year equal to eight percent (8%) (the
“Percentage Rate”) of the following: Gross Receipts attributable for all
Collateral for such Loan Year in excess of $35,000,000. Within 60 days following
the end of each Loan Year, Borrowers shall furnish Lender with a statement,
verified by a corporate officer of Borrowers, showing the amount of such Gross
Receipts for the preceding Loan Year, which statement shall be accompanied by
Borrowers payment of the Annual Additional Payment, if any, due.  The term “Loan
Year” as used in this Agreement shall mean a period of 12 full calendar
months.  The first Loan Year shall begin on the first day of the calendar month
following the Effective Date.  Each succeeding Loan Year shall commence on the
anniversary of the first Loan Year. 

6.4 [intentionally omitted]   

Audit Rights

.  Lender shall have the right, not more often than once each year, to audit
Borrowers’ records of Gross Receipts, but only for the purpose of ascertaining
the amount



--------------------------------------------------------------------------------

 

Exhibit 10.1

of Gross Receipts during the preceding Loan Year.  Such audit shall be made on
behalf of Lender by a certified public accountant to be selected by Lender.  If
Lender wishes to audit Borrowers’ records for any Loan Year, Lender shall notify
Borrowers and proceed with such audit within 12 months after the end of the Loan
Year in question.  Should Lender fail to exercise the right to audit the records
of Borrowers within 12 months after the end of any Loan Year, then Lender shall
have no further right to audit the records of Borrowers for such Loan Year, and
Borrowers’ statement of Gross Receipts for such Loan Year shall conclusively be
deemed to be correct.  Any such audit by Lender shall be at Lender’s own
expense, except as hereinafter provided.  If any such audit discloses that
Borrowers have understated the Gross Receipts for such Loan Year by more than 3%
and Lender is entitled to any additional Annual Additional Payment as a result
of such understatement, then Borrowers shall promptly pay to Lender the cost of
such audit.  Borrowers shall, in any event, pay Lender the amount of any
deficiency in Annual Additional Payment.

Gross Receipts

.  The term “Gross Receipts” shall mean:  (i) the entire amount of the price
charged, whether wholly or partially in cash or on credit, or otherwise, for all
goods, wares, merchandise and chattels of any kind sold, leased, licensed or
delivered (including, without limitation, ski lift tickets and resort charges),
and all charges for services sold or performed in, at, upon or from any part of
or through the use of the Collateral or any part thereof by a Payment Borrower
or any other party, or by means of any mechanical or other vending device; and
(ii) all gross income of Payment Borrowers, and any other party from any
operations in, at, upon or from the Collateral which are neither included in nor
excluded from Gross Receipts by other provisions of this Agreement, but without
duplication.  Gross Receipts shall not include, or if included, there shall be
deducted (but only to the extent they have been included), as the case may be,
(i) the net amount of cash or credit refunds upon Gross Receipts, where the
merchandise sold or some part of it is returned by the purchaser to and accepted
by any Payment Borrowers (but not exceeding in any instance the selling price of
the item in question); (ii) the amount of any sales tax, use tax or retail
excise tax which is imposed by any duly constituted governmental authority
directly on sales and which is added to the selling price (or absorbed therein)
and is paid to the taxing authority by Borrowers (but not any vendor of any
Payment Borrowers); (iii) exchanges of merchandise between the Collateral and
other ski resorts of Borrowers or its Affiliates to the extent the same are made
solely for the convenient operation of a Borrower’s business and not for the
purpose of depriving Lender of the benefit of Gross Receipts; (iv) returns of
merchandise to shippers, suppliers or manufacturers; (v) discount sale to
employees and agents of Payment Borrowers of merchandise not intended for
resale; (vi) all receipts or proceeds from borrowings; (vii) gift certificates
or like vouchers, if not issued for value, until the time they have been
converted into a sale or redemption; (viii) income, revenues, receipts or
proceeds from a Payment Borrower’s investment of any funds in a deposit
institution; and (ix) separately stated interest and service charges.  In
addition to the foregoing, the following shall be deducted from Gross Receipts
to the extent otherwise included in the calculation thereof:  (a) credits or
refunds made to customer; (b) all federal, state, county and city sales taxes or
other similar taxes, (c) all occupational taxes, use taxes and other taxes which
must be paid by a Payment Borrower or collected by a Payment Borrower, by
whatever name they are known or assessed, and regardless of whether or not they
are imposed under any existing or future orders, regulations, laws or
ordinances; and (d) agency commissions paid to independent third parties for
selling tickets and surcharges in excess of the standard ticket price for
tickets purchased by use of credit cards, but only to the extent such
commissions or surcharges are actually remitted to independent third parties.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Section 7



INDEMNITIES.

Increased Costs

.  If, after the Effective Date of this Agreement, (a) the introduction of any
Law, rule or regulation or any change therein, (b) any change in the
interpretation or administration of any Law, rule or regulation by any central
bank or other governmental authority or (b) the compliance by Lender with any
guideline, request or directive from any central bank or other governmental
authority (whether or not having the force of Law) shall increase the cost to
Lender (other than any increase in the cost of the overhead of Lender) of
agreeing to make or making, funding or maintaining the Loan to Borrowers, then
Borrowers shall from time to time, upon demand by Lender to the Borrower
Representative, pay to Lender additional amounts sufficient to indemnify Lender
for such increased cost.

Risk-Based Capital

.  If Lender shall have determined that after the Effective Date, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged by law
with the interpretation or administration thereof, or compliance by Lender or
the parent corporation of any thereof with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank, or comparable agency, in each case made subsequent to the
Effective Date, has or would have the effect of reducing by an amount reasonably
deemed by Lender to be material to the rate of return on the capital or assets
of Lender or the parent corporation thereof as a consequence of the obligations
of Lender hereunder to a level below that which Lender or the parent corporation
thereof could have achieved but for such adoption, effectiveness, change or
compliance, then from time to time, within 15 Business Days after demand by
Lender to the Borrower Representative, the Borrowers shall pay to Lender such
additional amount or amounts as will compensate Lender or the parent corporation
thereof for such reduction.

Section 8



SECURITY INTEREST IN COLLATERAL; COLLATERAL REQUIREMENTS.

Grant of Security Interest

.  To secure the prompt payment and performance of the Obligations, each
Borrower hereby grants to the Lender, a continuing security interest in and a
pledge of all of the tangible and intangible personal property and assets of
such Borrower, whether now owned or existing or hereafter acquired or arising
and wheresoever located including, without limitation: (a) all Accounts, (b) all
Inventory, (c) all General Intangibles and Intellectual Property, (d) all
Equipment and Fixtures, (e) all Investment Property, (f) all Deposit Accounts
and any and all monies credited by or due from the Lender or any other
depository to such Borrower, whether in a Cash Collateral Account, any other
Deposit Account, or any Lockbox, (g) all Pledged Collateral and any Additional
Pledged Collateral (arising after the date hereof), (h) all Instruments,
Documents, documents of title, policies and certificates of insurance,
securities, goods, choses in action, Chattel Paper, cash or other property, to
the extent owned by such Borrower or in which such Borrower has an interest, (i)
all Collateral of such Borrower which now or hereafter is at any time in the
possession or control of any of the Lender or in transit by mail or carrier to
or from any of the Lender or in the possession of any Person acting in Lender’s
behalf, without regard to whether Lender received the same in pledge, for
safekeeping, as agent for collection or transmission or otherwise or whether
Lender had conditionally released the same, and any and all balances, sums,
proceeds and credits of such Borrower with Lender, (j) all accessions to,
substitutions for, and all replacements, Products and Proceeds of the herein
above-referenced



--------------------------------------------------------------------------------

 

Exhibit 10.1

property of such Borrower described in this Section including, but not limited
to, proceeds of insurance policies insuring such property, and proceeds of any
insurance, indemnity, warranty or guaranty payable to such Borrower and (k) all
books, records, and other property (including, but not limited to, credit files,
programs, printouts, computer software, and disks, magnetic tape and other
magnetic media, and other materials and records) of such Borrower pertaining to
any such above-referenced property of such Borrower; provided,  however, that in
no event shall the Borrowers be required to pledge more than 65% of the voting
power of all classes of the capital stock of a Subsidiary of any Borrower that
is not a Domestic Subsidiary.

Perfection

.

Perfection by Filing; Authorization by Debtor

.  Each Borrower (i) hereby authorizes the Lender, at any time and from time to
time, to file financing statements, continuation statements, and amendments
thereto that comply with and contain any other information required by the UCC
for the sufficiency of filing office acceptance of any such financing statement,
continuation statement, or amendment and (ii) otherwise agrees to take such
other action and execute such assignments or other instruments or documents, in
each case as the Lender may request, to evidence, perfect, or record the
Lender’s security interest in the Collateral, now existing or hereafter arising,
or to enable the Lender to exercise and enforce its rights and remedies under
this Agreement with respect to any Collateral.  Any such financing statement,
continuation statement, or amendment may be filed by the Lender on behalf of the
Borrowers.  Each Borrower hereby authorizes the Lender to file financing
statements listing the collateral granted to the Lender hereunder as “all
personal property and other assets of the debtor” or words of similar effect.

Other Perfection Methods

.  Each Borrower shall, at any time and from time to time, take such steps as
the Lender may reasonably request for the Lender: (i) to obtain a perfected
security interest in any Pledged Collateral existing on the date hereof or any
Additional Pledged Collateral hereafter arising, (ii) to obtain an
acknowledgment, in form and substance reasonably satisfactory to the Lender, of
any bailee, warehouseman or consignee having possession of any of the
Collateral, stating that such Person holds such Collateral for the Lender as
secured party, (iii) to obtain “control” of any Investment Property,
Letter-of-credit rights, or “electronic chattel paper” (as such terms are
defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of Collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Lender, and (iv) otherwise to assure the continued perfection and priority of
the Lender’s security interest in any of the Collateral and of the preservation
of its rights therein.  If any Borrower shall at any time acquire a “commercial
tort claim” (as such term is defined in the UCC), the Borrower Representative
shall promptly notify the Lender thereof in a writing, therein providing a
reasonable description and summary thereof, and upon delivery thereof to the
Lender, such Borrower shall be deemed to thereby grant to the Lender (and such
Borrower hereby grants to the Lender) a security interest and lien in and to
such commercial tort claim and all proceeds thereof, all upon the terms of and
governed by this Agreement.

Nothing contained in this Section shall be construed to narrow the scope of the
Lender’s security interests or the perfection or priority thereof or to impair
or otherwise limit any of the rights, powers, privileges, or remedies of the
Lender under the Loan Documents.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Changes Affecting Perfection

.  No Borrower shall nor shall any Borrower permit any Subsidiary to, without
giving the Lender at least 30 days' prior written notice thereof: (a) make any
change in any location where Inventory or Equipment of such Borrower or such
Subsidiary is maintained, or locate any of such Inventory or Equipment at any
location not listed on the Disclosure Schedule (other than in connection with
sales of Inventory or Equipment in the ordinary course of business or Inventory
or Equipment in transit), (b) change its jurisdiction of organization or make
any change in the location of its chief executive office, principal place of
business or the office where its records pertaining to its Accounts and General
Intangibles are kept, (c) add any new places of business or (d) make any change
in its legal name or corporate structure.

Reinstatement

.  The provisions of this Section 8 and Section 9 of this Agreement shall remain
in full force and effect in respect of the Borrowers should any petition be
filed by or against any Borrower for liquidation or reorganization, should any
Borrower become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any part of such Borrower’s
assets or should any other Financial Impairment relating to such Borrower
occur.  In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall, to the extent permitted by
applicable law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Further Assurances

.  Each Borrower will, and will cause each of its Subsidiaries to, at the
expense of such Borrower, make, execute, endorse, acknowledge, file or deliver
to the Lender from time to time such conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, and other assurances or
instruments and take such further steps relating to the Collateral, now existing
or hereafter arising, covered by this Agreement and the other Loan Documents as
the Lender may reasonably require.  Each Borrower will execute or cause to be
executed and shall deliver the Lender any and all documents and agreements
deemed necessary by the Lender to give effect to or carry out the terms or
intent of the Loan Documents.  If at any time the Lender determines, based on
applicable law, that all applicable taxes (including, without limitation,
mortgage recording taxes or similar charges) were not paid in connection with
the recordation of any mortgage or deed of trust, the Borrowers shall promptly
pay the same upon demand.  Each Borrower will, if requested by the Lender at any
time, in order to meet any legal requirement applicable to Lender, provide to
the Lender and the Lender, at such Borrower’s expense, appraisals and other
supporting documentation relating to any mortgage.  Each Borrower shall execute
a mortgage or deed of trust, in form and substance satisfactory to the Lender,
granting a lien on any real property acquired by such Borrower.  The Lender, in
the reasonable exercise of its credit judgment, may order and obtain at the
Borrowers’ expense, such new or updated title, lien, judgment, patent, trademark
and UCC financing statement searches or reports as to the Borrowers or any
Collateral as the Lender may deem reasonably appropriate; provided that prior to
the occurrence and continuance of an Event of Default, the Borrowers shall be
responsible for the cost of only one updated title, lien, judgment, patent,
trademark and UCC financing statement search in each calendar year.  At any time
during the existence of an Event of Default, the Lender may order and obtain at
the Borrowers’ expense such surveys of real property owned or used by any
Borrower as the Lender may deem appropriate, together with updated title
searches and reports with respect to such real property.

Termination of Security Interest; Release of Collateral

.  Upon the payment in full of all of the Obligations hereunder (a) the security
interests and the other Liens and licenses granted



--------------------------------------------------------------------------------

 

Exhibit 10.1

to the Lender shall terminate, (b) all rights to the Collateral shall revert to
the Borrowers with rights therein, (c) the Lender will at the sole cost and
expense of the Borrowers, (x) execute and deliver to the Borrowers all documents
as the Borrowers may reasonably request to evidence the termination of such
security interests and the release of such Collateral, and (y) take such other
actions with respect to this Agreement, the other Loan Documents, the Liens
created thereby as the Borrowers shall reasonably request, and (d) this
Agreement and all of the other Loan Documents will be terminated, and the
Borrowers will have no further liabilities or obligations thereunder (except any
liabilities and/or obligations which under the terms of this Agreement or any
Loan Document survive termination thereof).

Section 9



COLLATERAL ADMINISTRATION: REPRESENTATIONS, WARRANTIES AND COVENANTS RELATING TO
COLLATERAL.

Protection of Collateral; Reimbursement

.  All reasonable expenses of protecting, storing, warehousing, insuring,
handling, maintaining, and shipping any Collateral, any and all excise,
property, sales, use, or other taxes imposed by any federal, state, or local
authority on any of the Collateral, or in respect of the sale thereof, or
otherwise in respect of the Borrowers’ business operations shall be borne and
paid by the Borrowers.  If any Borrower fails to pay any portion thereof
promptly when due, the Lender, at its option, may, but shall not be required to,
pay the same.  All sums so paid or incurred by the Lender for any of the
foregoing shall be repayable on demand.  Beyond reasonable care in the custody
thereof, the Lender shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.  The Lender shall be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property.  Unless otherwise provided by Law, the Lender shall not be
liable or responsible in any way for the safekeeping of any of the Collateral or
for any loss or damage thereto or for any diminution in the value thereof, or
for any act or default of any warehouseman, carrier, forwarding agency, or other
Person whomsoever.

Maintenance of Insurance With Respect to Collateral

.  Each Borrower will maintain, with financially sound and reputable companies
satisfactory to the Lender, insurance policies: (a) insuring the Equipment,
Inventory and other tangible personal property of such Borrower, and all
Equipment subject to any lease, against loss by fire, explosion, theft and such
other casualties as are usually insured against by companies engaged in the same
or similar businesses, (b) insuring such Borrower against liability for personal
injury, property damage relating to such Equipment, Inventory, other tangible
personal property and Equipment covered by any equipment lease, and business
interruption, such policies to be in such form and in such amounts and coverage
as may be reasonably satisfactory to the Lender, (c) naming the Lender as
additional insured and loss payee (as applicable) with respect to such insurance
and (d) providing that no cancellation, reduction in amount, change in coverage
or expiration shall be effective until at least 30 days after written notice to
the Lender.

Collateral Audit; Inspection; Appraisals; Verification

.  During regular business hours and after reasonable notice to the Borrower
Representative, the Lender or its designee shall have the right (x) to conduct
collateral audits of all books, records, journals, orders, receipts, or other
correspondence related thereto (and to make extracts or copies thereof as the
Lender may



--------------------------------------------------------------------------------

 

Exhibit 10.1

reasonably request), (y) to inspect the Collateral and premises upon which any
of the Collateral is located for the purpose of appraising or verifying the
amount, quality, quantity, value, and condition of, or any other matter relating
to, the Collateral, and (z) to examine and make copies of each Borrower’s and
its Subsidiaries’ financial records and to consult with such Borrower’s and its
Subsidiaries’ officers, directors, accountants, actuaries, trustees and plan
administrators, as the case may be, in respect of such Borrower’s and its
Subsidiaries’ financial condition, each of which parties is hereby authorized by
the Borrowers to make such information available to the Lender, to the same
extent that it would to the Borrowers.  The Lender shall be permitted to require
that the Borrower Representative deliver or cause to be delivered to Lender at
the Borrowers’ expense written reports or appraisals as to the Collateral of the
Borrowers and in form, scope and methodology reasonably acceptable to the Lender
and by an appraiser reasonably acceptable to Lender, addressed to the Lender and
upon which the Lender is expressly permitted to rely.  The Borrowers shall pay
for all fees and expenses incurred by the Lender with respect to such audits and
appraisals; provided that unless an Event of Default shall be continuing, the
Borrowers shall only be responsible for the fees and expenses of one real
property appraisal per calendar year.  It is expressly understood that no less
than 4½ years but no more than 5 years from the Closing Date, the Lender will
require the Borrower Representative to deliver completely new appraisals of each
Borrower’s real properties.  Upon the occurrence of an Event of Default which is
continuing, the Lender may exercise such access and other rights, at the
Borrowers’ expense, at any time (with or without advance notice) as the Lender
deems such action necessary or desirable.

Inventory and Equipment Maintenance Covenants

.  (a) Each Borrower shall at all times maintain Inventory and Equipment records
reasonably satisfactory to the Lender, itemizing and describing in reasonable
detail the kind, type, quality and quantity of its Inventory and Equipment and
such Borrower’s cost therefor and such Borrower shall furnish to the Lender,
upon the Lender’s request (but, so long as no Event of Default exists, no more
than annually), a current schedule containing the foregoing information and (b)
each Borrower shall keep its Inventory in good and marketable condition and its
Equipment in good and useable condition.

Status of Collateral

.  The Borrower Representative agrees to advise the Lender promptly, in
sufficient detail, upon becoming aware of: (a) any substantial change relating
to the type, quantity or quality of the Collateral (other than the ordinary
course purchase and sale of Inventory consistent with past practice), or (b) any
event which, singly or in the aggregate with other such events, could reasonably
be expected to have an adverse effect on Collateral values in excess of
$100,000, or (c) any event which, singly or in the aggregate with other such
events, could reasonably be expected to adversely affect the security interests
granted to the Lender herein in excess of $100,000.

Lien Waivers, Landlord Waivers, Warehouse Receipts

.  In the event any Inventory or Equipment of any Borrower is at any time
located on any real property not owned by such Borrower, such Borrower will use
commercially reasonable efforts to obtain and maintain in effect at all times
while any such Inventory or Equipment is so located valid and effective lien
waivers in form and substance reasonably satisfactory to the Lender, whereby
each owner, mortgagee or landlord having an interest in such real property shall
waive, disclaim or subordinate any interest in such Inventory or Equipment, as
applicable, and shall agree to allow the Lender reasonable access to such real
property in connection with any enforcement of the security interest granted
hereunder.  During the existence of an Event of Default, in the event that any
Borrower stores any



--------------------------------------------------------------------------------

 

Exhibit 10.1

Inventory with a bailee, warehouseman or similar party, upon the request of the
Lender, such Borrower will cause any such bailee, warehouseman or similar party
to issue and deliver to the Lender, in form and substance satisfactory to the
Lender, warehouse receipts for such Inventory in the Lender’s name.

Deposit Accounts

.  Other than the Lockboxes and Deposit Accounts disclosed on the Disclosure
Schedule, no Borrower shall maintain a post office box, lockbox or Deposit
Account for any purpose.

Delivery of Instruments, Chattel Paper

.  If any amount payable under or in connection with any of the Collateral owned
by any Borrower shall be or become evidenced by an Instrument or Chattel Paper,
such Borrower shall immediately deliver such Instrument or Chattel Paper to the
Lender, duly endorsed in a manner satisfactory to the Lender, or, if consented
to by the Lender, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of EPT Ski Properties, Inc., a Delaware
corporation.”

Representations and Warranties Regarding Pledged Collateral

.  With respect to the Pledged Collateral: (a) each Borrower is the record and
beneficial owner of the Pledged Collateral pledged by it hereunder constituting
Instruments or Certificated Securities and does not own any other Investment
Property, (b) all of the Pledged Stock, Pledged Partnership Interests and
Pledged LLC Interests have been duly and validly issued and are fully paid and
nonassessable; (c) all Pledged Stock, Pledged Partnership Interests and Pledged
LLC Interests of each Borrower as of the Closing Date are listed on the
Disclosure Schedule; (d) all Pledged Collateral consisting of Certificated
Securities or Instruments has been delivered to the Lender; (e) other than the
Pledged Partnership Interests and the Pledged LLC Interests that constitute
General Intangibles, there is no Pledged Collateral other than that represented
by Certificated Securities or Instruments in the possession of the Lender and
(f) no Person other than the Lender has control over any Investment Property of
any Borrower that is pledged to Lender.

Material Recovery Event

.  Within 10 days after the occurrence of any Material Recovery Event, the
Borrower Representative will furnish to the Lender written notice thereof.  If
any Material Recovery Event results in Net Proceeds, the Lender is authorized at
its discretion to collect such Net Proceeds and, if received by any Borrower,
such Borrower will pay over or cause to be paid over such Remittance of Net
Proceeds to the Lender, in each case if Lender so elects, for the application to
the prepayment of Obligations; provided,  however, if: (i) no Default or Event
of Default has occurred which is continuing and (ii) the Borrower Representative
notifies the Lender in writing (the “Material Recovery Notice”) that such
Borrower intends to rebuild or restore the affected property or acquire
replacement assets useful in such Borrower’s or a Subsidiary’s business, that
such rebuilding or restoration can be accomplished within six (6) months out of
such Remittance of Net Proceeds and other funds available to such Borrower and
Borrower shall have deposited such additional funds with Lender, then prepayment
of the Loan in an amount equal to the Material Recovery Deferred Amount shall
not be required and any such Net Proceeds collected by the Lender shall be paid
over to the Borrower Representative or as otherwise directed by the Borrower
Representative until the Material Recovery Payment Date for application of the
cost of rebuilding or restoration in accordance with customary disbursement
procedures.  Any amounts not so applied on the Material Recovery Prepayment Date
to the costs of rebuilding or restoration



--------------------------------------------------------------------------------

 

Exhibit 10.1

shall, at Lender’s election, either be applied to the prepayment of the
Obligations, or remitted to such Borrower.

Section 10



GENERAL REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to the Lender as follows:

Existence

.  Each Borrower and each Subsidiary thereof is duly organized, validly existing
and in good standing under the laws of its respective jurisdiction of
organization.  No Borrower has any Subsidiaries other than as listed in the
Disclosure Schedule.  Each Borrower and each Subsidiary thereof is duly
qualified or licensed to transact business in its respective jurisdiction of
organization and in each additional jurisdiction where such qualification or
licensure is necessary, except where failure to do so will not have a Material
Adverse Effect.

Authorization

.  The execution, delivery and performance of this Agreement and the other Loan
Documents to which each Borrower is a party: (a) are within such Borrower’s
corporate powers, (b) have been duly authorized, and are not in contravention of
Law applicable to such Borrower or the terms of such Borrower’s Charter
Documents or any indenture or other document or instrument evidencing borrowed
money or any other material agreement or undertaking to which such Borrower is a
party or by which it or its property is bound.

Enforceability

.  This Agreement and the other Loan Documents constitute the legal, valid and
binding obligations of each Borrower and each Subsidiary thereof which is a
party thereto, enforceable against such Borrower and such Subsidiary in
accordance with the terms thereof, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles including
principles of commercial reasonableness, good faith and fair dealing (whether
enforcement is sought by proceedings in equity or at law).

Title to Collateral; Liens; Transfers

.  Each Borrower has good and indefeasible title (or marketable title in case of
real property) to and ownership of the Collateral, free and clear of all Liens,
except for Liens permitted under Section 11.3(d).

Lien Perfection and Priority

.  From and after the Closing Date, by reason of the filing of financing
statements, continuation statements, assignments of financing statements and
termination statements in all requisite governmental offices, this Agreement and
the other Loan Documents will create and constitute a valid and perfected first
priority security interest (except as permitted by this Agreement or the other
Loan Documents) in and Lien on that portion of the Collateral which can be
perfected by such filing and by the execution and delivery of this Agreement and
the other Loan Documents, which security interest will be enforceable against
each Borrower and all third parties as security for payment of all
Obligations.  From and after the Closing Date, by reason of the delivery to the
Lender of all Collateral consisting of Instruments and Certificated Securities,
in each case properly endorsed for transfer to the Lender or in blank and
assuming the Lender had no notice of an adverse claim, this Agreement and the
other Loan Documents will create and constitute a valid and perfected first
priority security interest (except as permitted by this Agreement or the other
Loan Documents) in and Lien on that portion of the Collateral which can be
perfected by such possession and endorsement and by the execution and



--------------------------------------------------------------------------------

 

Exhibit 10.1

delivery of this Agreement and the other Loan Documents, which security interest
will be enforceable against each Borrower and all third parties as security for
payment of all Obligations.

Litigation; Proceedings

.  Except as set forth in the Disclosure Schedule, there are no actions, suits,
investigations or proceedings, and no orders, writs, injunctions, judgments or
decrees, now pending, existing or, to the knowledge of any Borrower, threatened
against any Borrower or any Subsidiary thereof affecting any property of such
Borrower or such Subsidiary, this Agreement or any other Loan Document, whether
at law, in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, local or foreign government or of any
agency or subdivision thereof, or before any arbitrator or panel of
arbitrators.  There is no action, suit, investigation, proceeding, order, writ,
injunction, or decree against any Borrower or any Subsidiary thereof that, if
adversely determined, when taken singly or with all other actions, suits,
investigations, proceedings, orders, writs, injunctions or decrees currently
pending, could reasonably be expected to result in a Material Adverse Effect.

Taxes

.  The federal employer identification number for each Borrower and each
Subsidiary thereof is set forth on the Disclosure Schedule.  Borrower and each
of its Subsidiaries has, filed all federal, state and local tax returns which
are required to be filed by any of them, and, except to the extent permitted by
Section 11.2(h) of this Agreement, each of them has paid all taxes and
assessments due and payable as shown on such returns, including interest,
penalties and fees; provided,  however, that no such tax, assessment, charge or
levy need be paid so long as and to the extent that: (i) it is contested in good
faith and by timely and appropriate proceedings effective, during the pendency
of such proceedings, to stay the enforcement of such taxes, assessments and
governmental charges and levies and (x) such stay prevents the creation of any
Lien (other than inchoate Liens for property taxes) or (y) a bond has been
provided which prevents the creation of any Lien (other than inchoate Liens for
property taxes), (ii) appropriate reserves, as required by GAAP, are made on the
books of such Borrower and its Subsidiaries, as appropriate and (iii) such tax,
assessment, charge or levy is not material in nature compared to the overall net
worth of such Borrower.  The name under which Peak  Resorts files consolidated
federal tax returns for itself and its Subsidiaries is “Peak Resorts, Inc.” Peak
Resorts has filed a consolidated federal tax return that has included all of its
Subsidiaries in existence at such time for each of the previous 5 tax years.

Consents; Approvals; No Violations

.  No action, consent or approval of, registration or filing with or any other
action by any governmental authority or other Person is or will be required in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, except such as have been made or obtained and are in full force
and effect and except for the filings required to create or perfect the Liens in
favor of the Lender that are contemplated hereby and by the other Loan
Documents.  Borrowers have not received any notice of default under any
contract, agreement or commitment to which it is a party or by which it is
bound, the effect of which will adversely affect the performance by Borrowers of
their Obligations under or pursuant to this Agreement.  The use of the
Properties does not violate and will not at any time violate (a) any permit or
license issued with respect to the Properties, or any of them; or (b) any
material condition, easement, right-of-way, covenant or restrictions affecting
the Properties or any of them.

Lawful Operations

.  The operations of each Borrower and each Subsidiary thereof are in compliance
in all material respects with applicable requirements imposed by Law, including



--------------------------------------------------------------------------------

 

Exhibit 10.1

without limitation, occupational safety and health laws, and zoning ordinances,
except to the extent any such noncompliance, when taken singly or with all other
such noncompliance, has not resulted, and could not reasonably be expected to
result in a Material Adverse Effect.

Environmental Compliance

.  Except as disclosed on the Disclosure Schedule, (a) each Borrower and each
Subsidiary thereof are in compliance with Environmental Laws except for any
noncompliance, when taken singly or with all other such noncompliance, which has
not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect; (b) with respect to any of the Properties, there is no pending
or, to the actual knowledge of such Borrower after due inquiry, threatened
Environmental Claim against such Borrower or such Subsidiary, or any other
environmental condition with respect to any Property which Environmental Claim
or condition, when taken singly or with all other such Environmental Claims or
conditions, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect; (c) such Borrower and such Subsidiary are in compliance
with all Environmental Permits, except to the extent any such noncompliance,
when taken singly or together with all other instances of such noncompliance,
has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect; (d) no Property is listed or to the knowledge of such Borrower,
formally proposed for listing on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar federal or state list of sites
requiring investigation or clean-up and to the knowledge of such Borrower,
neither any Borrower nor any Subsidiary thereof has directly transported or
directly arranged for the transportation of any Hazardous Material to any such
listed location or location which is proposed for such listing, which could
reasonably be expected to result such Borrower or such Subsidiary incurring
material liabilities under Environmental Laws.

Environmental Laws and Permits

.  Without limiting the representations made in Section 10.10 above, to the best
knowledge of each Borrower, there are no circumstances with respect to the
Property or operations of any Borrower or any Subsidiary thereof that could
reasonably be expected to: (i) form the basis of an Environmental Claim against
such Borrower or such Subsidiary which would constitute a violation of Section
11.2(d) hereof, or (ii) cause any Property owned, leased or funded by such
Borrower or such Subsidiary to be subject to any material restrictions on
ownership, occupancy, use or transferability under any applicable Environmental
Law.

ERISA

.  The Disclosure Schedule sets forth a list of all of the Employee Benefit
Plans of each Borrower, each Subsidiary thereof and each ERISA Affiliate
thereof.  Each Employee Benefit Plan of each Borrower and each Subsidiary
thereof which is intended to qualify under Section 401 of the Code does so
qualify, and any trust created thereunder is exempt from tax under the provision
of Section 501 of the Code, except where such failures in the aggregate would
not have a Material Adverse Effect.  No Accumulated Funding Deficiency exists in
respect of any Employee Benefit Plan that is subject to Code Section 412 and no
Reportable Event has occurred in respect of any Employee Benefit Plan that is
subject to Title IV of ERISA which is continuing and which, in the case of such
Accumulated Funding Deficiency or Reportable Event, when taken singly or with
all other such Reportable Events or Accumulated Funding Deficiencies, has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect, or has otherwise resulted, or could reasonably be expected to result, in
liabilities or claims against such Borrower in an amount exceeding $50,000.  No
“prohibited transactions” (as defined in Section 406 of ERISA or Section 4975 of
the Code), have occurred which, when taken singly or with all



--------------------------------------------------------------------------------

 

Exhibit 10.1

other such “prohibited transactions,” has resulted, or could reasonably be
expected to result, in a Material Adverse Effect, or has otherwise resulted, or
could reasonably be expected to result, in liabilities or claims against the
Borrowers in an amount exceeding $50,000 in the aggregate.  No Borrower, nor any
Subsidiary thereof, nor any ERISA Affiliate thereof has: (i) had an obligation
to contribute to any Multiemployer Plan except as disclosed in the Disclosure
Schedule or (ii) incurred or reasonably expects to incur any liability for the
withdrawal from such a Multiemployer Plan which withdrawal liability, when taken
singly or with all other such withdrawal liabilities, has resulted, or could
reasonably be expected to result, in a Material Adverse Effect, or has otherwise
resulted, or could reasonably be expected to result, in liabilities or claims
against the Borrowers in an amount exceeding $50,000 in the aggregate.  No
Borrower and, to the knowledge of the Borrowers, no fiduciary for any Employee
Benefit Plan listed on the Disclosure Schedule, has engaged in any transaction
with respect to such Employee Benefit Plan or failed to act in a manner with
respect to such Employee Benefit Plan that could reasonably be expected to
result in a Material Adverse Effect under ERISA or any other applicable law,
except where such failures in the aggregate would not have a Material Adverse
Effect and could not reasonably be expected to result in liabilities or claims
against such Borrower and its Subsidiaries in an amount exceeding $50,000.

Agreements; Adverse Obligations; Labor Disputes

.

The Disclosure Schedule sets forth a list of all Material Business Agreements of
each Borrower and each Subsidiary thereof as of the Closing Date.  The Material
Business Agreements of such Borrower and such Subsidiary are in full force and
effect and have not been revoked or otherwise modified since the execution
thereof.  Each Borrower and each Subsidiary thereof is in material compliance
with the terms of the Material Business Agreements.  No Borrower and no
Subsidiary thereof is subject to any contract, agreement, or corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.  No Borrower and no Subsidiary thereof is a party to any labor dispute
(including any strike, slowdown, walkout or other concerted interruptions by its
employees, but excluding grievance disputes) which could, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.  There
are no material strikes, slow-downs, walkouts or other concerted interruptions
of operations by employees of any Borrower or any Subsidiary thereof whether or
not relating to any labor contracts.

Financial Statements; Projections

.

Financial Statements

.  The Borrower Representative has furnished to the Lender complete and correct
copies of (i) the audited balance sheets of Peak Resorts and its consolidated
Subsidiaries for the Fiscal Year ending April 30, 2015 and the related
statements of income, shareholder’s equity, and cash flows, and, as applicable,
changes in financial position or cash flows for such Fiscal Year, and the notes
to such financial statements, reported upon by McGladrey & Pullen, LLP,
certified public accountants, and (ii) the internal unaudited balance sheets of
Peak Resorts and its consolidated Subsidiaries for the Fiscal Quarter ending
October 31, 2015 and the related statements of income and shareholder’s equity
for the Fiscal Quarter then ended, certified by an executive officer of the
Borrower Representative.  All such financial statements: (a) have been prepared
in accordance with GAAP, applied on a consistent basis (except as stated
therein) and (b) fairly present in all material respects the financial condition
of Peak Resorts and its consolidated Subsidiaries as of the respective dates
thereof and the results of



--------------------------------------------------------------------------------

 

Exhibit 10.1

operations for the respective fiscal periods then ending, subject in the case of
any such financial statements which are unaudited, to the absence of any notes
to such financial statement and to normal audit adjustments, none of which are
known to or could reasonably be expected to involve a Material Adverse
Effect.  No Borrower has experienced, nor has any Subsidiary thereof
experienced, an event or circumstance that would have a Material Adverse Effect
since the April 30, 2015 financial statements referenced above, nor has there
been any material change in any Borrower’s or any of its Subsidiaries’
accounting procedures used therein.  Peak Resorts and its consolidated
Subsidiaries did not as of October 31, 2015, and will not as of the Closing
Date, after giving effect to the Loan made on the Closing Date, have any
material contingent liabilities, material liabilities for taxes, unusual and
material forward or long-term commitments or material unrealized or anticipated
losses from any unfavorable commitments, except those reflected in such
financial statements or the notes thereto in accordance with GAAP or, to the
extent not required to be reflected by GAAP, are disclosed in the Disclosure
Schedule.

Financial Projections

.  The Borrower Representative has delivered to the Lender a copy of financial
and business projections for Peak Resorts and its consolidated Subsidiaries
(including balance sheet, income and cash flow and other forecasts) prepared by
the Borrower Representative (the “Financial Projections”) with respect to Peak
Resorts and its Subsidiaries for the Fiscal Years therein covered.  Such
Financial Projections were prepared in good faith and were based upon
assumptions which the Borrower Representative believed to be reasonable (as of
the dates the Financial Projections were prepared).  No facts are known to the
executive officers and management of any Borrower at the date hereof which, if
reflected in the Financial Projections, would result in a material adverse
change in the projected assets, liabilities, results of operations, or cash
flows reflected therein.

Intellectual Property

.  Each Borrower and each Subsidiary thereof owns or has the legal and valid
right to use, sell, and license all Intellectual Property necessary for the
operation of its business as presently conducted, free from any Lien not
permitted under Section 11.3(d) hereof and free of any restrictions which could
reasonably be expected to have a Material Adverse Effect on the operation of its
business as presently conducted.  Except as set forth in the Disclosure
Schedule, neither any Borrower nor any Subsidiary thereof (a) owns any
Intellectual Property, (b) licenses any Intellectual Property (whether as
licensor or licensee) necessary for the operation of its business, or (c) is a
party to any Material License Agreement with respect to such Intellectual
Property.

Structure; Capitalization

.  The Borrower Representative has delivered to the Lender true and correct
copies of Charter Documents for each Borrower.  The record and beneficial owners
of the equity interests of the Borrowers and their Subsidiaries are as described
in the Disclosure Schedule.  No Borrower has any Subsidiaries other than as
described in the Disclosure Schedule.  Except as set forth in the Disclosure
Schedule, there are no options, warrants or other rights to acquire any of the
capital stock of any Borrower.  Peak Resorts and each of its Subsidiaries has
and will continue to have a Fiscal Year end on the last day of April in each
calendar year.

Value; Solvency

.  Each Borrower has received fair consideration and reasonably equivalent value
for the Obligations and liabilities it has incurred to the Lender
hereunder.  After giving effect to the transactions contemplated hereby, each
Borrower and each Subsidiary of each Borrower is Solvent.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Investment Company Act Status

.  Neither any Borrower nor any Subsidiary of any Borrower is, an “investment
company”, or an “affiliated person” of, or a “promoter” or “principal
underwriter” for an “investment company” (as such terms are defined in the
Investment Company Act of 1940, as amended (15 U.S.C.  § 80(a)(1), et seq.).

UCC and Collateral Related Information

.  Each Borrower represents that the Disclosure Schedule sets forth: (a) the
jurisdiction of organization of each Borrower and each Subsidiary of each
Borrower, the principal place of business of such Borrower and such Subsidiary
and the office where the chief executive offices and accounting offices of such
Borrower and such Subsidiary are located, (b) the office where such Borrower and
such Subsidiary keeps its records concerning its Accounts and General
Intangibles, (c) the location of such Borrower’s and such Subsidiary’s
registered office and all locations of its respective operations and whether
such locations are owned or leased, (d) all locations at which any Inventory,
Equipment or other tangible property of such Borrower and such Subsidiary are
located (other than Inventory or Equipment in transit), including, without
limitation, the location and name of any warehousemen, bailee, processor or
consignee at which such Borrower’s or such Subsidiary’s property are located and
good faith estimated dollar value of such Borrower’s or such Subsidiary’s
tangible property located at each such location, (e) the locations and addresses
of all owned or leased real property of such Borrower or such Subsidiary,
including the name of the record owner of such property (and a copy of its legal
description) and (f) any other locations of such Borrower’s or such Subsidiary’s
Inventory and Equipment during the five (5) years prior to the Closing Date.  No
Borrower maintains any Securities Accounts or Commodities Accounts.

Blocked Person

.  No Borrower, no Subsidiary of any Borrower nor any Affiliate of any Borrower,
is any of the following (each a “Blocked Person”):

a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No

. 13224;

a Person owned or controlled by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No

. 13224;

(c) a Person with which the Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

a Person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order No

. 13224;

a Person that is named as a “specially designated national” on the most current
list published by the U

.S.  Treasury Department Office of Foreign Asset Control at its official website
or any replacement website or other replacement official publication of such
list; or

a Person who is affiliated or associated with a Person listed above

.

No Borrower nor any Affiliate thereof (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No.  13224.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Regulation U/Regulation X Compliance

.  The proceeds of Loan will be used only for the purposes contemplated by
Section 11.2(f) hereof.  No part of the proceeds of Loan will be used for a
purpose which violates any applicable law, rule, or regulation including,
without limitation, the provisions of Regulation U or X of the Board of
Governors of the Federal Reserve System, as amended.

Full Disclosure

.  None of the written information, exhibits or reports furnished by any
Borrower to the Lender contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements contained therein
not materially misleading in light of the circumstances for which such
information was provided.

No Material Adverse Effect

.  No event has occurred which has had, or could reasonably be expected to have,
a Material Adverse Effect.

Additional Representations and Warranties

.    

(a) Any and all balance sheets, statements of income or loss and financial data
of any other kind heretofore furnished Lender by or on behalf of any of the
Borrowers and each Guarantor are true and correct in all material respects, have
been prepared in accordance with generally accepted accounting principles
consistently applied and fully and accurately present the financial condition of
the subjects thereof as of the dates thereof and no material adverse change has
occurred in the financial condition reflected therein since the dates of the
most recent thereof;

(b) There are no actions, suits or proceedings of a material nature pending, or
to the knowledge of Borrowers threatened against, or affecting any of the
Borrowers, any Guarantor or the Collateral, or involving the validity or
enforceability of this Agreement or the priority of the lien and security
interest created hereby, and no event has occurred (including specifically
Borrowers’ execution of the Loan Documents and  consummation of the transaction
evidenced thereby) which will violate, be in conflict with, result in the breach
of or constitute (with due notice or lapse of time or both) a default under any
statute, regulation, rule, order or limitation, or any Agreement, deed of trust,
lease, contract, bylaws, article of incorporation, article of partnership,
partnership certificate or agreement, declaration of trust or other agreement or
document to which any of the Borrowers is a party or by which any of the
Borrowers may be bound or affected, or result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever on the Collateral other
than the liens and security interests created by, or otherwise permitted by, the
Loan Documents;

(c) Borrowers have, or prior to commencement of any construction on the
Properties will have, (i) received all requisite building permits and approvals
to plans and specifications, (ii) filed and/or recorded all requisite
subdivision maps, plats and other instruments and (iii) without limiting the
generality of the foregoing, complied with all requirements of law;

(d) Borrowers have all necessary permits and approvals, governmental and
otherwise, and full power and authority to own, operate and lease the
Properties;

(e) The exceptions set forth in the Title Policies (the “Permitted Exceptions”)
do not and will not materially and adversely affect or interfere with the value
or operations of the Collateral or the security intended to be provided by this
Agreement or Borrower’s ability to repay the Obligations in accordance with the
terms of the Loan Documents;



--------------------------------------------------------------------------------

 

Exhibit 10.1

(f) The construction, use and occupancy of the Properties comply or, if built
according to plans and specifications submitted to Lender, will comply in full
with all requirements of law; no portion of any of the improvements situated on
the Properties (“Improvements”) is or will be constructed over areas subject to
easements; neither the zoning nor any other right to construct or to use any of
the Improvements is to any extent dependent upon or related to any real estate
other than the Properties; all approvals, licenses, permits, certifications,
filings and other actions normally accepted as proof of compliance with
requirements of law by prudent lending institutions that make investments
secured by real estate in the general area of the Properties, to the extent
available as of the date hereof, have been duly made, issued, or taken; and to
the extent such approvals, licenses, permits, certifications, filings and other
actions are not available as of the date hereof (i) the governmental authority
charged with making, issuing or taking them is under a legal duty to do so, or
(ii) Borrowers are entitled to have them made, issued or taken as the
ministerial act of said governmental authority;

(g) All streets, easements, utilities and related services necessary for the
operation of the Properties for their intended purpose are available to the
Properties, including potable water, storm and sanitary sewer, gas, electric and
telephone facilities and garbage removal;

(h) Each Loan Document constitutes a legal and binding obligation of, and is
valid and enforceable against, Borrowers, all other persons obligated to Lender
thereunder (if any) and the Collateral in accordance with the terms thereof and
is not subject to any defenses or setoffs;

(i) A subdivision has been effected with respect to the Properties so that the
Properties are taxed separately without regard to any other property, and so
that for all purposes the Properties may be conveyed and otherwise dealt with as
a separate lot or parcel; 

(j) Each of the Borrowers is current in the payment of any and all rent, tasks,
utilities and any other changes of rent required to be paid by Borrowers under
any Lease Agreement;

(k) Each of the Borrowers represents and warrants to Lender that (i) it is not
an “investment company,” or a company “controlled” by an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended, or
a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or
subject to any other federal or state law or regulation that purports to
restrict or regulate Borrowers ability to borrower money; (ii) no part of the
proceeds of the Note will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System or for any other purpose which would be
inconsistent with such Regulations T, U or X or any other Regulations of such
Board of Governors, or for any purpose prohibited by legal requirements or by
the terms and conditions of the Loan Documents; (iii) the Loan is solely for the
business purpose of Borrowers, and is not for personal, family, household, or
agricultural purposes; and (iv) the Note, this Agreement and the other Loan
Documents are not subject to any right of rescission, set‑off, counterclaim or
defense, including the defense of usury, nor would the operation of any of the
terms of the Note, this Agreement or the other Loan Documents, or the exercise
of any right thereunder, render this Agreement unenforceable, in whole or in
part, or subject to any right of rescission, set‑off, counterclaim or defense,
including the defense of usury;

(l) Borrowers represent and warrant to Lender that Borrowers have obtained all
necessary certificates, licenses and other approvals, governmental and
otherwise, necessary for the operation of the Properties and all Improvements
and the conduct of its business and all required zoning, building code, use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and none of which are subject to
revocation, suspension, forfeiture or modification, (ii) the Properties and the
present and contemplated use and occupancy thereof are in full compliance with
all applicable laws, (iii) the Improvements are free from damage caused by fire
or other casualty, (iv) all costs and expenses of any and all labor, materials,
supplies and equipment used in the construction of the Improvements have been
paid in full, (v) except for personal property owned by tenants, Borrowers have



--------------------------------------------------------------------------------

 

Exhibit 10.1

paid in full for, and is the owner of, all of the equipment and other personal
property used in connection with the operation of the Improvements, free and
clear of any and all security interests, liens or encumbrances, except the lien
and security interest created hereby, and  (vi) there is no proceeding pending
(or notice of such proceeding received by Borrowers) for the total or partial
condemnation of, or affecting, the Properties or Improvements;

Borrowers represent and warrant to Lender that (i) all of the Improvements which
were included in determining the appraised value of the Properties lie wholly
within the boundaries and building restriction lines of the Properties, and no
improvements on adjoining properties encroach upon the Properties or
Improvements, and no easements or other encumbrances, except those which are
insured against by title insurance, encroach upon any of the Improvements so as
to affect the value or marketability of the Properties and (ii) the Properties
are assessed for real estate tax purposes as one or more wholly independent tax
lot or lots, separate from any adjoining properties or improvements not
constituting a part of such lot or lots, and no other properties or improvements
are assessed and taxed together with the Properties and Improvements or any
portion thereof

.  Borrowers agree that if the Properties and Improvements are not taxed and
assessed as one or more tax parcels exclusive of all other real property, the
term “taxes” will include all taxes, assessments, water rates and sewer rents
now or hereafter levied, assessed or imposed against all other property, whether
or not owned by Borrowers, that is taxed and assessed as part of any tax parcel
that includes all or any portion of the Properties or Improvements;

(n) There is no action, suit or proceeding, judicial, administrative or
otherwise (including any condemnation or similar proceeding), pending or, to
Borrowers’ knowledge and belief, threatened or contemplated against any Borrower
or any of their respective general partners, managers or managing members, as
the case may be (such entity being sometimes referred to as the “Governing
Entity”), or any Affiliate of any Borrower, or any Borrower’s Governing Entity,
or any person who owns or controls, directly or indirectly, ten percent (10%) or
more of the beneficial ownership interests of any Borrower or any Borrower’s
Governing Entity or any person, or against or affecting any portion of the
Collateral, other than routine litigation against Borrowers or their Affiliates
which is not expected to have a material adverse effect on the business or
financial condition of any of the Borrowers and any litigation disclosed in
writing to Lender;

Each Borrower represents and warrants to Lender that (i) none of the Borrowers
are a “foreign person” within the meaning of Section 1445(f)(3) of the Internal
Revenue Code and the related Treasury Department regulations, (ii) during the
ten (10) year period preceding the date hereof, no petition in bankruptcy has
been filed by or against any of the Borrowers, or the Governing Entity of any
Borrower, or any Affiliate of any Borrower, or their respective Governing
Entities, or any person who owns or controls, directly or indirectly, ten
percent (10%) or more of the beneficial ownership interests of any Borrower’s
Governing Entity, (iii) Borrowers have not entered into the Note or any of the
Loan Documents with the actual intent to hinder, delay, or defraud any creditor,
(iv) Borrowers have received reasonably equivalent value in exchange for its
obligations under the Loan Documents, (v) giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of the each
Borrower’s assets exceeds and will, immediately following the execution and
delivery of the Loan Documents, exceed each such Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed or
contingent liabilities, (vi) Borrowers do not have any known material contingent
liabilities, (vii) Borrowers do not have any material financial obligation under
any indenture, Loan agreement, or other agreement or instrument to which any
Borrower is a party or by which any Borrower or any of the Collateral is
otherwise bound, other than obligations incurred in the ordinary course of the
operation of the Collateral, and obligations under the Note and the Loan
Documents, and (viii) Borrowers have not borrowed or received



--------------------------------------------------------------------------------

 

Exhibit 10.1

other debt financing that has not been heretofore paid in full (or will be paid
in full as of the date hereof from the proceeds of the Note)

. 

Each Borrower represents and warrants to Lender that to each Borrower’s
knowledge and belief, the Collateral is, and Borrowers covenant and agree to
cause the Collateral at all times to remain, in compliance with all statutes,
ordinances, regulations and other governmental or quasi‑governmental
requirements and private covenants now or hereafter relating to the ownership,
construction, use or operation of the Collateral

.

As of the date of this Agreement, (i) the Collateral is managed by Borrowers,
(ii) there is no agreement in place governing the management of the Collateral,
and (iii) no fee is paid to any party for the management of the Collateral

.  Borrowers further covenant that at any time during the term of the
Obligations, Borrowers enter into an agreement for the management of the
Collateral or pay a fee for management of the Collateral, (A) Borrowers shall
first obtain Lender’s written approval of the property manager (the “Manager”)
and property management agreement (the “Management Agreement”), and (B) Manager
shall not be entitled to receive compensation for its services conducted in
connection with the Collateral in excess of 3% of gross rental income collected
from the Collateral.  At the time a Management Agreement is in place with
respect to the Collateral, the following provisions of this sub‑paragraph shall
apply: The fee due under the Management Agreement, and the terms and provisions
of the Management Agreement, are subordinate to this Agreement and the Manager
shall attorn to Lender.  Borrowers shall not terminate, cancel, modify, renew or
extend the Management Agreement, or enter into any agreement relating to the
management or operation of the Collateral with Manager or any other party
without the express prior written consent of Lender, which consent shall not be
unreasonably withheld, provided, however, that Borrowers shall be permitted to
renew any such Management Agreement in accordance with its existing terms as of
the date thereof without the requirement of Lender’s consent.  If at any time
Lender consents to the appointment of a new manager, such new manager and
Borrowers shall, as a condition of Lender’s consent, execute a Manager’s Consent
and Subordination of Management Agreement in the form then used by
Lender.  Borrowers shall reimburse Lender on demand for all of Lender’s actual
out-of-pocket costs incurred in processing Borrowers request for consent to new
property management arrangements;

Each of the Borrowers represents and warrants that it is in material compliance
with the terms of the agreements, easements and other documents constituting the
Permitted Encumbrances (collectively, the “Restrictive Agreements”)

.  Borrowers covenant and agree as follows: (i) Borrowers shall comply with all
material terms, conditions and covenants of the Restrictive Agreements;  (ii)
Borrowers shall promptly deliver to Lender a true and complete copy of each and
every notice of default received by Borrowers with respect to any obligation of
Borrowers under the provisions of the Restrictive Agreements;  (iii) Borrowers
shall deliver to Lender copies of any written notices of default or event of
default relating to the Restrictive Agreements served by Borrowers;  (iv) after
the occurrence of an Event of Default, so long as the Loan is outstanding,
Borrowers shall not cast its vote(s) in any association established under the
Restrictive Agreements and shall not grant or withhold any consent, approval or
waiver under the Restrictive Agreements without the prior written consent of
Lender, such consent not to be unreasonably withheld, conditioned or delayed;
(v) if required for purposes of obtaining protection as Lender thereunder,
Borrowers shall deliver to any association established under the Restrictive
Agreements written notice of the identity of Lender and (vi) Borrowers will not
enter into any agreement delegating its obligations



--------------------------------------------------------------------------------

 

Exhibit 10.1

and responsibilities, or assuming another owner’s obligations and
responsibilities under the Restrictive Agreements.  Borrowers shall pay all
common charges and any other amounts assessed pursuant to the Restrictive
Agreements against Borrowers as and when the same become due and payable.  Upon
request of Lender, Borrowers shall deliver to Lender evidence reasonably
satisfactory to Lender that all such common charges and other amounts assessed
pursuant to the Restrictive Agreements, which are then due and payable, have
been paid by Borrowers.

Section 11



COVENANTS OF THE BORROWERS.

So long as any of the Obligations hereunder remain outstanding, each Borrower
will comply, and (where applicable) will cause each of its Subsidiaries to
comply, with the following provisions:

Reporting and Notice Covenants

.

Quarterly Financial Statements

.  The Borrower Representative shall furnish to the Lender, as soon as
practicable and in any event within 45 days after the end of each Fiscal Quarter
of Peak Resorts, unaudited consolidated balance sheets of Peak Resorts and its
consolidated Subsidiaries as of the end of that Fiscal Quarter and the related
statements of income, shareholder’s equity and cash flow for such Fiscal Quarter
each prepared on an comparative basis with the comparable period during the
prior year and in accordance with GAAP (without footnotes and subject to normal
year-end adjustments), all in reasonable detail and certified, by a Responsible
Officer of the Borrower Representative.

Annual Financial Statements

.  The Borrower Representative shall furnish to the Lender, as soon as
practicable and in any event within 120 days after the end of each Fiscal Year
of Peak Resorts, a complete copy of the annual audit report of Peak Resorts and
its consolidated Subsidiaries (including, without limitation, all consolidated
financial statements thereof and the notes thereto) for that Fiscal Year: (i)
audited and certified (without qualification as to GAAP), by Maher & Company, PC
or other independent public accountants of recognized regional standing selected
by Peak Resorts and reasonably acceptable to the Lender, and (ii) accompanied by
the accountants’ management report and any management letters relating thereto,
if any, and an opinion of such accountants, which opinion shall be unqualified
as to scope or as to Peak Resorts being a going concern and shall (A) state that
such accountants audited such consolidated financial statements in accordance
with generally accepted auditing standards, that such accountants believe that
such audit provides a reasonable basis for their opinion, and that in their
opinion such consolidated financial statements present fairly, in all material
respects, the consolidated financial position of Peak Resorts and its
consolidated Subsidiaries as at the end of such Fiscal Year and the consolidated
results of their operations and cash flows for such Fiscal Year in conformity
with GAAP, and (B) contain such statements as are customarily included in
unqualified reports of independent accountants in conformity with the
recommendations and requirements of the American Institute of Certified Public
Accountants (or any successor organization).

(c) Monthly Reports. The Borrower Representative shall furnish to the Lender, as
soon as practicable and in any event within 30 days after the end of each
calendar month, profit and loss statements for each Payment Borrower (and each
of their respective Properties), and consolidated profit and loss statements for
Peak Resorts and its consolidated Subsidiaries. Such statements shall be in form
reasonably



--------------------------------------------------------------------------------

 

Exhibit 10.1

approved by Lender and shall, in any event, provide a breakdown of visits (i.e.,
Nordic, Day Skier, Season Pass, etc.).

Compliance Certificate

.  The Borrower Representative shall furnish to the Lender, concurrently with
the financial statements delivered in connection with Sections 11.1(a) and
11.1(b), a certificate of a Responsible Officer of the Borrower Representative,
in his or her capacity as a Responsible Officer in the form and content
satisfactory to Lender (a “Compliance Certificate”), setting forth the
computations necessary to determine whether Borrowers are in compliance with the
financial covenants set forth in Section 11.4 of this Agreement and certifying
that: (A) those financial statements fairly present in all material respects the
financial condition and results of operations of Peak Resorts and its
consolidated Subsidiaries subject in the case of interim financial statements,
to normal year-end audit adjustments and (B) no Potential Default or Event of
Default then exists or, if any Potential Default or Event of Default does exist,
a brief description of the Potential Default or Event of Default and the
Borrowers’ intentions in respect thereof.

Annual Projections

.  On or before June 30th of each year, the Borrower Representative shall
furnish to the Lender projected monthly consolidated balance sheets, income
statements, cash flow statements for the current Fiscal Year with respect to
Peak Resorts and its consolidated Subsidiaries.

Tax Returns

.  The Borrower Representative shall furnish to the Lender, within 45 days of
the filing thereof, copies of each of the Borrowers’ annual local, state and
federal tax returns.

Notices

.  The Borrowers will cause a Responsible Officer of the Borrower Representative
to give the Lender prompt written notice whenever (and in any event within three
Business Days after): (i) any Borrower or any of its Subsidiaries receives
notice from any court, agency or other governmental authority of any alleged
non-compliance with any Law or order which would reasonably be expected to have
or result in, if such noncompliance is found to exist, a Material Adverse
Effect, (ii) the IRS or any other federal, state or local taxing authority shall
allege any default by any Borrower or any of its Subsidiaries in the payment of
any tax material in amount or shall threaten or make any assessment in respect
thereof which, if resulting in a determination adverse to such Borrower or such
Subsidiary, would reasonably be expected to have or result in a Material Adverse
Effect, (iii) any litigation or proceeding shall be brought against any Borrower
or any of its Subsidiaries before any court or administrative agency which would
reasonably be expected to have or result in a Material Adverse Effect, (iv) any
material adverse change or development in connection with any such litigation
proceeding, or (v) such Responsible Officer reasonably believes that any
Potential Default or Event of Default has occurred or that any other
representation or warranty made herein shall for any reason have ceased to be
true and complete in any material respect.

Stockholder Notices

.  As soon as available, the Borrower Representative shall furnish to the
Lender, (i) a copy of each financial statement, report, notice or proxy
statement sent by any Borrower to its stockholders in their capacity as
stockholders and (ii) a copy of each regular, periodic or special report,
registration statement or prospectus filed by any Borrower with any securities
exchange or the Securities and Exchange Commission or any successor agency.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Notice of Default under ERISA

.  If any Borrower shall receive notice from any ERISA Regulator or otherwise
have actual knowledge that a Default under ERISA exists with respect to any
Employee Benefit Plan, the Borrower Representative shall notify the Lender of
the occurrence of such Default under ERISA, within three Business Days after
receiving such notice or obtaining such knowledge and shall: (i) so long as the
Default under ERISA has not been corrected to the satisfaction of, or waived in
writing by the party giving notice, such Borrower shall thereafter treat as a
current liability (if not otherwise so treated) all liability of such Borrower
or its Subsidiaries that would arise by reason of the termination of or
withdrawal from such Employee Benefit Plan if such plan was then terminated, and
(ii) within 45 days of the receipt of such notice or obtaining such knowledge,
furnish to the Lender a current consolidated balance sheet of such Borrower with
the amount of the current liability referred to above.

Environmental Reporting

.  The Borrower Representative shall promptly deliver to the Lender, and in any
event within three Business Days after receipt or transmittal by any Borrower or
any Subsidiary thereof, as the case may be, copies of all material
communications with any government or governmental agency relating to
Environmental Claims and all material communications with any other Person
relating to Environmental Claims brought against such Person which could, in
either case, if successfully brought against such Borrower such Subsidiary,
reasonably be expected to result in a Material Adverse Effect.

Multiemployer Plan Withdrawal Liability

.  Each Borrower shall (i) once in each calendar year request a current
statement of withdrawal liability from each Multiemployer Plan to which any
Borrower or any ERISA Affiliate is or has been obligated to contribute during
such year and (ii) within 15 days after such Borrower receives such current
statement, transmit a copy of such statement to the Lender.

Other Information

.  The Borrower Representative shall furnish to the Lender, promptly upon the
Lender’s written request, such other information about the financial condition,
properties and operations of the Borrowers, their Subsidiaries and any of their
Employee Benefit Plans as the Lender may from time to time reasonably request.

Financial Disclosure Authorization

.  Each Borrower, for itself and on behalf of its Subsidiaries, hereby
irrevocably authorizes and directs all accountants and auditors employed by it
at any time during the term of this Agreement to exhibit and deliver to the
Lender copies of any of such Borrower’s or its Subsidiaries’ financial
statements, trial balances or other accounting records of any sort in its
accountant’s or auditor’s possession, and to disclose to the Lender any
information its accountant or auditor may have concerning any Borrower’s
financial status and business operations; provided that prior to the occurrence
and continuance of an Event of Default, the Lender shall not request any of the
forgoing from such accountants or auditors until at least 5 days after making
such request from the Borrowers.  Each Borrower hereby irrevocably authorizes
all federal, state and municipal authorities to furnish to the Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise.

Affirmative Covenants

.

Corporate Existence

.  Each Borrower shall, and shall cause each of its Subsidiaries to, at all
times maintain its corporate existence, rights and franchises, except as
permitted under



--------------------------------------------------------------------------------

 

Exhibit 10.1

Section 11.3(a), maintain its good standing in the jurisdiction of its
organization, and qualify as a foreign corporation in each jurisdiction where
failure to qualify could reasonably be expected to result in a Material Adverse
Effect.

Financial Records

.  Each Borrower shall keep and shall cause each of its Subsidiaries to keep, at
all times, true proper books of record and account in which true and correct
entries will be made of all dealings or transactions of or in relation to its
business and affairs.  Without limiting the generality of the foregoing, each
Borrower shall make and shall cause each of its Subsidiaries to make, with
respect to its Accounts, appropriate accruals to reserves for estimated and
contingent losses and liabilities as required under GAAP.

Compliance with Law

.  Each Borrower will comply, and will cause each Subsidiary to comply, in all
respects with all applicable provisions of all Laws (whether statutory,
administrative, judicial or other and whether federal, state or local and
excluding Environmental Laws to the extent addressed in Section 11.2(d) of this
Agreement) and every lawful governmental order, including, without limitation
Section 215(a)(1) of the Fair Labor Standards Act; provided,  however, that any
alleged noncompliance shall not be deemed to be a violation of this Section
11.2(c) so long as: (i) such noncompliance by such Borrower or such Subsidiaries
has not resulted or would not reasonably be expected to result in a Material
Adverse Effect and the alleged non-compliance is contested in good faith by
timely and appropriate proceedings effective to stay, during the pendency of
such proceedings, any enforcement action, and such Borrower or such Subsidiary
has established appropriate reserves and taken such other appropriate measures
as may be required under GAAP.

Compliance with Environmental Laws

.  Each Borrower will use and operate its facilities and properties, and cause
each of its Subsidiaries to use and operate its respective facilities and
properties, in compliance with Environmental Laws, which when taken singly or
with all other such obligations (including all liabilities and claims relating
to Environmental Laws), does not result or could not reasonably be expected to
result in a Material Adverse Effect.  Each Borrower will keep, and will cause
each of its Subsidiaries to keep, all necessary Environmental Permits in effect
and remain in compliance therewith, and handle all Hazardous Materials in
compliance with all applicable Environmental Laws, except to the extent that any
such lack of effectiveness or non-compliance, when taken singly or with all
other instances lack of effectiveness or non-compliance, has not resulted and
could not reasonably be expected to result in a Material Adverse Effect.  No
Borrower shall suffer to exist, nor shall it permit any of its Subsidiaries to
suffer to exist, an environmental condition which, when taken singly or with all
other such conditions, has resulted or could reasonably be expected to result in
a Material Adverse Effect.  To the extent the laws of the United States or any
state in which property, leased or owned, of any Borrower provide that a Lien on
the property of such Borrower may be obtained for the removal of Polluting
Substances that have been released, no later than 60 days after notice is given
by the Lender to the Borrower Representative, the Borrower Representative shall
deliver to the Lender a report issued by a qualified, third party environmental
consultant selected by such Borrower and approved by the Lender as to the
existence of any Polluting Substances located on or beneath the specified
property leased or owned by such Borrower.  To the extent any such Polluting
Substance is located therein or thereunder that either (i) subjects the property
to a Lien or (ii) requires removal to safeguard the health of any Person, such
Borrower shall remove, or cause to be removed, such Lien and such Polluting
Substance at such Borrower’s expense;



--------------------------------------------------------------------------------

 

Exhibit 10.1

provided,  however, that if the property is leased from a third-party landlord,
and the Lender determines in its sole discretion (A) that such landlord is
obligated to remove, or cause to be removed, such Lien and such Polluting
Substance and (B) that no Borrower has any liability for such removal, then such
Borrower shall not be so obligated.

Properties

.  Subject to Section 11.3(a) of this Agreement, each Borrower shall maintain,
in all material respects, and shall cause each of its Subsidiaries to maintain,
in all material respects, all assets necessary to its continuing operations in
good working order and condition, ordinary wear and tear excepted, and shall
refrain, and shall cause each of its Subsidiaries to refrain, from wasting or
destroying any such assets or any part thereof.   Borrowers shall cause the
Hunter Mountain resort and ski areas to be maintained as a first-tier resort and
ski area.

Use of Proceeds

.  The proceeds of the Loan shall be used to (i) acquire the stock of the Hunter
Mountain Operating Subsidiaries pursuant to the Stock Purchase Agreement, and
(ii) fund working capital and other general business purposes of the Borrowers.

Compliance with Terms of All Material Contracts

.  Each Borrower shall perform and observe, and shall cause each of its
Subsidiaries to perform and observe, all the material terms and provisions of
each of the Material Business Agreements and the Material License Agreements to
which it is a party except those which are subject to a good faith dispute
provided such dispute shall not reasonably be expected to result in a Material
Adverse Effect.  Each Borrower and each of its Subsidiaries shall maintain each
such Material Business Agreement and Material License Agreement in full force
and effect, and enforce, to the extent that such Borrower or such Subsidiary, in
its reasonable judgment, determines to be appropriate, each such Material
Business Agreement and Material License Agreement in accordance with its terms.

Taxes

.  Each Borrower shall pay in full, and shall cause each of its Subsidiaries to
pay in full, prior in each case to the date when penalties for the nonpayment
thereof would attach, all taxes, assessments and governmental charges and levies
for which it may be or become subject and all lawful claims therefor which, if
unpaid, could reasonably be expected to result in a Lien upon its property
(other than Liens permitted by Section 11.3(d)); provided,  however, that no
such tax, assessment, charge or levy need be paid so long as and to the extent
that: (i) it is contested in good faith and by timely and appropriate
proceedings effective, during the pendency of such proceedings, to stay the
enforcement of such taxes, assessments and governmental charges and levies and
(x) such stay prevents the creation of any Lien (other than inchoate Liens for
property taxes) or (y) a bond has been provided which prevents the creation of
any Lien (other than inchoate Liens for property taxes) and (ii) appropriate
reserves, as required by GAAP, are made on the books of such Borrower and its
Subsidiaries, as applicable.

Insurance

.  The Borrower Representative shall, on the Closing Date and within five
Business Days of the request by the Lender thereafter, provide evidence
satisfactory to the Lender that each Borrower and its Subsidiaries have personal
and real property, casualty, liability, business interruption and product
liability insurance as required by Section 9.2 hereof and the other Loan
Documents, with the Lender listed as loss payee and additional insured (as
applicable), and all other insurance required under the other Loan Documents.



--------------------------------------------------------------------------------

 

Exhibit 10.1

License to Third Parties and Subsidiaries

.  Except as disclosed in the Disclosure Schedule, no Borrower: (i) has any
existing license agreement as licensor with respect to Intellectual Property of
such Borrower, and (ii) will execute any license agreement as licensor with any
Person (including, without limitation, any other Borrower or any Subsidiary
thereof) with respect to any such Intellectual Property that does not provide
that (A) upon an Event of Default and the acceleration of the Obligations, such
license agreement shall, upon the written request of the Lender, terminate and
(B) such agreement may only be amended as to material terms thereof with the
express written consent of the Lender, such consent not to be unreasonably
withheld or delayed.

Lender Right of First Refusal

. Borrowers shall, and shall cause each Subsidiary to, comply with the Right of
First Refusal. 

Negative Covenants

.

Consolidation, Merger, Sale and Purchase of Assets

.  No Borrower shall (i) merge or consolidate with or into, or enter into any
agreement to merge or consolidate with or into, any other Person or otherwise be
a party to any merger or consolidation; (ii) purchase all or substantially all
of the assets and business of another Person; or (iii) lease as lessor, sell,
sell-leaseback, license or otherwise transfer (whether in one transaction or a
series of transactions) any of its assets (whether now owned or hereafter
acquired); provided,  however, that:

(i) any Borrower may sell or otherwise dispose of Inventory in the ordinary
course of its business;

(ii) any Borrower may sell or otherwise dispose of its Equipment that (x) is
obsolete, worn out, unnecessary or no longer used or useful in such Borrower’s
or such Subsidiary’s business or (y) is sold or otherwise disposed of in the
ordinary course of business; 

(iii) any Borrower may sell, sell-leaseback or otherwise transfer its real
property with the prior written consent of the Lender; and

(iv) any Borrower may acquire another Person, or substantially all of the assets
of another Person, pursuant to a transaction or series of transactions in which
the purchase price paid by such Borrower consists of stock issued by Peak
Resorts, provided that (A) such acquisition does not otherwise result in a
default under this Agreement or any other Loan Document and (B) immediately
following the consummation of such transaction, and after giving pro forma
effect to such transaction, the Leverage Ratio is not greater than 65%.

Credit Extensions; Prepayments

.  No Borrower shall (i) make prepayments or advance payments in respect of
Indebtedness to others (except to the Lender in accordance with this Agreement)
or (ii) loan any money to, assume any Indebtedness of or any other obligation
of, or undertake any Guaranty Obligations with respect to the Indebtedness of,
any other Person, except:

(i) any Borrower may endorse checks, drafts, and similar instruments for deposit
or collection in the ordinary course of business;



--------------------------------------------------------------------------------

 

Exhibit 10.1

(ii) any Borrower may renew, extend, refinance and refund Indebtedness, as long
as such renewal, extension or refunding is permitted under Section 11.3(c); and

(iii) the Borrowers may make loans or advances to Persons so long as the
aggregate outstanding amount of all such loans and advances does not exceed
$100,000.

Indebtedness

.  No Borrower shall create, assume, incur, suffer to exist or have outstanding
at any time any Indebtedness or other debt of any kind or be or become a
guarantor of or otherwise undertake or assume any Guaranty Obligation with
respect to any Indebtedness of any other Person; except, that this Section
11.3(c) shall not prohibit: 

(i) the Obligations;

(ii) ordinary course trade accounts payable or customer deposits;

(iii) the Indebtedness shown on Item 11.3(c)(iii) of the Disclosure Schedule
(including any such Indebtedness secured by a Lien permitted by clause (xiv) of
Section 11.3(d));

(iv) Indebtedness secured by a Lien permitted by clauses (viii), (xi) or (xiii)
of Section 11.3(d);

(v) any Indebtedness extending the maturity of, refunding or refinancing (but
not increasing), in whole or in part, any of the Indebtedness permitted under
this Section 11.3(c);

(vi) Indebtedness of any Subsidiary of any Borrower consisting of its Guaranty
of the Obligations of the Borrowers (to the extent that such Subsidiary is not
itself a Borrower);

(vii) Subordinated Indebtedness;

(viii) unsecured Indebtedness not otherwise permitted under Section 11.3(c) of
this Agreement, provided, however, that the aggregate outstanding principal
amount of all such Indebtedness shall not exceed $3,000,000;

(ix) Indebtedness with respect to payments by any Borrower of insurance premiums
on an installment basis, in the ordinary course of business; or

(x) Peak Resorts from assuming Guaranty Obligations with respect to Indebtedness
of its Subsidiaries, to the extent the same does not result in a violation of
the Consolidated Fixed Charge Coverage Ratio and Leverage Ratio covenants set
forth in Section 11.4 or any other term of this Agreement.

Liens; Leases

.  No Borrower shall (i) acquire or hold any assets or property subject to any
Lien, (ii) sell or otherwise transfer any Accounts, whether with or without
recourse, except for assignments of defaulted Accounts without recourse for
purposes of collection in the ordinary course of business, (iii) suffer or
permit any property now owned or hereafter acquired by it to be or become
encumbered by a Lien or (iv) lease as lessee any personal or real property under
any operating lease; provided,  however, that this Subsection shall not
prohibit:



--------------------------------------------------------------------------------

 

Exhibit 10.1

(i) any lien for a tax, assessment or government charge or levy for taxes,
assessments or charges not yet due and payable or not yet required to be paid
pursuant to Section 11.2(h);

(ii) any deposit or cash pledges securing only workers’ compensation,
unemployment insurance or similar obligations (other than Liens arising under
ERISA) in the ordinary course of business;

(iii) any materialmen’s, mechanic’s, carrier’s, landlord’s or similar common law
or statutory lien incurred in the ordinary course of business for amounts that
are not yet due and payable or which are being diligently contested in good
faith, so long as the Lender has been notified of any such contest and adequate
reserves are maintained by such Borrower for their payment;

(iv) zoning or deed restrictions, public utility easements, rights of way, minor
title irregularities and similar matters relating to any real property of any
Borrower, in all such cases having no effect which is materially adverse as a
practical matter on the ownership or use of any such Real Estate in question, as
such property is used in the ordinary course of business of by such Borrower;

(v) any Lien which arises in connection with judgments or attachments (1) the
occurrence of which does not constitute an Event of Default under Section 12.13,
(2) the execution or other enforcement of such Lien is effectively stayed and
the claims secured thereby are being actively contested in good faith and by
appropriate proceedings and (3) which is junior in priority to the Liens of the
Lender securing the Obligations from time to time outstanding;

(vi) deposits or cash pledges securing performance of contracts, bids, tenders,
leases (other than Capitalized Leases), statutory obligations, surety and appeal
bonds (other than contracts for the payment of Indebtedness for Borrowed Money)
arising in the ordinary course of business;

(vii) any Lien in favor of the Lender created pursuant to the Loan Documents;

(viii) any Lien in favor of any Affiliate of Lender;

(ix) in addition to the operating leases permitted by Section 11.3(d)(I), any
other operating lease entered into by such Borrower as lessee; provided,
however, that the scheduled rental payments in respect to all such leases of
such Borrower, when taken together with all such leases of the Borrowers shall
not at any time exceed $500,000 in the aggregate during any calendar year;

(x) any transfer of a check or other medium of payment for deposit or
collection, or any similar transaction in the ordinary course of business;

(xi) any Lien (including any Lien in respect of a Capitalized Lease of personal
property) which is created in connection with the purchase of personal property;
provided,  however, that: (x) the Lien is confined to the property in question,
(y) the Indebtedness secured thereby does not exceed the total cost of the
purchase, and (z) the aggregate outstanding Indebtedness secured by such Liens
does not at any time exceed $500,000 in the



--------------------------------------------------------------------------------

 

Exhibit 10.1

aggregate, but in no event shall a lien on any Properties be permitted other
than the liens created in favor of Lender;

(xii) security deposits to secure the performance of operating leases and
deposits received from customers, in each case in the ordinary course of
business;

(xiii) Liens securing the replacement, extension or renewal of any Indebtedness
permitted to be refinanced by this Agreement so long as such Lien is upon and
limited to the same property previously subject thereto; or

(xiv) any existing Lien fully disclosed in the Disclosure Schedule.

In addition, no Borrower shall enter into any contract or agreement with any
Person that would prohibit the Lender from acquiring a security interest,
mortgage, or other Lien on, or a collateral assignment of, any of the property
or assets of such Borrower (except for restrictions contained in agreements
relating to permitted purchase money liens or Capitalized Leases so long as the
restrictions under such agreements and Capitalized Leases are only with respect
to the purchased or leased assets and the proceeds thereof).

Investments

.  No Borrower shall (i) make or hold any investment in any common stocks, bonds
or securities of any Person, or make any further capital contribution to any
Person, other than (x) the common stock of any Subsidiary and the capital
contributions therein or (y) notes or securities issued by a customer or account
debtor of such Borrower as security for any Account or (ii) be or become a party
to any joint venture or other partnership, provided,  however, that such
Borrower may hold cash in its Deposit Accounts.

Capitalized Leases

.  The Borrowers shall not permit their total aggregate payments under all
Capitalized Leases to exceed $2,000,000 in any calendar year.

Distributions

.  No Borrower shall make nor commit itself to make any Distribution to its
equity holders at any time, except that such Borrower may declare and pay cash
dividends to its equity holders so long as no Potential Default or Event of
Default shall exist immediately prior to or shall result from giving effect to
any such dividend.

Change in Nature of Business

.  No Borrower shall make any material change in the nature of its business as
carried on at the date hereof; provided,  however, that operation of
complementary lines of business shall not be deemed to be a change in the nature
of business.

Charter Amendments

.  No Borrower shall amend any of its Charter Documents nor permit any amendment
of the Charter Documents of any of its Subsidiaries if such amendment would
conflict with this Agreement or cause a Potential Default under this Agreement.

Compliance with ERISA

.  No Borrower shall, nor shall it permit any Subsidiary or any ERISA Affiliate
to: (i) engage in any transaction in connection with which such Borrower or any
ERISA Affiliate could reasonably be expected to be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section
4975 of the Code, terminate or withdraw from any Employee Benefit Plan (other
than a Multiemployer Plan) in a manner, or take any other action with respect to
any such Employee Benefit Plan (including, without



--------------------------------------------------------------------------------

 

Exhibit 10.1

limitation, a substantial cessation of business operations or an amendment of an
Employee Benefit Plan within the meaning of Section 4041(e) of ERISA), which
could reasonably be expected to result in any liability of such Borrower or any
ERISA Affiliate to the PBGC, to the Department of Labor or to a trustee
appointed under Section 4042(b) or (c) of ERISA, incur any liability to the PBGC
on account of a withdrawal from or a termination of an Employee Benefit Plan
under Section 4063 or 4064 of ERISA, incur any liability for post-retirement
benefits under any and all welfare benefit plans (as defined in Section 3(1) of
ERISA) other than as required by applicable statute, fail to make full payment
when due of all amounts which, under the provisions of any Employee Benefit Plan
or applicable Law, such Borrower or any ERISA Affiliate is required to pay as
contributions thereto, or permit to exist any Accumulated Funding Deficiency,
whether or not waived, with respect to any Employee Benefit Plan (other than a
Multiemployer Plan); provided,  however, that such engagement, termination,
withdrawal, action, incurrence, failure or permitting shall not be deemed to
have violated this clause (i) unless any such engagement, termination,
withdrawal, action, incurrence, failure or permitting (A) has resulted or could
reasonably be expected to result in a Material Adverse Effect or (B) has
otherwise resulted or could reasonably be expected to result in liabilities or
claims against the Borrowers in an amount exceeding $50,000; (ii) at any time
permit the termination of any defined benefit pension plan intended to be
qualified under Section 401 (a) and 501 (a) of the Code; provided,  however,
that such termination shall not be deemed to have violated this clause (ii)
unless (A) the value of any benefit liability (as defined in Section 4001(a)(16)
of ERISA) upon the termination date of any such terminated defined benefit
pension plans of the Borrowers, such Subsidiaries, and their ERISA Affiliates
exceeds the then current value (as defined in Section 3 of ERISA) of all assets
in such terminated defined benefit pension plans by an amount in excess of
$50,000, or (B) the payment of such amount has resulted or could reasonably be
expected to result in a Material Adverse Effect or has resulted or could
reasonably be expected to result in liabilities or claims against the Borrowers
or the Subsidiaries thereof in an amount exceeding $50,000; or (iii) if such
Borrower or any ERISA Affiliate becomes obligated under a Multiemployer Plan
(except with respect to the potential liabilities now existing as disclosed in
Item 10.12 of the Disclosure Schedule), effect a complete or partial withdrawal
such that such Borrower, any such Subsidiary, or their ERISA Affiliates incur
Withdrawal Liability under Title IV of ERISA with respect to Multiemployer Plans
or otherwise have liability under Title IV of ERISA; provided,  however, that
the incurrence of such Withdrawal Liability or other liability under Title IV of
ERISA shall not be deemed to be a violation of this clause (iii) unless (A) the
amount of the payment by such Borrower of such Withdrawal Liability or other
liability has resulted or could reasonably be expected to result in a Material
Adverse Effect or (B) has otherwise resulted or could reasonably be expected to
result in liabilities or claims against any or all of the Borrowers or the
Subsidiaries thereof in an amount exceeding $50,000.

Regulation U Compliance; Compliance with Law

.  No Borrower shall use any portion of the proceeds of the Loan in violation of
any requirement of Law, including Regulation U, or of the terms and conditions
of this Agreement.

Accounting Changes

.  No Borrower shall, nor shall it permit any Subsidiary to, make or permit any
change in its accounting policies or financial reporting practices and
procedures, except as required or permitted by GAAP or as required by applicable
Law, in each case as to which the Borrower Representative shall have delivered
to the Lender prior to the effectiveness of any such change a report prepared by
a Responsible Officer of the Borrower



--------------------------------------------------------------------------------

 

Exhibit 10.1

Representative describing such change and explaining in reasonable detail the
basis therefor and effect thereof.

Arm’s-Length Transactions

.  No Borrower will, nor will such Borrower permit any Subsidiary to, enter into
or permit to exist any transaction (including, without limitation, any
transaction involving the investment, purchase, sale, lease, transfer or
exchange of any property or the rendering of any service) with any Affiliate of
such Borrower or such Subsidiaries except in the ordinary course of the business
of such Borrower or such Subsidiaries and upon fair and reasonable terms not
less favorable to such Borrower or such Subsidiaries than would be usual and
customary in transactions with persons who are not such Affiliates.    

Subsidiaries

.  Upon the formation or acquisition of any Subsidiary of Peak Resorts,
Borrowers shall, within 30 days after the date such Subsidiary is formed or
acquired, cause such Subsidiary to execute a guaranty for the benefit of Lender
in substantially the same form as the Guaranty and such other documents as
Lender may require, securing repayment of the Loan and performance of Borrowers’
obligations under the Loan Documents and any other obligations of Peak Resorts
or any of its Subsidiaries to Lender and/or any affiliates of Lender.
Notwithstanding the foregoing, no such guaranty shall be required if any such
Subsidiary (i) is a special purpose entity; (ii) is incurring no Indebtedness
for Borrowed Money, or is incurring Indebtedness for Borrowed Money that is
non-recourse to such Subsidiary, Peak Resorts, or any other Subsidiary of Peak
Resorts; (iii) Lender receives a non-consolidation opinion with respect to such
Subsidiary from legal counsel and in form approved by Lender in Lender's
reasonable discretion, that if such Subsidiary were to become insolvent, neither
the Borrowers, nor any of Borrowers' other Subsidiaries or their assets or
liabilities, would be substantively consolidated with those of such Subsidiary;
and (iv) the Subsidiary is not a borrower or tenant of Lender or any Affiliate
of Lender.

(o) [intentionally omitted] 

Financial Covenants

.  

Consolidated Fixed Charge Coverage Ratio

. Borrowers shall, within 45 days after the end of each Fiscal Year of
Borrowers, provide Lender with all information necessary for Lender to determine
Peak Resort's Consolidated Fixed Charge Coverage Ratio on an annual basis. In
the event that Peak Resorts' Consolidated Fixed Charge Ratio, tested quarterly
by Lender on a rolling four quarter basis and certified to Lender by Borrowers,
falls below 1.50:1.00, Borrowers shall, within 30 days after the date of
determination thereof, increase the Debt Service Deposits (as defined in the
Debt Service Reserve Agreement) from one-third (1/3) of the next calendar year’s
twelve (12) months of Lease Payment Obligations and Debt Service Payments (as
those terms are defined in the Debt Service Reserve Agreement) to add an
additional three (3) months’ worth of Lease Payment Obligations and Debt Service
Payments, so that at least three (3) months of Lease Payment Obligations and
Debt Service Payments are maintained in the Debt Service Reserve at all times.
In the event that Peak Resorts' Consolidated Fixed Charge Ratio, tested
quarterly by Lender on a rolling four quarter basis and certified to Lender by
Borrowers, falls below 1.25:1.00, then each Borrower shall, immediately after
the date of determination, be restricted from paying any dividend, distribution,
or other similar payment to any shareholder or other equity holder until such
Consolidated Fixed Charge Ratio rises above 1.25:1.00.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Leverage Ratio

.  Borrowers shall, within 30 days after the end of each Fiscal Quarter, provide
Lender with all information necessary for Lender to determine the Leverage Ratio
on a quarterly basis.  In addition, prior to Peak Resorts or any Subsidiary of
Peak Resorts incurring any additional Indebtedness, Borrowers shall provide
Lender with a forward-looking compliance certificate setting forth the impact of
the proposed additional Indebtedness on the Leverage Ratio and verifying that
the Leverage Ratio will not, as a result of such additional Indebtedness, exceed
65%.  Peak Resorts shall not incur, and shall not permit any Subsidiary of Peak
Resorts to incur, additional Indebtedness at any time during which the Leverage
Ratio shall be in excess of 65% either immediately prior to, or as a result of
the incurrence of such additional Indebtedness.

Section 12



EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default” hereunder:

Payment

.  Failure by any Borrower (a) to make payment of principal on the Loan when due
or (b) pay any interest on the Obligations when due to the extent such failure
is not remedied within five Business Days after such required date of payment or
(c) to pay any other Obligation when required to be paid hereunder to the extent
such failure is not remedied within five Business Days after such required date
of payment; or

Representations and Warranties

.  Any warranty or representation made or deemed made by any Borrower in respect
of any Borrower or any of its Subsidiaries in this Agreement, any other Loan
Document or any certificate furnished at any time in compliance with this
Agreement shall prove to have been false or inaccurate in any material respect
when made or deemed made; or

Reporting and Notice Provisions; Violation of General Covenants

.  Failure by any Borrower in any material respect to perform, keep or observe
any other, provision, condition or covenant contained in this Agreement (other
than those provisions, terms or conditions referenced in Sections 12.1, 12.2,
and 12.4 of this Agreement) that is required to be kept or observed by such
Borrower and such failure shall continue without remedy for a period of 15 days;
or

Violation of Certain Specific Covenants

.  Failure by any Borrower to perform, keep, or observe any other term,
provision, condition or covenant contained in Sections 8.2, 8.3 or Section 9 of
this Agreement, or Sections 11.1, 11.2(a), 11.2(b), 11.2(c), 11.2(d), 11.2(e),
11.2(f), 11.2(h), 11.2(i), 11.3 or 11.4 of this Agreement; or

Failure to Operate

.  If Borrowers fail to continuously operate the improvements on the Properties
or any material portion thereof, as ski resorts and related purposes, other than
temporary cessation in connection with making repairs and renovations pursuant
to the terms of this Agreement or with the prior consent of Lender; or

Default Under Other Loan Documents

.  An event of default under any other Loan Document or any failure by any
Borrower to comply with, keep, or perform any of its undertakings, covenants,
agreements, conditions or warranties under any of the other Loan Documents
(after giving of any required notice and expiration of any applicable cure
period); or



--------------------------------------------------------------------------------

 

Exhibit 10.1

Cross-Default

.  (i) Failure by Peak Resorts or any of its Subsidiaries to pay, perform or
observe any obligation to Royal Banks of Missouri beyond any applicable grace,
cure or notice period, or the occurrence of any default or event of default
under any agreement between or among Peak Resorts and/or any one or more of its
Subsidiaries, on the one hand, and Royal Banks of Missouri, on the other hand,
in each case beyond any applicable grace, cure or notice period, (ii) failure by
any Borrower to make any payment on any Indebtedness of such Borrower having a
principal amount in excess of $200,000, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), or (iii) the occurrence of any other event or the existence of any
condition under any agreement or instrument relating to any such Indebtedness,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness, or (iv) the declaration of
any such Indebtedness to be due and payable, or the requiring of any such
Indebtedness to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof, or (v) default by
any Borrower or any Subsidiary thereof in respect of any Material Business
Agreement or any Material License Agreement where such default (A) would permit
the other party or parties to such agreement to terminate such agreement and (B)
has resulted or could reasonably be expected to result in a Material Adverse
Effect; or 

12.8 EPR Cross-Default.  (i) the occurrence of an Event of Default (as such term
is defined in the 2014 Credit Agreement, or (ii) any Borrower or any Affiliate
of any Borrower shall fail to pay, perform or observe any obligation to Lender
or any Affiliate of Lender, in each case beyond any applicable grace, cure of
notice period, or the occurrence of any default or event of default under any
agreement between or among any Borrower or any Affiliate of any Borrower, on the
one hand, and Lender or any Affiliate of Lender, on the other hand, in each case
beyond any applicable grace, cure or notice period.    

Destruction of Collateral

.  The loss, theft, damage or destruction of any portion of the Collateral
having an aggregate value in excess of $100,000, to the extent not insured by an
insurance carrier which has acknowledged coverage in the amount of the claim
without any reservation of rights or which has been ordered by a court of
competent jurisdiction to pay such claim (excluding any loss of Intellectual
Property by reason of abandonment where such abandonment is undertaken in good
faith, pursuant to prudent business practice and such abandonment would not
reasonably be expected to result in a Material Adverse Effect); or

Material Adverse Effect; Change of Control

.  The occurrence of any Material Adverse Effect or the occurrence of any Change
of Control; or

Termination of Existence

.  The dissolution or termination of existence of any Borrower, but only to the
extent not permitted under Section 11.3(a); or

Failure of Enforceability of this Agreement, Loan Document; Security

.  If: (a) any covenant, material agreement or any Obligation of any Borrower
contained in or evidenced by this Agreement or any of the other Loan Documents
shall cease to be enforceable, or shall be determined to be unenforceable, in
accordance with its terms, or (b) any Borrower shall deny or disaffirm its
obligations under this Agreement or any of the other Loan Documents or any of
the Liens granted in connection therewith, or (c) any Liens in favor of the
Lender granted in this Agreement or any of the other Loan Documents shall be
determined to be void, voidable or invalid, or are subordinated or not otherwise
given the priority contemplated by this Agreement, or (d) any perfected Liens
granted in favor of the Lender pursuant to this Agreement or any other Loan



--------------------------------------------------------------------------------

 

Exhibit 10.1

Document shall be determined to be unperfected except in connection with sales
of Inventory in the normal course of the business of the Borrowers or their
Subsidiaries; or

ERISA

.  If: (a) any Borrower, any Subsidiary thereof, or any of their ERISA
Affiliates or any other Person institutes any steps to terminate an Employee
Benefit Plan of such Borrower, such Subsidiary, or such ERISA Affiliates, which
Employee Benefit Plan is subject to Title IV of ERISA and, as a result of such
termination, such Borrower, its Subsidiaries, or ERISA Affiliate is required to
make or could reasonably be expected to be required to make, a contribution to
such Employee Benefit Plan the payment of which, when taken together with all
like termination payments suffered by, such Borrower, such Subsidiaries or such
ERISA Affiliates, either has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect, or (b) such Borrower, such Subsidiary or
such ERISA Affiliate fails to make a contribution to any Employee Benefit Plan
which failure would be sufficient to give rise to a Lien under Section 302(f) of
ERISA; or

Judgments

.  Any money judgment, writ or warrant of attachment or similar process
involving an amount, when aggregated with all such money judgment, writ or
warrant of attachment or similar process outstanding at such time, in excess of
$100,000, to the extent not insured by an insurance carrier which has
acknowledged coverage in the amount of the claim without any reservation of
rights or which has been ordered by a court of competent jurisdiction to pay
such claim, is entered or filed against any Borrower thereof or against any of
their respective assets and is not released, discharged, vacated, fully bonded
or stayed within 45 days after such judgment, writ or warrant of attachment or
similar proceeding is entered; or

Forfeiture Proceedings

.  An adjudication against any Borrower in any criminal proceedings requiring
such Borrower’s forfeiture of any asset; or

Financial Impairment

.  The Financial Impairment of any Borrower or any Subsidiary thereof.

Section 13



REMEDIES.

Acceleration; Termination

.  Upon the occurrence of an Event of Default described in Sections 12.1 through
12.16 above, inclusive, the Lender may and, without presentment, demand or
notice of any kind all of which are hereby expressly waived by the Borrowers,
declare all of the Obligations due or to become due from the Borrowers to the
Lender and the Lender, whether under this Agreement, the Note or otherwise,
immediately due and payable, anything in the Note or other evidence of the
Obligations or in any of the other Loan Documents to the contrary
notwithstanding.

General Rights and Remedies of the Lender

.  With respect to the Collateral, the Lender shall have all of the rights and
remedies of a secured party under the UCC or under other applicable Law.  The
Lender shall have all other legal and equitable rights to which it may be
entitled, all of which rights and remedies shall be cumulative, and none of
which shall be exclusive, to the extent permitted by law, in addition to any
other rights or remedies contained in this Agreement or in any of the other Loan
Documents.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Additional Remedies

.  After the Obligations shall have been declared by the Lender to be or shall
have otherwise hereunder become immediately due and payable, the Lender may, in
its sole discretion, exercise the following rights and remedies to the extent
permitted by applicable law and in addition to any other right or remedy
provided for in this Agreement:

Possession of Collateral

.  The Lender shall have the right to take immediate possession of the
Collateral and all Proceeds relating to such Collateral and: (i) require the
Borrowers, at the Borrowers’ expense, to assemble the Collateral and make it
available to the Lender at such facilities of the Borrowers as the Lender shall
designate or (ii) enter any of the premises of any Borrower or wherever any
Collateral shall be located and to keep and store the same on such premises
until sold.  If the premises on which the Collateral is located is owned or
leased by any Borrower, then such Borrower shall not charge the Lender for
storage of such Collateral on such premises.

Foreclosure of Liens

.  The Lender shall have the right to foreclose the Liens created under this
Agreement and each of the other Loan Documents or under any other agreement
relating to the Collateral or the Properties.

Disposition of Collateral

.  The Lender shall have the right to sell or to otherwise dispose of all or any
Collateral in its then condition, or after any further processing thereof, at
public or private sale or sales, wholesale dispositions, or sales pursuant to
one or more contracts, with such notice as may be required by law, in lots or in
bulk, for cash or on credit, all as the Lender, in its discretion, may deem
advisable.  Each Borrower acknowledges and covenants that 10 days written notice
to the Borrower Representative of any public or private sale or other
disposition of Collateral shall be reasonable notice thereof, and such sale
shall be at such Borrower’s premises or at such other locations where the
Collateral then is located, or as otherwise determined by the Lender.  The
Lender shall have the right to conduct such sales on such Borrower’s premises,
without charge therefor, and such sales may be adjourned from time to time in
accordance with applicable law without further requirement of notice to the
Borrower Representative or the Borrowers.  Lender shall have the right to bid or
credit bid any such sale on its own behalf.

Application of Collateral; Application of Liquidation Proceeds

.  If an Event of Default shall occur and be continuing, the Lender, with or
without proceeding with sale or foreclosure or demanding payment of the
Obligations, shall, without notice, at any time, appropriate and apply to the
Obligations all monies received with respect to any and all Collateral of the
Borrowers in the possession of the Lender as follows:

(i) First, to the payment of all expenses (to the extent not otherwise paid by
the Borrowers) incurred by the Lender in connection with the exercise of such
remedies, including, without limitation, all reasonable costs and expenses of
collection, reasonable documented attorneys’ fees, court costs and any
foreclosure expenses, including without limitation all costs and expenses
incurred in connection with the enforcement and foreclosure of the mortgage
liens created by the Mortgage and the Mortgage Amendments;

(ii) Second, to the payment of any fees then accrued and payable to the Lender
under this Agreement;



--------------------------------------------------------------------------------

 

Exhibit 10.1

(iii) Third, to the payment of interest then accrued on the Loan;

(iv) Fourth, to the payment of the principal balance then owing on the Loan to
the Lender determined based on such outstanding and such deficiency;

(v) Fifth, to the payment of all amounts owing to Lender in connection with cash
management services provided by Lender to the Borrowers and their Subsidiaries;
and

(vi) Last, any remaining surplus after all of the Obligations have been paid in
full, to the Borrowers or to whomsoever shall be lawfully entitled thereto.

Set-off

.  If any Event of Default referred to in Section 12 of this Agreement shall
occur which is continuing, Lender and each Affiliate thereof shall have the
right (in addition to such other rights as it may have by operation of Law or
otherwise) to the extent permitted by applicable law, but subject to Section
13.8 of this Agreement, at any time to set off against and to appropriate to and
apply toward the payment of the Obligations, and all other liabilities under
this Agreement and the other Loan Documents then owing to it (and any
participation purchased or to be purchased pursuant to Section 13.8 below)
whether or not the same shall then have matured, any and all deposits (general
or special) and any other Indebtedness at any time held or owing by Lender or
each Affiliate thereof (including branches and agencies thereof wherever
located) to or for the credit or account of the Borrowers, all without notice to
or demand upon the Borrowers or any other Person, all such notices and demands
being hereby expressly waived.

Authority to Execute Transfers

.  Without limitation of any authorization granted to the Lender hereunder, each
Borrower also hereby authorizes the Lender, upon the occurrence of an Event of
Default which is continuing, to execute, in connection with the exercise by the
Lender of its remedies hereunder, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.

Limited License to Liquidate

.  Each Borrower hereby grants to the Lender, for the benefit of itself and the
Lender: (a) a non-exclusive, royalty-free license or other right to use, without
charge, all of such Borrower’s Intellectual Property (including all rights of
use of any name or trade secret) as it pertains to the Collateral, in
manufacturing, advertising for sale and selling any Collateral and (b) to the
extent permitted thereunder, all of such Borrower’s rights under all licenses
and all franchise agreements, which shall inure to the Lender for the benefit of
itself and the Lender without charge.

Remedies Cumulative

.  The above-stated remedies are not intended to be exhaustive and the full or
partial exercise of any of such remedies shall not preclude the full or partial
exercise of any other remedy by the Lender under this Agreement, under any Loan
Document, or at equity or under law.

Appointment of Attorney-in-Fact

.  The Lender shall hereby have the right, and each Borrower hereby irrevocably
makes, constitutes, and appoints the Lender (and all officers, employees, or
agents designated by the Lender) as its true and lawful attorney-in-fact and
agent, with full power of substitution, from time to time following the
occurrence of an Event of Default which is continuing and without assent by such
Borrower: (a) to effectuate, in such Borrower’s name, such Borrower’s
obligations under this Agreement, (b) in such Borrower’s or Lender’s



--------------------------------------------------------------------------------

 

Exhibit 10.1

name: (i) to demand payment of the Accounts of such Borrower, (ii) to enforce
payment of such Accounts, by legal proceedings or otherwise, (iii) to exercise
all of such Borrower’s rights and remedies with respect to the collection of
such Accounts and any other Collateral, (iv) to settle, adjust, compromise,
extend, or renew such Accounts, (v) to settle, adjust, or compromise any legal
proceedings brought to collect such Accounts, (vi) if permitted by applicable
Law, to sell or assign such Accounts and other Collateral, (vii) to take
control, in any manner, of any item of payment or Proceeds relating to any
Collateral, (viii) to prepare, file, and sign such Borrower’s name on a proof of
claim in a bankruptcy against any Account Debtor or on any notice of Lien,
assignment, or satisfaction of Lien in connection with such Accounts, (ix) to do
all acts and things reasonably necessary, in the Lender’s good faith discretion,
to fulfill such Borrower’s obligations under this Agreement, (x) to endorse the
name of such Borrower upon any of the items of payment or Proceeds relating to
any Collateral and apply the same to the Obligations, (xi) to endorse the name
of such Borrower upon any Chattel Paper, document, Instrument, invoice, freight
bill, bill of lading, or similar document or agreement relating to such
Accounts, such Borrower’s Inventory and any other Collateral, (xii) to use such
Borrower’s stationery and sign the name of such Borrower to verifications of
such Accounts and notices thereof to Account Debtors, (xiii) to use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to such Accounts, such Inventory, and
any other Collateral to which such Borrower has access, (xiv) to make and adjust
claims under such policies of insurance insuring the Collateral, receive and
endorse the name of such Borrower on any check, draft, instrument or other item
of payment for the proceeds of such policies, and make all determinations with
respect to such policies, and (xvi) to notify post office authorities to change
the address for delivery of such Borrower’s mail to an address designated by the
Lender, receive and open all mail addressed to such Borrower, and, after
removing all Collections, forward the mail to such Borrower, (c) to pay or
discharge taxes or Liens levied against the Collateral; (d) to take all action
necessary to grant the Lender sole access to any Lockbox or Deposit Account of
such Borrower, (e) contact Account Debtors to pay any Collections to the
Lockbox, (f) upon notice to the Borrower Representative, to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral and to enforce any other right
in respect of any Collateral; (g) upon notice to the Borrower Representative, to
defend any suit, action or proceeding brought against the Borrower with respect
to any Collateral; (h) upon notice to the Borrower Representative to settle,
compromise or adjust any such suit, action or proceeding; (i) to sell, transfer,
pledge, or make any agreement with respect to the Collateral; and (j) to do, at
the Lender’s option and such Borrower’s expense, at any time, or from time to
time, all acts and things which the Lender reasonably deems necessary to
protect, preserve or realize upon the Collateral.

Each Borrower hereby ratifies all that said attorney shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.  The expenses of the Lender incurred in
connection with such the exercise of such power of attorney, together with
interest thereon at a the rate then applicable hereunder the Loan, shall be
payable by the Borrowers to the Lender on demand.

Protective Advances

.  Upon the occurrence of any Event of Default hereunder or under any other Loan
Document, then and in any such event, Lender may (but shall in no event be
required to) make any payment or perform any term, provision, condition,
covenant or agreement required of Borrowers, and/or cure any such Event of
Default.  In such event, Lender shall promptly notify the Borrower
Representative of the actions taken or amounts expended by Lender. 



--------------------------------------------------------------------------------

 

Exhibit 10.1

Any amounts expended by Lender in so doing, or in exercising its rights and
remedies hereunder, shall constitute advances hereunder, the payment of which is
additional indebtedness secured by the Loan Documents due and owing at Lender’s
demand, within interest at the Past-Due Rate from the date of disbursement
thereof until fully paid.  No further direction or authorization from Borrowers
shall be necessary for such disbursements, and all such disbursements shall
satisfy pro tanto the obligations of Lender with respect to the funds so
disbursed.  The execution of this Agreement by Borrowers shall and hereby does
constitute an irrevocable direction and authorization to Lender so disburse such
funds and make such performance.    

Section 14



BORROWER GUARANTY.

Borrower Cross-Guaranty; Maximum Liability

.  To induce the Lender to make the Loan to the Borrowers, and in consideration
thereof, each of the Borrowers hereby unconditionally and irrevocably: (a)
guarantees, jointly and severally, to the Lender the due and punctual payment in
immediately available funds of all Obligations owing by any or all of the other
Borrowers hereunder (whether by acceleration or otherwise) and the other Loan
Documents, and (b) agrees, jointly and severally, to pay any and all reasonable
expenses which may be incurred by the Lender in enforcing its rights with
respect to such Obligations (collectively, the “Borrower Guaranteed
Obligations”).  To the extent that the Obligations of a Borrower are construed
to be a Borrower Guaranty of the Obligations of any other Borrower to the
Lender, and to the extent it is necessary for the enforceability of such a
Borrower Guaranty, the maximum liability of a Borrower Guarantor under its
Borrower Guaranty shall be the greatest amount which, after taking into
consideration all other valid and enforceable debts and liabilities of such
Borrower Guarantor, an applicable court has determined (after any appeals) would
not render such Borrower Guarantor insolvent, unable to pay its debts as they
become due, inadequately capitalized for the business which it intends to
conduct (in all such cases, within the meaning of Section 548 of the Bankruptcy
Code, 11 U.S.C.  §101, et.  seq., or any other similar state Law), or unable to
pay a judgment rendered upon a claim that is the subject of an action or
proceeding pending at the time when the obligations of this Borrower Guaranty
are incurred or increased. In addition to the foregoing, each Borrower shall
also execute the Guaranty, as a Guarantor.

Guaranty Unconditional

.  The obligations of the Borrower Guarantors under the Borrower Guaranty shall
be joint and several, irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by, except for payment of Obligations and to the extent
permitted by applicable Law (i) any extension, renewal, settlement, compromise,
waiver or release in respect of the Loan or any other obligation under this
Agreement or any Loan Document by operation of Law or otherwise; (ii) any
modification or amendment of or supplement to this Agreement or any Loan
Document; (iii) any modification, amendment, waiver, release, non-perfection or
invalidity of any direct or indirect security, or of any guarantee or other
liability of any third party, of the Obligations of any Borrower or its
Subsidiary with respect to which the Borrower Guaranty relates; (iv) any change
in the corporate existence, structure, or ownership of, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower
Guarantor or its assets or any resulting release or discharge of any of the
Obligations of the Borrower Guarantors contained in this Agreement or any Loan
Document; (v) the existence of any claim, set-off or other rights which any
Borrower Guarantor may have at any time against the Lender or any other Person,
whether or not arising in connection with this Agreement or any Loan Document,
provided,  however, that nothing herein



--------------------------------------------------------------------------------

 

Exhibit 10.1

shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim; (vi) any invalidity or unenforceability relating to or against any
Borrower or its Subsidiary for any reason of this Agreement or any Loan Document
or any provision of applicable Law or regulation purporting to prohibit the
payment by any Borrower under this Agreement or any Loan Document; or (vii) to
the extent permitted by applicable Law, any other act or omission to act or
delay of any kind by a Borrower, a Borrower Guarantor, the Lender or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of the Borrower
Guaranteed Obligations under this Section 14.

Discharge; Reinstatement

.  The obligations of each Borrower Guarantor under this Section 14 shall remain
in full force and effect until the Obligations of the Borrowers under this
Agreement or any other Loan Document have been paid in full.  If at any time any
payment of any amount payable by Borrower Guarantor under this Section 14, any
other section of this Agreement or other Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrower Guarantor or otherwise, the other Borrower Guarantors’
obligations under this Section 14 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.  This Section 14 shall survive the termination of this
Agreement until the payment in full of all amounts payable under this Agreement
and any other Loan Documents.

Waiver

.  No Borrower Guarantor shall be entitled to enforce any remedy which the
Lender now has or may hereafter have against any Borrower, any endorser or any
Guarantor or other Borrower Guarantor in respect of all or any part of the
Borrower Guaranteed Obligations paid by such Borrower Guarantor until all of the
Obligations shall have been fully and finally paid to the Lender.  Each Borrower
Guarantor hereby waives any benefit of, and any right to participate in, any
security or collateral given to the Lender and to secure payment of the Borrower
Guaranteed Obligations or any other liability of any Borrower, any Guarantor or
any Borrower Guarantor to the Lender.  Each Borrower Guarantor also waives all
setoffs and counterclaims and all presentments, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, and
notices of acceptance of this Borrower Guaranty.  Each Borrower Guarantor
further waives all notices of the existence, creation or incurring of additional
Obligations by any other Borrower, and also waives all notices that the
principal amount, or any portion thereof, and/or any interest on any instrument
or document evidencing all or any part of the Borrower Guaranteed Obligations is
due, notices of any and all proceedings to collect all or any part of the
Borrower Guaranteed Obligations, and, to the extent permitted by Law, notices of
exchange, sale, surrender or other handling of any Collateral given to the
Lender to secure payment of the Borrower Guaranteed Obligations.

Stay of Acceleration

.  If acceleration of the time for payment of any amount payable by any Borrower
or Borrower Guarantor under this Agreement or any other Loan Document in respect
of a Borrower Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower or Borrower Guarantor all such amounts otherwise
subject to acceleration under the terms of this Agreement shall nonetheless be
payable by the other Borrower Guarantors hereunder forthwith on demand by the
Lender.

Subrogation and Contribution Rights

.  If any Borrower Guarantor makes a payment in respect of the Borrower
Guaranteed Obligations, it shall be subrogated to the rights, if any, of



--------------------------------------------------------------------------------

 

Exhibit 10.1

the payees against the other Borrower Guarantors with respect to such payment
and shall have the rights of contribution set forth below against the other
Borrower Guarantors; provided,  however, that such Borrower Guarantor shall not
enforce its rights to any payment by way of subrogation or by exercising its
right of contribution until all the Obligations, as the case may be, owing to
the Lender, shall have been finally paid in full and may not under applicable
insolvency laws be required to be repaid by the Lender.

Guaranteed Obligation and Contribution Payments

.  Subject to all of the Obligations owing to the Lender having been finally
paid in full and not subject to required repayment under applicable insolvency
laws, each Borrower Guarantor shall make, and agrees with each of the other
Borrower Guarantors (and the successors and assigns of such Borrower Guarantors)
to make, payments in respect of the Obligations of such Borrower Guarantor to
which such other Borrower Guarantors are subrogated or contribution payments to
which such other Borrower Guarantors are entitled, such that, taking into
account all such payments on account of subrogation or contribution rights.

Pro Rata Sharing

.  Each Borrower Guarantor shall have paid to the other Borrower Guarantors on
account of such subrogation and contribution rights, (A) all Obligations the
benefit of which has been received by such Borrower Guarantor or which relate to
Obligations the benefit of which has been received by such Borrower Guarantor or
(B) if the aggregate of all such payments by all Borrower Guarantors to all
other Borrower Guarantors would exceed the outstanding Obligations, such
Borrower Guarantor’s pro rata share of the outstanding Obligations, in
accordance with the amount of the benefit received by the Borrower Guarantor as
described under subsection (A) hereinabove; and

Deficiency

.  If there remain Obligations unpaid after application of the payments referred
to above, the deficiency shall be shared among the Borrower Guarantors pro rata
in proportion to their respective net worth on the Closing Date of this
Agreement. 

Section 15



TRANSFERS AND ASSIGNMENTS.

Successors and Assigns

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent
Lender.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 15.2 and, to the extent expressly contemplated hereby, the Affiliates of
the Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

Assignment by Lender

.  Lender may assign, negotiate, pledge or otherwise hypothecate all or any
portion of this Agreement or grant participations herein, or in any of its
rights and security hereunder, including, without limitation, the Note and, in
case of such assignment, Borrowers will accord full recognition thereto and
agree that all rights and remedies of Lender in connection with the interest so
assigned shall be enforceable against Borrowers by such assignee with the same
force and effect and to the same extent as the same would have been enforceable
by Lender but for such assignment. In connection with any such assignment,



--------------------------------------------------------------------------------

 

Exhibit 10.1

participation or other transfer, Borrowers agree that Lender may deliver copies
to any potential participant or other transferee of all documents, instruments,
financial statements and other information from time to time furnished to Lender
pursuant hereto or in connection therewith.    

Pledge of Interests

.  Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for Lender as a party hereto.



--------------------------------------------------------------------------------

 

Exhibit 10.1

Taxes

.

Taxes; Withholding; Indemnification of Taxes Paid

.  Any and all payments by the Borrowers hereunder, under the Note or the other
Loan Documents shall be made, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings imposed by any governmental entity, and all liabilities with
respect thereto, excluding, (i) in the case of Lender, taxes imposed on or
measured by its net income or overall gross receipts, and franchise taxes
imposed on it, by the jurisdiction under the Laws of which Lender, is organized,
is doing business or has a present or former connection, or any political
subdivision thereof, (ii) any United States withholding taxes payable with
respect to payments hereunder or under the Loan Documents under Laws (including
any statute, treaty or regulation) in effect on the Closing Date (or, in the
case of (a) a transferee of any rights of Lender, the date of the transfer and
(b) a successor Lender, the date of the appointment of Lender) applicable to
Lender, but not excluding any United States withholding tax payable with respect
to interest arising under a Loan Document as a result of any change in such Laws
occurring after the Closing Date (or the date of such transfer or the date of
such appointment of such successor Lender), (iii) any non-United States
withholding taxes imposed by the jurisdictions under the Laws of which Lender,
is organized, conducts business or has a present or former connection, or any
political subdivision thereof, in effect on the Closing Date (or, in the case of
(a) a transferee of any rights of Lender, the date of the transfer and (b) a
successor Lender, the date of the appointment of Lender) applicable to Lender,
but not excluding any United States withholding tax payable with respect to
interest arising under a Loan Document as a result of any change in such Laws
occurring after the Closing Date (or the date of such transfer or the date of
such appointment of such successor Lender) and (iv) all liabilities,
penalties.  and interest with respect to any of the forgoing (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If any Borrower shall be
required by Law to deduct any Taxes from or in respect of any sum payable
hereunder or under the Note to the Lender: (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Lender, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Law.  Each Borrower
shall indemnify the Lender for the full amount of such Taxes (including any
Taxes on amounts payable under this Section paid by the Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto paid by Lender on the account of any obligation of such Borrower
hereunder or under any Loan Document, and any penalties, interest and reasonable
out-of-pocket expense arising therefrom or with respect thereto, provided such
written demand sets forth in reasonable detail the basis and calculation of such
amount.

Stamp Taxes

.  Each Borrower agrees to pay, and will indemnify the Lender for, any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
the Note or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or the Note (hereinafter referred to as “Other
Taxes”).



--------------------------------------------------------------------------------

 

Exhibit 10.1

Refunds of Taxes

.  If the Lender determines that it has received a refund in respect of any
Taxes or Other Taxes as to which indemnification has been paid by any Borrower
pursuant to this Section or with respect to any Taxes that have been deducted
and paid to a taxing authority pursuant to this Section by such Borrower, it
shall promptly remit such refund (including any interest) to such Borrower, net
of all out-of-pocket expenses of the Lender; provided,  however, that such
Borrower, upon the request of the Lender, agrees promptly to return such refund
(plus any interest) to such party in the event such party is required to repay
such refund to the relevant taxing authority.  In addition, the Lender shall
provide the Borrower Representative with a copy of any notice of assessment from
the relevant taxing authority (deleting any confidential information contained
therein).

Application of These Tax Provisions

.  Notwithstanding any provision contained herein to the contrary, any indemnity
with respect to taxes, levies, imposts, deductions, charges or withholdings
imposed by any governmental authority, or any liabilities with respect thereto,
shall be governed solely and exclusively by this Section.

General Indemnity

.  Each Borrower shall indemnify and hold harmless the Lender, and the
respective directors, officers, employees and Affiliates thereof, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever including, without limitation, reasonable fees and
disbursements of counsel and settlements costs, which may be imposed on,
incurred by, or asserted against the Lender, or the respective directors,
officers, employees and Affiliates thereof in connection with any investigative,
administrative or judicial proceeding by a third party (whether the Lender is or
is not designated as a party thereto) directly relating to or arising out of:
(x) this Agreement or any other Loan Document, (y) the transactions contemplated
thereby or any actual or proposed use of proceeds hereunder, or (z) any
Environmental Claims against such Borrower or any Subsidiary thereof or any
Environmental Claims against the Lender pursuant to the transactions
contemplated hereby or the exercise of any remedies hereunder; except that
neither the Lender, nor any such directors, officers, employees and Affiliates
thereof shall have the right to be indemnified hereunder for its own gross
negligence, willful misconduct or bad faith as determined by a court of
competent jurisdiction.

Certificate for Indemnification

.  Each demand by the Lender for payment pursuant to this Section 15 shall be
accompanied by a certificate setting forth the reason for the payment, the
amount to be paid, and the computations and assumptions in determining the
amount, which certificate shall, absent manifest error, be presumed to be
correct.  In determining the amount of any such payment thereunder, the Lender
may use reasonable averaging and attribution methods, so long as such methods
are set forth in the certificate referred to in the preceding sentence.  The
failure to give any such notice shall not release or diminish any of the
Borrowers’ obligations to pay additional amounts pursuant to this Section 15
upon the subsequent receipt of such notice.

Section 16



GENERAL.

Amendments and Waivers

.  No amendment or waiver of any provision of this Agreement or the Note or any
other Loan Document, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Lender and the Borrowers; provided that the Borrowers may, with the
written consent of the



--------------------------------------------------------------------------------

 

Exhibit 10.1

Lender, supplement or amend the Disclosure Schedule (other than information
contained on Items 11.3(a), 11.3(c)(iii) and 11.3(d) thereon).

Effective Agreement; Binding Effect

.  This Agreement shall become effective on the date and as of the time on and
as of which (the “Effective Date”): (x) the Borrowers, and the Lender shall have
signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Lender.  As of such time, this Agreement shall be
binding upon and inure to the benefit of the Borrowers, the Lender and their
respective successors and assigns, except that no Borrower shall have any right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lender.

Costs and Expenses

.  Each Borrower agrees to pay on demand all reasonable costs and expenses (a)
of the Lender (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment,
forbearance and waiver of this Agreement and the other Loan Documents, and (b)
of the Lender in connection with the enforcement of, the exercise of remedies
under, or the preservation of rights and remedies under this Agreement or any of
the other Loan Documents (including any collection, bankruptcy or other
enforcement proceedings arising with respect to the Borrowers, this Agreement,
or any Event of Default under this Agreement).

Survival of Provisions

.  All representations and warranties made in or pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the other Loan
Documents.  The provisions of Section 7 of this Agreement shall survive the
payment of the Obligations and any other Indebtedness owed by the Borrowers
hereunder and the termination of this Agreement (whether by acceleration or
otherwise).    

Sharing of Information

.  The Lender shall have the right to furnish to its Affiliates, its
accountants, its employees, its officers, its directors, its legal counsel,
potential participants, and to any governmental agency having jurisdiction over
the Lender information concerning the business, financial condition, and
property of the Borrowers, the amount of the Loan hereunder, and the terms,
conditions and other provisions applicable to the respective parts thereof.

Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges that are treated as
interest under applicable law as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, taken,
received or reserved by the Lender shall exceed the maximum lawful rate that may
be contracted for, charged, taken, received or reserved by -Lender in accordance
with applicable law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest and all such charges
payable, contracted for, charged, taken, received or reserved in respect of the
Loan of the Lender to the Borrowers shall be equal to the Maximum Lawful Rate.

Limitation of Liability

.  To the extent permitted by applicable law, no claim may be made by Borrowers
hereto against the Lender or the Affiliates, directors, officers, employees,
agents, attorneys and consultants of Lender, for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out



--------------------------------------------------------------------------------

 

Exhibit 10.1

of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith.  Each of the Borrowers
hereto hereby waive, release and agree not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Illegality

.  If any provision in this Agreement or any other Loan Document shall for any
reason be or become illegal, void or unenforceable, that illegality, voidness or
unenforceability shall not affect any other provision.

Notices

.  All notices, requests, demands and other communications provided for
hereunder shall be in writing and shall be given solely: (a) by hand delivery or
by overnight courier delivery service, with all charges paid, (b) by facsimile
transmission, if confirmed same day in writing by first class mail, (c) by
registered or certified mail, postage prepaid and addressed to the parties, or
(d) electronic mail.  For the purposes of this Agreement, such notices shall be
deemed to be given and received: (i) if by hand or by overnight courier service,
upon actual receipt, (ii) if by facsimile transmission, upon receipt of
machine-generated confirmation of such transmission (and provided the
above-stated written confirmation is sent), (iii) if by registered or certified
mail, upon the first to occur of actual receipt or the expiration of 72 hours
after deposit with the U.S.  Postal Service, or (iv) if by electronic mail, when
transmitted to an electronic email address (or by another means of electronic
delivery); provided,  however, that notices from the Borrower Representative to
the Lender shall not be effective until actually received thereby.  Notices or
other communications hereunder shall be addressed: if to any Borrower or the
Borrower Representative, at the address specified on the signature pages of this
Agreement with respect to such Borrower or the Borrower Representative; if to
the Lender, to the address specified on the signature pages of this Agreement.

Governing Law

.  This Agreement and the other Loan Documents and the respective rights and
obligations of the parties hereto shall be governed by and construed in
accordance with the internal laws of the State of Missouri (without giving
effect to the conflict of laws rules thereof and except to the extent perfection
of the Lender’s security interests and Liens and the effect thereof are
otherwise governed pursuant to the UCC or the applicable Law of any foreign
jurisdiction).

Entire Agreement

.  This Agreement and the other Loan Documents referred to in or otherwise
contemplated by this Agreement set forth the entire agreement of the parties as
to the transactions contemplated by this Agreement.

Execution in Counterparts; Execution by Facsimile

.  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart hereof by
facsimile shall be effective as manual delivery of such counterpart; provided,
 however, that, each party hereto will promptly thereafter deliver counterpart
originals of such counterpart facsimiles delivered by or on behalf of such
party.

16.13 [intentionally omitted]



--------------------------------------------------------------------------------

 

Exhibit 10.1

16.14 [intentionally omitted] 

Section 17



WAIVER OF JURY TRIAL.  BORROWERS WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (i) under this agreemenT or
under any other Loan document or any amendment, instrument, document or
agreement which may be delivered in the future in connection herewith or (ii)
arising from any banking relationship existing in connection with this
agreement, and agrees that any such action or proceeding shall be tried before a
court and not before a jury.

Section 18



THE FOLLOWING NOTICE IS PROVIDED PURSUANT TO SECTION 432.047, R.S.Mo.  AS USED
IN THIS PARAGRAPH, “CREDITOR” MEANS LENDER, AND “THIS WRITING” MEANS THIS
AGREEMENT AND ALL OTHER LOAN DOCUMENTS:  ORAL OR UNEXECUTED AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE LOAN AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

Section 19



 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY MISSOURI STATE
COURT OR FEDERAL COURT OF THE UNITED STATES SITTING IN JACKSON COUNTY, MISSOURI,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE OR ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH MISSOURI STATE
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, THE NOTE OR ANY LOAN DOCUMENT IN THE COURTS OF ANY
JURISDICTION.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN
DOCUMENT IN ANY MISSOURI STATE OR FEDERAL COURT SITTING IN MISSOURI.  EACH OF
THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.  THE PARTIES CONFIRM THAT THE FOREGOING WAIVERS ARE INFORMED
AND FREELY MADE.





--------------------------------------------------------------------------------

 

Exhibit 10.1

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written.

BORROWERS:

/s



 

 

 

 

 



 

 

 

PEAK RESORTS, INC.

 

By: /s/ Stephen J Mueller

Stephen J. Mueller, Vice President

 

 

HUNTER RESORT VACATIONS, INC.

 

By: /s/ Stephen J Mueller

Stephen J. Mueller, Vice President

 

HUNTER MOUNTAIN SKI BOWL INC.

 

By: /s/ Stephen J Mueller

Stephen J. Mueller, Vice President

 

 

HUNTER MOUNTAIN BASE LODGE, INC.

 

By: /s/ Stephen J Mueller

Stephen J. Mueller, Vice President

 

HUNTER MOUNTAIN FESTIVALS, LTD.

 

By: /s/ Stephen J Mueller

Stephen J. Mueller, Vice President

 

 

FROSTY LAND, INC.

 

By: /s/ Stephen J Mueller

Stephen J. Mueller, Vice President

 

HUNTER MOUNTAIN RENTALS LTD.

 

By: /s/ Stephen J Mueller

Stephen J. Mueller, Vice President

 

 

 

HUNTER MOUNTAIN ACQUISITION, INC.

 

 

By: /s/ Stephen J Mueller

Stephen J. Mueller, Vice President

 

 

Borrowers’ Address for Notices:

c/o Peak Resorts, Inc., as Borrower Representative

17409 Hidden Valley Drive

Eureka, MO 63025

Attn: Stephen J. Mueller

Telecopy: (636) 938-6936

E-mail: smueller@skihv.com

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

LENDER:

 

/s



 

 

 

 

 

 

EPT SKI PROPERTIES, INC.

 

By: /s/Gregory K. Silvers

Name: _Gregory K. Silvers____________

Title: __President___________________

 

 

 

 

Lender’s Address for Notices and Payments:

c/o EPR Properties

909 Walnut Street, Suite 200

Kansas City, Missouri  64106

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

ANNEX I

to

CREDIT AND SECURITY AGREEMENT

DEFINITIONS

As used in this Agreement and all other Loan Documents, the following Uniform
Commercial Code terms shall have the meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined) ascribed
to such terms in the UCC: “Account”, “Account Debtor”, “Certificated Security”,
“Chattel Paper”, “Deposit Account”, “Document”, “Commodity Account”, “Commodity
Contract”, “Commodity Customer”, “Commodity Intermediary”, “Control”,
“Entitlement Holder”, “Entitlement Order”, “Equipment”, “Financial Asset”,
“Fixture”, “General Intangible”, “Instrument”, “Inventory”, “Issuer”,
“Investment Property”, “Record”, “Proceeds”, “Sale”, “Secured Party”,
“Securities Account”, “Securities Act”, “Securities Intermediary”, “Security”,
“Security Agreement”, “Security Certificate”, “Security Entitlement”, “Security
Interest”, and “Uncertificated Security”.

As used in this Agreement and all other Loan Documents, the following terms
shall have the meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined) set forth below:

"2014 Credit Agreement" means the Master Credit and Security Agreement, dated as
of December 1, 2014, among Peak Resorts, Mount Snow, Ltd., Sycamore Lake, Inc.,
Brandywine Ski Resort, Inc., Boston Mills Ski Resort, Inc., Deltrecs, Inc. and
JFBB Ski Areas, Inc. and Lender, as amended , renewed, restated, consolidated,
replaced or otherwise modified from time to time.

“Accumulated Funding Deficiency” has the meaning ascribed thereto in Section
302(a)(2) of ERISA.

“Additional Pledged Collateral” means all shares of, limited and/or general
partnership interest in, and limited liability company interests in, and all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of, either (i) any Person that, after the Closing
Date of this Agreement, as a result of any occurrence, becomes a Subsidiary of
any Borrower, or (ii) any issuer of Pledged Stock, any Partnership or any LLC
that are acquired by any Borrower after the Closing Date; all certificates or
other instruments representing any of the foregoing; all Security Entitlements
of any Borrower in respect of any of the foregoing; all additional Indebtedness
from time to time owed to any Borrower by any obligor on the Pledged Notes and
the instruments evidencing such indebtedness; and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.  Additional Pledged Collateral may be General Intangibles or
Investment Property.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Affiliate” means, with respect to a specified Person, any other Person: (a)
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such Person (“control” meaning
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise), (b) which
beneficially owns or holds with power to vote ten percent (10%) or more of any
class of the Voting Stock or similar interest of such Person, (c) ten percent
(10%) or more of the Voting Stock or similar interest of which other Person is
beneficially owned or held by such Person, or (d) who is an executive officer or
director of such Person or of such other Person.

“Agreement” means this Master Credit and Security Agreement and any amendment,
supplement or modification, if any, to this Master Credit and Security
Agreement.

"Amended and Restated Master Cross-Default Agreement” means the Amended and
Restated Master Cross-Default Agreement dated as of the date hereof among
Lender, EPT Mount Snow, Inc., EPT Mad River, Inc., the Borrowers under the 2014
Credit Agreement, SNH Development, Inc., L.B.O. Holdings, Inc., Hidden Valley
Golf and Ski, Inc., Snow Creek, Inc., Paoli Peaks, Inc., Crotched Mountain
Properties, LLC and the Borrowers under this Agreement.

“Annual Additional Payment” shall have the meaning given in Section 6.3 hereof.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).

"Base Gross Assets" means the quotient of the Consolidated EBITDAR of Peak
Resorts and its consolidated Subsidiaries for the 12 month period prior to the
Effective Date, divided by 12.5%. 

“Blocked Person” shall have the meaning assigned to such term in Section 10.20
hereof.

“Borrower Guaranteed Obligations” has the meaning set forth in Section 14.1.  

“Borrower Guarantor” means any Borrower with respect to the Obligations owing to
the Lender by the other Borrowers.

“Borrower Guaranty” means the joint and several obligation of each Borrower
Guarantor to pay the Obligations of the other Borrowers pursuant to Section 14
of this Agreement.

“Borrower Representative” means Peak Resorts.

“Borrowers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means a day of the year on which the Lender is not required or
authorized to close in the city in which the applicable Payment Office of the
Lender is located.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Capitalized Leases” means, in respect of any Person, any lease of property
imposing obligations on such Person, as lessee of such property, which are
required in accordance with GAAP to be capitalized on a balance sheet of such
Person.

“Cash Collateral Account” has the meaning specified in Section 5.3 of this
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. §§ 9601 et seq.

“Change of Control” means an event or series of events (occurring for whatever
reason) following which:

(a)within two (2) years after the Effective Date , so long as the Key
Shareholders are employed by any Borrower in any capacity, the Key Shareholders
shall cease to directly or indirectly, own beneficially and control less than
50% of the outstanding shares of Voting Stock of Peak Resorts that they own as
of the Effective Date; or

(b)Peak Resorts shall, directly or indirectly, own beneficially and control less
than all of the outstanding shares of Voting Stock of the other Borrowers.

“Charter Documents” means, as to any Person (other than a natural person), the
charter, certificate or articles of incorporation, by-laws, regulations, general
or limited partnership agreement, certificate of limited partnership,
certificate of formation, operating agreement, or other similar organizational
or governing documents of such Person.

“Closing Date” means the date and the time as of which the Loan is advanced
under this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all assets of the Borrowers, consisting of both real property
and personal property, in which a security interest or Lien is granted to the
Lender pursuant to Section 8.1 hereof or any other Loan Document to secure
repayment of the Obligations and all other property of the Borrowers in which a
Lien is granted to the Lender to secure repayment of the Obligations, including
the Properties.

“Collections” means all payments to a Person from Account Debtors in respect of
Accounts, Chattel Paper, and General Intangibles owing to such Person.

“Consolidated Amortization Expense” means, with respect to a Person, for any
period, all amortization expenses with respect to the General Intangibles of
such Person and its consolidated Subsidiaries during such period, as determined
on a consolidated basis in accordance with GAAP.

“Consolidated Depreciation Expense” means, with respect to a Person, for any
period, all depreciation expenses of such Person and its consolidated
Subsidiaries during such period, as determined on a consolidated basis in
accordance with GAAP.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Consolidated EBIT” means, with respect to a Person, for any period, (a)
Consolidated Net Income of such Person and its consolidated Subsidiaries for
such period; plus (b) the sum (without duplication) of the amounts taken into
account for such period in determining such Consolidated Net Income of (i)
Consolidated Interest Expense of such Person and its consolidated Subsidiaries
for such period, (ii) Consolidated Income Tax Expense of such Person and its
consolidated Subsidiaries for such period, (iii) amortization or write-off of
deferred financing costs of such Person and its consolidated Subsidiaries for
such period, and (iv) extraordinary and other non-recurring non-cash losses and
charges for such period; less (c) (A) net gains on sales of assets (other than
sales of Inventory in the ordinary course of business of such Person or its
consolidated Subsidiaries) and (B) other extraordinary gains and other
non-recurring non-cash gains; all as determined on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to a Person, for any period, (a)
Consolidated EBIT of such Person and its consolidated Subsidiaries for such
period; plus (b) the sum (without duplication) of the amounts taken into account
for such period in determining such Consolidated EBIT of (i) Consolidated
Depreciation Expense of such Person and its consolidated Subsidiaries for such
period and (ii) Consolidated Amortization Expense with respect to of such Person
and its consolidated Subsidiaries for such period, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDAR” means, with respect to a Person, for any period, (a)
Consolidated EBITA of such Person and its consolidated Subsidiaries for such
period; plus (b) the amount taken into account for such period in determining
such Consolidated EBITA for rent expense with respect to such Person and its
consolidated Subsidiaries for such period, all as determined on a consolidated
basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to a Person, for
any Testing Period, the ratio of: (a) the sum of, without duplication, for such
Testing Period, (i) the Consolidated EBITDA of such Person and its consolidated
Subsidiaries, plus (ii) lease payments under the Mad River Lease, and (b) the
sum of, without duplication, for such Testing Period, (i) the Consolidated
Interest Expense of such Person and its consolidated Subsidiaries, plus (ii) all
scheduled principal payments (excluding any mandatory prepayments of
Indebtedness) of such Person and its consolidated Subsidiaries made during such
Testing Period on Indebtedness for Borrowed Money, as determined on a
consolidated basis in accordance with GAAP, plus (iii) payments under
Capitalized Leases.

“Consolidated Income Tax Expense” means, with respect to a Person, for any
period, all taxes (based on the net income of such Person and its consolidated
Subsidiaries) paid in cash or accrued during such period (including, without
limitation, any penalties and interest with respect thereto and net of any tax
refunds received during such period), all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to a Person, for any period,
(a) the amount of interest expense of such Person and its consolidated
Subsidiaries during such period paid in cash or accrued during such period, all
as determined on a consolidated basis in accordance with GAAP, plus (b) the
interest payment portion of any Capitalized Lease rental payment of such



--------------------------------------------------------------------------------

 

Exhibit 10.1

Person and its consolidated Subsidiaries paid in cash or accrued during such
period, all as determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to a Person, for any period, the
net income (or loss) of such Person and its consolidated Subsidiaries for such
period (after taxes and extraordinary items) taken as a single accounting period
determined on a consolidated basis in conformity with GAAP; provided, however,
that there shall be excluded from Consolidated Net Income of Peak Resorts and
its consolidated Subsidiaries: (i) the income, (or loss) of any entity (other
than the consolidated Subsidiaries of Peak Resorts) in which Peak Resorts or any
such consolidated Subsidiaries has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its consolidated Subsidiaries during such period, and (ii) the income of any
Subsidiary of Peak Resorts or any of its consolidated Subsidiaries to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary.

“Control Election” has the meaning specified in Section 5.3 of this Agreement.

“Debt Service Reserve Agreement” means that certain Amended and Restated Master
Debt Service Reserve and Security Agreement of even date herewith among
Borrowers,  Lender and the other parties thereto.

“Default under ERISA” means: (a) the occurrence or existence of a material
Accumulated Funding Deficiency in respect of any Employee Benefit Plan within
the scope of Section 302(a) of ERlSA, or (b) any failure by any Borrower or any
Subsidiary to make a full and timely payment of premiums required by Section
4001 of ERlSA in respect of any Employee Benefit Plan, or (c) the occurrence or
existence of any material liability under Section 4062, 4063, 4064, 4069, 4201,
4217 or 4243 of ERlSA in respect of any Employee Benefit Plan, or (d) the
occurrence or existence of any material breach of any other law or regulation in
respect of any such Employee Benefit Plan, or (e) the institution or existence
of any action for the forcible termination of any such Employee Benefit Plan
which is within the scope of Section 4001(a)(3) or (15) of ERlSA.

“Deposit Account Control Agreement” means a deposit account control agreement or
similar agreement among one or more Borrowers (as reasonably acceptable to
Lender), Lender and a depository institution reasonably acceptable to Lender, in
form and substance reasonably acceptable to Lender, and pursuant to which
Lender's security interest in any deposit accounts or other accounts subject
thereto, and all deposits and other amounts credited thereto at any time, is
perfected by "control" within the meaning of Section 9-104 of the Uniform
Commercial Code as in effect in any applicable jurisdiction.

“Disclosure Schedule” means the schedule which is attached hereto as Annex II
and is incorporated into this Agreement, as the same may amended from time to
time with the consent of the Lender to the extent permitted by Section 16.1.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Distribution” means a payment made, liability incurred or other consideration
(other than any stock dividend or stock split payable solely in capital stock of
the Borrower) given by a Borrower for the purchase, acquisition, redemption or
retirement of any capital stock (whether added to treasury or otherwise) of such
Borrower or as a dividend, return of capital or other distribution in respect of
the capital stock of such Borrower.

“Dollars” and the sign “$” each means lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of Peak Resorts organized under the
laws of any state of the United States or the District of Columbia.

“EB-5 Indebtedness” means Indebtedness incurred by a Person for the development
of real property owned by such Person or its Subsidiaries under the EB-5
immigrant investor program administered pursuant to the United States
Immigration Act of 1990.

“Effective Date” has the meaning specified in Section 16.2 of this Agreement.

“Employee Benefit Plan” means an “employee benefit plan” as defined in Section 3
of ERISA of any Borrower or any of its ERISA Affiliates or any “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA or any “pension plan” as defined
in Section 3(2) of ERISA or any “welfare plan” as defined in Section 3(1) of
ERISA.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, complaints, liens, notices of
non-compliance, investigations, proceedings alleging non-compliance with or
liabilities under any Environmental Law or any Environmental Permit, instituted
by any Person, including, without limitation, (a) by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law or (b) by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health or the environment.

“Environmental Laws” means any applicable federal, state or local law,
regulation, ordinance, or order pertaining to the protection of the environment,
including (but not limited to) applicable provision of CERCLA, RCRA, the
Hazardous Materials Transportation Act, 49 USC §§ 1801 et seq., the Federal
Water Pollution Control Act (33 USC §§ 1251 et seq.), the Toxic Substances
Control Act (15 USC §§ 2601 et seq.) and the Occupational Safety and Health Act
(29 USC §§ 651 et seq.), and all similar state, regional or local laws,
treaties, regulations, statutes or ordinances, common law, civil laws, or any
case precedents, rulings, requirements, directives or requests having the force
of law of any foreign or domestic governmental authority, agency or tribunal,
and all foreign equivalents thereof, as the same have been or hereafter may be
amended, and any and all analogous future laws, treaties, regulations, statutes
or ordinances, common law, civil laws, or any case precedents, rulings,
requirements, directives or requests having the force of law of any foreign or
domestic governmental authority, agency and which govern: (a) the existence,
cleanup and/or remedy of contamination on property; (b) the emission or
discharge of Hazardous Materials into the environment; (c) the control of
hazardous wastes; (d) the use,



--------------------------------------------------------------------------------

 

Exhibit 10.1

generation, transport, treatment, storage, disposal, removal or recovery of
Hazardous Materials; or (e) the maintenance and development of wetlands.

“Environmental Permits” means all permits, approvals, certificates,
notifications, identification numbers, licenses and other authorizations
required under any applicable Environmental Laws or necessary for the conduct of
business, including without limitation, any and all permits or other
authorizations relating to water rights, usage or withdrawal.

“ERISA” means the Employee Retirement Income Security Act of 1974 (public Law
93-406), as amended, and in the event of any amendment affecting any Section
thereof referred to in this Agreement, that reference shall be a reference to
that Section as amended, supplemented, replaced or otherwise modified.

“ERISA Affiliate” means, with respect to any Person, any other Person that is
under common control with such Person within the meaning of Section 4001(a)(l4)
of ERISA, or is a member of a group which includes such Person and which is
treated as a single employer under Sections 414(b) or (c) of the Code. In
addition, for provisions of this Agreement that relate to Section 412 of the
Code, the term “ERISA Affiliate” of any Person shall mean any other Person
aggregated with such Person under Sections 414(b), (c), (m) or (o) of the Code.

“ERISA Regulator” means any governmental agency (such as the Department of
Labor, the IRS and the Pension Benefit Guaranty Corporation) having any
regulatory authority over any Employee Benefit Plan.

“Event of Default” has the meaning specified in Section 12 of this Agreement.

“Excluded Indebtedness” means any Indebtedness of a Subsidiary of Peak Resorts
with respect to which each of the following conditions is satisfied: (a) the
assets of such Subsidiary are not a part of the Collateral, (b) the Indebtedness
of such Subsidiary is non-recourse to any Borrower (other than certain recourse
carve-outs for fraud, waste and similar "bad-boy" actions), and (c) Peak Resorts
and Lender shall have received a non-consolidation opinion with respect to such
Subsidiary from legal counsel and in form approved by Lender in Lender's
reasonable discretion, that if such Subsidiary were to become insolvent, neither
the Borrowers, nor any of Borrowers' other Subsidiaries or their assets or
liabilities, would be substantively consolidated with those of such Subsidiary.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, as the same has been or hereafter may be
renewed, extended, amended or replaced.

“Financial Impairment” means, in respect of a Person, the distressed economic
condition of such Person manifested by anyone or more of the following events:

(a)the discontinuation of the business of such Person;

(b)such Person generally ceases or is generally unable or admits in writing its
inability, generally, to make timely payment upon such Person’s debts,
obligations, or liabilities as they mature or come due;





--------------------------------------------------------------------------------

 

Exhibit 10.1

(c)the assignment by such Person for the benefit of creditors;

(d)the voluntary institution by such Person of, or the consent granted by such
Person to the involuntary institution of (whether by petition, complaint,
application, default, answer (including, without limitation, an answer or any
other permissible or required responsive pleading admitting: (i) the
jurisdiction of the forum or (ii) any material allegations of the petition,
complaint, application, or other writing to which such answer serves as a
responsive pleading thereto), or otherwise) of any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation,
receivership, trusteeship, or similar proceeding pursuant to or purporting to be
pursuant to any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation, receivership, trusteeship, or
similar law of any jurisdiction;

(e)the voluntary application by such Person for or consent granted by such
Person to the involuntary appointment of any receiver, trustee, or similar
officer (i) for such Person or (ii) of or for all or any substantial part of
such Person’s property; or

(f)the commencement or filing against such Person, without such Person’s
application, approval or consent, of an involuntary proceeding or an involuntary
petition seeking: (a) liquidation, reorganization or other relief in respect of
such Person, its debts or all or a substantial part of its assets under any
federal, state or foreign bankruptcy, insolvency, receivership, or similar law
now or hereafter in effect or (b) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Person or for
a substantial part of its assets, and, in any such case, either (i) such
proceeding or petition shall continue undismissed for 30 days or (ii) an order
or decree approving or ordering any of the foregoing shall be entered; or

(g)in the case of such Person which is an Account obligor, any judgment, writ,
warrant of attachment, execution, or similar process is issued or levied against
all or any substantial part of such Person’s property and such judgment, writ,
warrant of attachment, execution, or similar process is not released, vacated,
or fully bonded within 30 days after it is issued, levied or rendered.

“Financial Projections” has the meaning specified in Section 10.14 of this
Agreement.

“Fiscal Quarter” means any of the four consecutive three-month fiscal accounting
periods collectively forming a Fiscal Year of a Person.

“Fiscal Year” means a Person’s regular annual accounting period for federal
income tax purposes.

“GAAP” means generally accepted accounting principles, consistently applied;
provided, however, if there shall occur any change in accounting principles from
GAAP as in effect on the Closing Date, then the Borrowers and the Lender shall
make adjustments to such financial covenants as are determined in good faith to
be appropriate to reflect such changes so that the criteria for evaluating the
financial condition and operations of the Borrowers shall be the same after such
changes as if such changes had not been made.

“Gross Assets” means the greater of (a) the Base Gross Assets, or (b) the
quotient of the Consolidated EBITDAR of Peak Resorts and its consolidated
Subsidiaries for the 12 month period



--------------------------------------------------------------------------------

 

Exhibit 10.1

prior to the date of determination, divided by 12.5%, plus the Mount Snow
Development Land Value, plus the value of any permanent real property
improvements performed on the Mount Snow Development Land by Mount Snow or its
consolidated Subsidiaries, based on the dollar amount actually invested in such
improvements by Mount Snow or its consolidated Subsidiaries, plus any acquired
assets, based on the dollar amount actually invested, in any Person until such
time as Peak Resorts has owned and recorded earning of the acquired asset for a
full fiscal year in its consolidated financial statements.

“Gross Receipts” shall have the meaning given in Section 6.6 of this Agreement.

“Guarantor” shall mean collectively, (a) Peak Resorts, Mount Snow, Ltd.,
Sycamore Lake, Inc., Brandywine Ski Resort, Inc., Boston Mills Ski Resort, Inc.,
Deltrecs, Inc., JFBB Ski Areas, Inc., Mad River Mountain, Inc., SNH Development,
Inc., Hidden Valley Golf and Ski, Inc., Snow Creek, Inc., Paoli Peaks, Inc.,
L.B.O. Holding, Inc., Hunter Mountain Acquisition, Inc., Hunter Mountain Ski
Bowl Inc., Hunter Mountain Festivals, Ltd., Hunter Mountain Rentals Ltd., Hunter
Resort Vacations, Inc., Hunter Mountain Base Lodge, Inc., Frosty Land, Inc., (b)
all other current Subsidiaries of Peak Resorts other than the Liquor
Subsidiaries and those Subsidiaries of Mount Snow that were formed for the sole
purpose of incurring EB-5 Indebtedness, and (c) subject to Section11.3(n), all
future Subsidiaries of Peak Resorts and their respective successors in interest.

“Guaranty” shall mean that certain Guaranty of even date herewith to be executed
by the Guarantors in favor of Lender, guaranteeing payment of the Loan and
performance of all the Obligations and guaranteeing all loans and other
obligations of the borrowers under the 2014 Credit Agreement.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligation of such Person guaranteeing any Indebtedness (“Primary
Indebtedness”) of any other Person (the ‘primary obligor’) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
such Person, whether contingent or not contingent, (a) to purchase any such
Primary Indebtedness or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such Primary Indebtedness or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Primary Indebtedness of the
ability of the primary obligor to make payment of such Primary Indebtedness, or
(d) otherwise to assure or hold harmless the owner of such Primary Indebtedness
against loss in respect thereof; provided, however, that the term “Guaranty
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Primary Indebtedness in respect of which such Guaranty Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

“Hazardous Material” means and includes: (a) any asbestos or other material
composed of or containing asbestos which is, or may become, even if properly
managed, friable, (b) petroleum and any petroleum product, including crude oil
or any fraction thereof, and natural gas or synthetic natural gas liquids or
mixtures thereof, or (c) any hazardous or toxic waste, substance



--------------------------------------------------------------------------------

 

Exhibit 10.1

or material defined as such in (or for purposes of) CERCLA or RCRA, any
so-called “Superfund” or “Superlien” law, or any other applicable Environmental
Laws.

"Hunter Mountain Operating Subsidiaries" means Hunter Mountain Ski Bowl Inc.,
Hunter Mountain Festivals, Ltd., Hunter Mountain Rentals Ltd., Hunter Resort
Vacations, Inc., Hunter Mountain Base Lodge, Inc., and Frosty Land, Inc.

“Improvements” shall have the meaning given in Section 10.24 of this Agreement.

“Indebtedness” means, with respect to any Person, without duplication, (a)
Indebtedness for Borrowed Money (including EB-5 Indebtedness), (b) obligations
to pay the deferred purchase price of property or services (other than accrued
liabilities incurred in the ordinary course of business), (c) Capital
Expenditures or other obligations as lessee under leases which shall have been
or should be, in accordance with GAAP, recorded as capital leases, (d) all
obligations of such Person as an account party in respect of letters of credit
or banker’s acceptances, (e) liabilities in respect of unfunded vested benefits
under plans covered by Title IV of ERISA, (f) obligations secured by any Lien on
the properties or assets of the Person, (g) Guaranty Obligations of such Person
in respect of currency or interest rate swap or comparable transactions, (h)
long-term operating lease obligations, and (i) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) above.  Notwithstanding the foregoing, Excluded
Indebtedness of a Subsidiary of Peak Resorts shall not be included as part of
the Indebtedness of Peak Resorts or the other Borrowers.

“Indebtedness for Borrowed Money” means, with respect to any Person, without
duplication, all obligations of such Person for money borrowed including,
without limitation, all notes payable, drafts accepted representing extensions
of credit, obligations evidenced by bonds, debentures, notes or other similar
instruments, and obligations upon which interest charges are customarily paid or
discounted, and all Guaranties of such obligations.

“Intellectual Property” means all inventions, designs, patents, and applications
therefor, trademarks, service marks, trade names, and registrations and
applications therefor, copyrights, any registrations therefor, and any licenses
thereof, whether now owned or existing or hereafter arising or acquired.

“Intercreditor Agreement” means the Intercreditor Agreement dated December 18,
2015 among Lender, EPT Mount Snow, Inc., Royal Banks of Missouri, Peak Resorts
and various Subsidiaries of Peak Resorts.

“IRS” means the Internal Revenue Service of the United States.

“Key Shareholders” shall mean Timothy D. Boyd, Richard Deutsch and Stephen J.
Mueller, any trust created or controlled by such individuals, the spouse or
children of such individuals, and any trust created or controlled by any such
spouse or child.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Law” means any law, treaty, regulation, statute or ordinance, common law, civil
law, or any case precedent, ruling, requirement, directive or request having the
force of law of any foreign or domestic governmental authority, agency or
tribunal.

“Lender” has the meaning set forth in the introductory paragraph of this
Agreement.

“Leverage Ratio” means, on any date, the ratio (expressed as a percentage) of
(1) Indebtedness of Peak Resorts and its consolidated Subsidiaries on such date,
to (2) Gross Assets for the four fiscal quarters ending on such date.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, mortgage lien, right of way or other encumbrance on title to real
property.

“Liquor Subsidiaries” means JFBB LQ, Inc., a Pennsylvania corporation, BBJF LQ,
Inc., a Pennsylvania corporation, or Boulder View Tavern, Inc., a Pennsylvania
corporation, and any other Subsidiary of Peak Resorts formed under the laws of
the State of Pennsylvania for the sole purpose of holding liquor licenses.

“LLC” means each limited liability company in which any Borrower has an
interest, including those set forth on Item 9.9 of the Disclosure Schedule.

“LLC Agreement” means each operating agreement governing an LLC, as each such
agreement has heretofore been and may hereafter be amended, restated,
supplemented or otherwise modified.

“Loan” means a term loan in the amount of $21,000,000 from the Lender to the
Borrowers to be made pursuant to the terms of this Agreement.

“Loan Account” has the meaning set forth in Section 4.1 of this Agreement.

“Loan Documents” means this Agreement, the Note, the Mortgage, the other
documents described in Section 3 of this Agreement, and all other instruments,
agreements or other documents that evidence, secure, guarantee or otherwise
relate to the Loan or this Agreement or any other obligation of any Borrower or
any Affiliate of Borrower to Lender or any Affiliate of Lender, as each of the
foregoing may be amended, renewed, restated, replaced, consolidated or otherwise
modified from time to time.

“Loan Year” shall have the meaning given in Section 6.3 of this Agreement.

“Lockbox” means any post office box rented by and in the name of a Borrower and
as to which, after the Lender’s Control Election during an Event of Default
which is continuing, as to which the Lender has exclusive access pursuant to the
requirements of this Agreement.

“Mad River” means Mad River Mountain, Inc., a Missouri corporation, and a
Subsidiary of Peak Resorts.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Mad River Lease” means the Lease Agreement, dated as of November 17, 2005, by
and between EPT Mad River, Inc., a Missouri corporation and Mad River, as
amended by that certain First Amendment to Lease Agreement dated June 30, 2006
and as further modified by that certain Second Amendment to Lease Agreement of
even date herewith.

“Material Adverse Effect” means: (a) a material adverse effect on the business,
properties, operations, condition (financial or otherwise) or prospects of any
Borrower, or a material adverse effect on the business, properties, operations,
condition (financial or otherwise) or prospects of the Borrowers taken as a
whole, (b) an impairment of a material portion of the Collateral, (c) a material
impairment of any Borrower’s ability to perform in any respect its obligations
under the Loan Documents or to repay the Obligations, (d) a material impairment
to the Lender’s security interest and Lien on the Collateral or the priority
thereof, or (e) a material adverse effect on the legality, validity or
enforceability of this Agreement, the other Loan Documents or any Lien created
hereby or thereby. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event does not of itself have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

“Material Business Agreement” means each agreement or contract (not including
Material License Agreements) of any Borrower or any Subsidiary thereof (other
than any agreement that by its terms may be terminated upon 60 days' notice or
less by such Borrower or such Subsidiary) which: (a) involves consideration to
such Person of $200,000 or more in any year, (b) involves consideration by such
Person of $200,000 or more in any year, (c) imposes financial obligations on
such Person of $200,000 or more in any year, (d) involves such Borrower’s
leasing as lessee any real property under any operating or Capitalized Lease, or
(e) the termination of which could reasonably be expected to result in a
Material Adverse Effect.

“Material License Agreement” means each license agreement of any Borrower in
respect of Third Party Intellectual Property set forth on the Disclosure
Schedule as being a license agreement the termination of which could reasonably
be expected to result in a Material Adverse Effect.

“Material Recovery Deferred Amount” means, with respect to any Net Proceeds of
any Material Recovery Event, the portion of such Net Proceeds intended to be
used to rebuild or restore the affected property or to acquire replacement
assets useful in the business of any Borrower and any of its Subsidiaries, as
set forth in the applicable Material Recovery Notice, minus the amount of such
Net Proceeds used or committed to be used therefor pursuant to a contractual
obligation entered into prior to the Material Recovery Prepayment Date; provided
that such amount shall not exceed $100,000 for any single Material Recovery
Event or $500,000 in the aggregate in any calendar year.

“Material Recovery Event” means (i) any casualty loss in respect of assets of
any Borrower covered by casualty insurance, (ii) any compulsory transfer or
taking under threat of compulsory transfer of any asset of any Borrower by any
agency, department, authority, commission, board, instrumentality or political
subdivision of the United States, any state or municipal government and (iii)
any recovery in good funds by such Borrower by reason of a nonappealable
judgment against any other Person to the full extent thereof.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Material Recovery Notice” has the meaning set forth in Section 9.10 of this
Agreement.

“Material Recovery Prepayment Date” means, with respect to any Net Proceeds of
any Material Recovery Event, the earlier of (a) the date occurring 180 days
after such Material Recovery Event and (b) the date that is five Business Days
after the date on which the Borrower Representative shall have notified the
Lender of the applicable Borrower’s determination not to rebuild or restore the
affected property or to acquire replacement assets useful in the business or
such Borrower or any of its Subsidiaries with all or any portion of the relevant
Material Recovery Deferred Amount for such Net Proceeds.

“Maximum Lawful Rate” has the meaning specified in Section 16.6 of this
Agreement.

“Mortgage Amendments” means amendments to each of the mortgages referred to in
Section 3.1(b) of the 2014 Credit Agreement, reasonably satisfactory in form and
content to Lender, whereby the obligations secured thereby are amended to
include, in addition to the other obligations already secured thereby, all
obligations of the mortgagors thereunder with respect to the Guaranty
(including, without limitation, that portion of the guaranteed obligations under
the Guaranty that relate to the Loan).

"Mount Snow" means Mount Snow, Ltd., a Vermont corporation.

"Mount Snow Development Land Value" has the meaning given to such term in the
2014 Credit Agreement.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as such term is defined in Section 4001(a)(3) of ERISA.

“Net Proceeds” means: (i) the cash proceeds (including cash proceeds
subsequently received in respect of non-cash consideration initially received)
from any sale, lease, transfer or other disposition of any Collateral of any
Borrower to a Person (other than Collections in respect of Accounts) received by
such Borrower, including, without limitation, cash payments in respect of
Inventory sales, payments in respect to other dispositions of Collateral (other
than the sale of Inventory in the ordinary course of business to the extent
giving rise to Accounts) (net in each case of (x) selling expenses, including
without limitation any reasonable broker’s fees or commissions and sales,
transfer and similar taxes and (y) the repayment of any Indebtedness secured by
a purchase money Lien on such assets that is permitted under this Agreement),
insurance proceeds, condemnation awards and tax refunds, and (ii) the cash
proceeds from any Material Recovery Event.

“Note” means the Promissory Note of even date herewith in the stated principal
amount of $21,000,000 from the Borrowers, as makers, to the Lender, as payee,
and all amendments, restatements, modifications and replacements thereof.

“Obligations” means the present and future obligations of the Borrowers to the
Lender and its Affiliates under this Agreement or any other Loan Document
including without limitation (a) the outstanding principal and accrued interest
(including interest accruing after a petition for relief under the federal
bankruptcy laws has been filed) in respect of the Loan; (b) all fees owing to
the Lender under this Agreement and the other Loan Documents, (c) any costs and
expenses



--------------------------------------------------------------------------------

 

Exhibit 10.1

reimbursable to the Lender pursuant to this Agreement, and (d) Taxes, Other
Taxes, compensation, indemnification obligations or other amounts owing by the
Borrowers to the Lender under this Agreement, the Note or any Loan Document.

“Other Taxes” has the meaning specified in Section 15.4(b) of this Agreement.

“Partnership” means each partnership in which any Borrower has an interest. 

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been and may hereafter be
amended, restated, supplemented or otherwise modified.

“Payment Borrower” means each Borrower other than Peak Resorts.

“Payment Office” means, with respect to the Lender, such office of the Lender
specified as its “payment office” under its name on the signature pages hereto,
or such other office as the Lender may from time to time specify in writing to
the Borrower Representative and the Lender as the office to which payments are
to be made by the Borrowers or funds are to be-made accessible to the Lender by
the Lender, as the case may be.

“PBGC” means the Pension Benefit Guaranty Corporation or any other governmental
authority succeeding to any of its functions.

“Peak Resorts” means Peak Resorts, Inc., a Missouri corporation.

“Percentage Rate” shall have the meaning given in Section 6.3 of this Agreement.

“Permitted Exceptions” shall have the meaning given in Section 10.24 of this
Agreement.

“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

“Pledge and Security Agreement” means that certain Stock Pledge and Security
Agreement of even date herewith by and among certain of the Borrowers and
Lender.

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of the Borrowers all certificates or other instruments
representing any of the foregoing, all Security Entitlements of the Borrowers in
respect of any of the foregoing, all dividends, interest distributions, cash,
warrants, rights, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.  Pledged Collateral may be General Intangibles or
Investment Property.

“Pledged LLC Interests” means all of each Borrower’s right, title and interest
as a member of any LLCs and all of such Borrower’s right, title and interest in,
to and under any LLC Agreement to which it is a party.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Pledged Notes” means all right, title and interest of each Borrower in the
Instruments evidencing all Indebtedness owed to such Borrower, issued by the
obligors named therein, and all interest, cash, Instruments and other property
or Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

“Pledged Partnership Interests” shall mean all of each Borrower’s right, title
and interest as a limited and/or general partner in all Partnerships and all of
each Borrower’s right, title and interest in, to and under any Partnership
Agreements to which it is a party.

“Pledged Stock” means the shares of capital stock owned by each Borrower;
provided,  however, that with respect to a Subsidiary that is not a Domestic
Subsidiary only outstanding capital stock possessing up to but not exceeding 65%
of the voting power of all classes of capital stock of such controlled foreign
corporation entitled to vote shall be deemed to be pledged hereunder; provided,
further that “Pledged Stock” shall not include the shares of the Liquor
Subsidiaries.

“Polluting Substance” means all pollutants, contaminants or chemicals or
industrial, toxic or hazardous substances or wastes and shall include, without
limitation, any flammable explosives, radioactive materials, oil, hazardous
materials, hazardous or solid wastes, hazardous or toxic substances or related
materials defined in CERCLA, the Superfund Amendments and Reauthorization Act of
1986, RCRA, the Hazardous and Solid Waste Amendments of 1984 and the Hazardous
Materials Transportation Act, as any of the same are hereafter amended, and in
the regulations adopted and publications promulgated thereto; provided in the
event any of the foregoing Environmental Laws is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and, provided further, to the extent
that the applicable laws of any state establish a meaning for “hazardous
substance,” “hazardous waste,” “hazardous material,” “solid waste” or “toxic
substance” that is broader than that specified in any of the foregoing
Environmental Laws, such broader meaning shall apply.

“Post-Closing Agreement” means that certain Post Closing Agreement of even date
herewith among Lender and Borrowers. 

“Potential Default” means an event, condition or thing which with the lapse of
any applicable grace period or with the giving of notice or both would
constitute, an Event of Default referred to in Section 12 of this Agreement and
which has not been appropriately waived in writing in accordance with this
Agreement or fully corrected, prior to becoming an actual Event of Default.

“Products” means property directly or indirectly resulting from any
manufacturing, processing, assembling or commingling of any Inventory.

“Properties” means any and all property owned or leased by any Borrower.

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.

“Remittances” means all payments in respect of Net Proceeds.





--------------------------------------------------------------------------------

 

Exhibit 10.1

“Replacement Reserve Agreement” means the Replacement Reserve and Security
Agreement dated as of the date hereof among Borrowers and Lender.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
excluding those events for which the requirement of notice has been waived by
the PBGC.

“Responsible Officer” means, with respect to a Person, the President, Chief
Executive Officer or Chief Financial Officer of such Person.

“Restrictive Agreements” shall have the meaning given in Section 10.24 of this
Agreement.

“Right of First Refusal” means that certain Right of First Refusal for Financing
Agreement dated December 1, 2014 among the Guarantors and Lender whereby
Guarantors grant Lender the first right of refusal on all new secured financing
and sale leaseback transactions.  

“Sellers” means Paul Slutzky, Charles B. Slutzky, David Slutzky, Gary Slutzky
and Carol Slutzky-Tenerowicz.

“Solvent” means, with respect to any Person, as of any date of determination,
that: (a) the fair value of the assets of the Person as of such date is greater
than the total amount of the liabilities of the Person, (b) the present fair
salable value of the assets of the Person as of such date is not less than the
amount that will be required to pay the probable liabilities of the Person on
its debts as they become absolute and matured, (c) the Person is able to pay all
liabilities of the Person as those liabilities mature, and (d) the Person does
not have unreasonably small amount of capital for the business in which it is
engaged or for any business or transaction in which it is about to engage. The
determination of whether a Person is Solvent shall take into account all such
Person’s assets and liabilities regardless of whether, or the amount at which,
any such asset or liability is included on a balance sheet of such Person
prepared in accordance with GAAP, including assets such as contingent
contribution or subrogation rights, business prospects, distribution channels
and goodwill. In computing the amount of contingent or unrealized assets or
contingent or unliquidated liabilities at any time, such assets and liabilities
will be computed at the amounts which, in light of all the facts and
circumstances existing at such time, represent the amount that reasonably can be
expected to become realized assets or matured liabilities, as the case may be.
In computing the amount that would be required to pay a Person’s probable
liability on its existing debts as they become absolute and matured, reasonable
valuation techniques, including a present value analysis, shall be applied using
such rates over such periods as are appropriate under the circumstances, and it
is understood that, in appropriate circumstances, the present value of
contingent liabilities may be zero.

“Stock Purchase Agreement” means the Stock Purchase Agreement, dated as of
November 30, 2015, among the Sellers and Peak Resorts.

“Subordinated Indebtedness” means (x) all Indebtedness of any Borrower, or any
of its Subsidiaries, now or hereafter existing, and (y) any monetary obligations
of any Borrower or any of its Subsidiaries in connection with any repurchase or
redemption of preferred membership units, equity securities or warrants of such
Borrower or any Subsidiary, in each case, (A) that is consented to in writing by
the Lender, in its sole discretion, and (B) that is expressly subordinated and
made



--------------------------------------------------------------------------------

 

Exhibit 10.1

junior to, pursuant to the terms of a written subordination agreement to which
the Lender is a party, the payment and performance in full of the Obligations by
the Borrowers.

“Subsidiary” means, in respect of a corporate Person, a corporation or other
business entity the shares constituting a majority of the outstanding capital
stock (or other form of ownership) or constituting a majority of the voting
power in any election of directors (or shares constituting both majorities) of
which are (or upon the exercise of any outstanding warrants, options or other
rights would be) owned directly or indirectly at the time in question by such
Person or another subsidiary of such Person or any combination of the foregoing.

“Title Policies” shall have the meaning given in Section 3.3(a) of this
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Missouri; provided,  however, that in the event that, by reason of
mandatory provisions of law, including the Missouri Uniform Commercial Code, any
or all of the attachment, perfection or priority of the Lender’s security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of Missouri, the term “UCC” shall
mean the Uniform Commercial Code as from time to time in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for the purposes of definitions related to such
provisions; provided,  further, that if the UCC is amended, after the date
hereof, such amendment will not be given effect for the purposes of this
Agreement if and to the extent the result of such amendment would be to limit or
eliminate any item of Collateral.

“United States” and “U.S.” each means United States of America.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Voting Stock” means capital stock of a corporation, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
corporate directors (or persons performing similar functions).

“Withdrawal Liability” means (in respect of the Borrowers, their Subsidiaries
and their ERISA Affiliates), at any date of determination, the amount equal to
the aggregate present value (as defined in Section 3 of ERISA) at such date of
the amount claimed to have been incurred as a result of a withdrawal less any
portion thereof as to which any Borrower reasonably believes, after appropriate
consideration of the possible adjustments arising under subtitle E of Title IV
of ERISA, such Borrower, its Subsidiaries and their ERISA Affiliates will have
no liability; provided,  however, that such Borrower shall obtain promptly
written advice from independent actuarial consultants supporting such
determination.

“Wholly-Owned Subsidiary” means, in respect of any Person, a Subsidiary of such
Person in which such Person owns all of the outstanding capital stock (or other
form of ownership) and controls all of the voting power in any election of
directors or otherwise.

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

ANNEX II

(see attached Disclosure Schedules)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Disclosure Schedule 5.1 – List of Borrowers’ Accounts

Picture 2 [skis-20160108ex101aa95e5g001.jpg]





--------------------------------------------------------------------------------

 

Exhibit 10.1

 

 

BankAccountAccount Name

Key Bank HMAccounts Payable

Key BankHMCredit Card

Key Bank HMOnline Sales

Key BankFestAccounts Payable

Key BankRentAccounts Payable

Key Bank Base LodgeMoney Market

Key BankHM LandMoney Market

BOGCHMAccounts Payable

BOGCHMPayroll

BOGCHMFishing

BOGCHMHealth Reimburse

BOGCHMMoney Market

BOGCNorth FaceMoney Market

BOGCFestPayroll

BOGCRentPayroll

BOGCHRVPayroll

BOGCHRVAccounts Payable

BOGCHRVMoney Market

BOGCHRVMoney Market

BOGCHRVReal Estate Escrow

 

 

BOGC = Bank of Greene County

The Bank of Greene County

Tannersville Branch

6176 Main Street

Tannersville, NY 12485

Cathy Wade, Branch Manager

518-943-2600  ext 2600

518-589-5649 fax

 

KeyBank, N.A.

Windham Branch

5387 Main Street

Windham, NY 12496

518-734-3200 office phone

 

HM = Hunter Mountain Ski Bowl Inc 

  Fest= Hunter Mountain Festivals Ltd

  Rent= Hunter Mountain Rentals Ltd

  Base Lodge= Hunter Mountain Base Lodge Inc

  HM Land= Hunter Mountain Land Corp

  Far West= Far West Inc

  North Face= North Face Inc

  HRV= Hunter Resort Vacations

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 8.3 – Changes Affecting Perfection

 

 

See Disclosure Schedule 10.19.





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 9.7 – Deposit Accounts

 

 

See Disclosure Schedule 5.1.





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 9.9 – Pledged Stock

 

 

(b) Subsidiary Corporation Name

Number of Shares Issued

Certificate

Number

Name of Shareholder

Hunter Mountain Acquisition, Inc.


100 

1 

Peak Resorts

Hunter Mountain Ski Bowl, Inc.


12 

6 

Hunter Mountain Acquisition, Inc.

Hunter Mountain Festivals, Ltd.


100 

7 

Hunter Mountain Acquisition, Inc.

Hunter Mountain Rentals, Ltd.


12 

6 

Hunter Mountain Acquisition, Inc.

Frosty Land, Inc.


12 

6 

Hunter Mountain Acquisition, Inc.

Hunter Mountain Base Lodge, Inc


12 

6 

Hunter Mountain Acquisition, Inc.

Hunter Resort Vacations, Inc.


12 

6 

Hunter Mountain Acquisition, Inc.

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 10.1 – Existence

 

 

Entity Legal Name

State of Organization

Additional

State(s) of Qualification

Peak Resorts, Inc.

Missouri

 

Hidden Valley Golf and Ski, Inc.

Missouri

 

Snow Creek, Inc.

Missouri

 

Paoli Peaks, Inc.

Missouri

Indiana

Mad River Mountain, Inc.

Missouri

Ohio

SNH Development, Inc.

Missouri

New Hampshire

L.B.O. Holding, Inc.

Maine

New Hampshire

JFBB Ski Areas, Inc.

Missouri

Pennsylvania

Resort Holdings, LLC

Missouri

 

Mount Snow, Ltd.

Vermont

 

Sycamore Lake, Inc.

Ohio

 

Deltrecs, Inc.

Ohio

 

BLC Operators, Inc.

Pennsylvania

 

Boston Mills Ski Resort, Inc.

Ohio

 

Brandywine Ski Resort, Inc.

Ohio

 

WC Acquisition Corp.

New Hampshire

 

Hunter Mountain Acquisition, Inc.

Missouri

 

Hunter Mountain Base Lodge, Inc.

New York

 

Hunter Mountain Ski Bowl, Inc.

New York

 

Hunter Mountain Festivals, Ltd.

New York

 

Hunter Mountain Rentals, Ltd.

New York

 

Hunter Resorts Vacations, Inc.

New York

 

Frosty Land, Inc.

New York

 

 

 

See Schedule 10.19 for additional information.



--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 10.6 – Litigation; Proceedings

 

 

Plaintiff

Defendant

Claim No.

Loss Date

Court

Case

Notes

Jamie Lynn Demarais

L.B.O. Holding, Inc.

075-010557

8/4/2011

U.S. District Court of New Hampshire

1:14-CV-00247-PB

CV – Personal Injury Alpine Slide

Sally P. Stouse, Philip D. Weeks and Vann A. Weeks

Paoli Peaks, Inc.

 

 

Orange County Circuit Court

59C01-1004-PL-000167

Civil Plenary

Sean Walsh

Snow Creek, Inc.

075-011110

 

Circuit Court Platte County, Missouri

15AE-CV01576

 

 

 

 

 

 

 

 

 

 

Litigation - Greene County, NY (Pending/Defendant)

File Date

Case Number

Parties

04/27/12

2012-439

Shenan Carroll v. Hunter Mountain LLC et al.

01/25/13

2013-78

David Karlsberg v. Hunter Mountain Ski Bowl Inc. et al.

03/23/15

2015-279

Barbara Brittan v. Hunter Mountain Ski Bowl Inc, et al.

08/05/15

2015-704

Nicole Bonacuso v. Presidents Bowl Inc. et al.

 

Litigation - US District Court, Northern District of NY (Pending/Defendant)

File Date

Case Number

Parties

05/27/15

1:15-cv-00649-CFH

S.G. et al. v. Hunter Mountain Ski Bowl, Inc.

 

1.



Hunter Mountain Ski Bowl, Inc. is in the process of settling a New York State
sales tax audit for December 2011 through August 2014. 

2.



Hunter Resort Vacations, Inc. is currently subject to a New York sales tax audit
for 2013 to 2015. 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 10.7 – Federal Tax ID for Hunter Entities and all Peak
Resorts, Inc. Subsidiaries

 

 

Peak Resorts, Inc.43-1793922

 

Deltrecs, Inc.34-0922540

Boston Mills Ski Resort, Inc.34-1565530

Brandywine Ski Resort, Inc.34-1656358

 

Hidden Valley Golf and Ski, Inc.43-1094257

Snow Creek, Inc.43-1424151

Paoli Peaks, Inc.43-1793926

Mad River Mountain, Inc.43-1941877

S N H Development, Inc.43-0482963

 

JFBB Ski Areas, Inc.42-1682602

JFBB LQ, Inc.20-4027768

BBJF LQ, Inc.20-4027847

 

L.B.O. Holding, Inc.01-0488967

 

Mount Snow Ltd.03-0265116

Mount Snow GP Services, LLC46-1252377

Mount Snow Develop and Build LLC46-2027928

West Lake Water Project, LLC46-1428792

Carinthia Group I, LP80-0868690

Carinthia Ski Lodge, LLC46-1436996

Carinthia Group 2 LP46-5081430

 

WC Acquisition Corp.27-3541785

Resort Holdings, LLC20-5068062

BLC Operators, Inc.46-3203689

Sycamore Lake, Inc.34-0924214

 

Hunter Mountain Acquisition, Inc.81-0803531

Hunter Mountain Ski Bowl, Inc.14-1672981

Hunter Mountain Festivals, Ltd.14-1720983

Hunter Mountain Rentals, Inc.141771475

Hunter Resort Vacations, Inc.20-2905396

Hunter Mountain Base Lodge14-1675370

Frosty Land, Inc.14-1675369





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 10.10 - Environmental Compliance

 

None.

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 10.12 – Employee Benefit Plans

 

 

1.



Dental Service Contract (Silver & Gold Plans) by and between Hunter Mountain Ski
Bowl, Inc. and Delta Dental of New York, Inc., effective November 1, 2015.

2.



Group ID 00970175 BlueShield of Northeastern NY Traditional Blue PPO 822.

3.



Group ID 00970175 BlueShield of Northeastern NY Traditional Blue EPO 5024.

4.



Group ID 00970175 BlueShield of Northeastern NY Traditional Blue EPO 6024.

5.



Group ID 00970175 BlueShield of Northeastern NY Healthy Balance EPO 8000.

6.



Group ID 00970175 BlueShield of Northeastern NY Traditional Blue EPO 6312.

7.



Group ID 00970175 BlueShield of Northeastern NY Healthy Balance EPO 8000.

8.



Hunter Mountain Ski Bowl, Inc. 401(K)/Profit Sharing Plan (formerly Shanty
Hollow Corporation Profit Sharing Plan) (joined by Hunter Mountain Rentals,
Ltd.; Hunter Resort Vacations, Inc.; Frosty Land, Inc.; Hunter Mountain
Festivals, Ltd.; and I&O.A. Slutzky, Inc. pursuant to Joinder Agreement dated
April 30, 2015).

9.



Hunter Mountain Bonuses:

a.



President/CEO- determined by shareholders, paid at the end of the fiscal year.
The bonus paid last year was $35,000.

b.



Retail Managers- paid 3% of retail net revenue split between the two managers
(1.5% each).

c.



Snowsports Director- paid 3% of year over year growth of net revenue.

d.



Summer Events Manager (also has role of Comptroller) - paid 3% of net revenue
for TAP NY (Hunter Mountain’s ½), German Festival, Celtic Festival and
Oktoberfest.

e.



Lodging Group Sales - paid (2% referral, 3% repeat 6% new) business of group
room revenue if they reach their quarterly goals. Paid quarterly.

10.



Hunter Mountain Car Allowances:

a.



President/CEO - $125/month for travel.

b.



 Snowmaking/ Construction Manager - Pickup Truck provided.

c.



 Lift Manager - Pickup Truck provided.

d.



 VP Sales and Marketing - vehicle provided through sponsorship.

11.



All Plans set forth in the Hunter Mountain Employee Handbook, a guide for
employees of Hunter Mountain Ski Bowl, Inc., Hunter Mountain Rentals, Ltd.,
Hunter Resort Vacations, Inc. and Hunter Mountain Festivals, Ltd., revised
November 2014, or most current version, to the extent that they do not conflict
with

12.



All Plans set forth in the Hunter Resorts Vacations, Inc. Employee Handbook, a
guide for employees of Hunter Resorts Vacations, Inc., Hunter Mountain Ski Bowl,
Inc., The Kaatskill Mountain Club, Hunter Mountain Rentals, Ltd., Hunter
Mountain Festivals, Ltd., and Frosty Land, Inc., revised November 2015, or most
current version. 

13.



Peak Resorts, Inc. 401(k) Plan

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 10.13 - Agreements; Adverse Obligations; Labor Disputes

 

1.



Lease Agreement, dated as of November 17, 2005, between Mad River Mountain,
Inc., as Tenant, and EPT Mad River, Inc., as Landlord regarding the real estate
utilized as Mad River Mountain ski area.

2.



Lease, dated as of May 27, 2003, between S N H Development, Inc., as Lessee, and
Crotched Mountain Properties, L.L.C., as Lessor regarding the real estate
utilized as Crotched Mountain ski area.

3.



Lease, dated as of June 20, 1978, as amended September 26, 1990, between Paoli
Peaks, Inc., as Lessee and Estate of Charles Marvin Weeks, by Philip D. Weeks,
Executor, as Lessor regarding the real estate utilized as Paoli Peaks ski area.

4.



Agreement by and between Hunter Mountain Ski Bowl, Inc., Shanty Hollow Corp.,
and Marubeni Corporation, a Japanese corporation, dated  June 24, 1987, granting
Marubeni the right to use Hunter Mountain Intellectual Property.

5.



Guaranty given by Hunter Mountain Ski Bowl, Inc., in favor of Berkshire Bank,
dated January 7, 2010, to induce Berkshire Bank to give credit or other banking
facilities to Snowsports Merchandising Corporation (f/k/a Ski Merchandising
Corporation).

6.



Hunter Mountain provides the facilities, food, marketing, sales, ticketing and
staff to run TAP NY, an annual event hosting breweries from New York State.  The
event had 95 breweries and over 6700 attendees this year. Expenses are deducted
from the sales with profits split between the Hudson Valley Beer and Food
Festival Organization and Hunter Mountain.

7.



Agreement by and between Hunter Mountain Ski Bowl, Inc., and New York Zipline
Adventures, LLC, dated October 12, 2009, for the use of Hunter Mountain
Property.

8.



Agreement by and between Hunter Mountain Festivals, Ltd. and Taste of Country
Productions, LLC, dated June 13, 2014, for the purpose of hosting the “Taste of
Country” festival.

9.



Agreement by and between Hunter Mountain Festivals, Ltd. and Mountain Jam LLC,
dated May 6, 2014, for the purpose of hosting the “Mountain Jam X” festival.

10.



Order dated September 29, 2015 issued by Costco Wholesale to Hunter Mountain Ski
Bowl, Inc. in connection with sale of ski lift tickets. 

11.



Lease agreement by and between Frosty Land, Inc. and Hunter Mountain Festivals
Ltd., dated July 14, 2005, for Hunter Mountain Festival Ltd.’s use of property
owned by Frosty Land, Inc.

12.



Management Agreement & Assignment, by and between Frosty Land, Inc., and Hunter
Mountain Ski Bowl, Inc., dated July 2005, for the performance of all duties and
responsibilities contained in the agreement.

13.



Lease by and between Hunter Mountain Base Lodge, Inc., and Hunter Mountain Ski
Bowl, Inc., dated July 1, 2001, for the lease of property.

14.



Access and Utilities Easement, granted by Hunter Mountain Base Lodge, Inc. for
the benefit of Hunter Mountain Ski Bowl, Inc., dated July 26, 2001

 

No adverse obligations or labor disputes.

 

.

 

--------------------------------------------------------------------------------

 

Disclosure Schedule 10.14(a) – Financial Statements

 

 

None.





1

 

--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 10.15 – Intellectual Property

 

 

Entity

Name Registered

Type

Location

Registration Number

Boston Mills Ski Resort, Inc.

Boston Mills Ski Resort

Registered Trade Name

OH

RN57398

Boulder View Tavern, Inc.

Boulder Lake Club

Fictitious

PA

4279688

L.B.O. Holding, Inc.

Attitash Resort

Trade Name

NH

496199

Peak Resorts, Inc.

Hidden Valley

Fictitious Name

MO

X001193675

Peak Resorts, Inc.

Ski and Ride with the Big Guns

Trademark

USA

3458757

S N H Development, Inc.

Crotched Mountain Ski and Ride Area

Trade Name

NH

459101

S N H Development, Inc.

Crotched Mountain Ski Area

Trade Name

NH

415650

Sycamore Lake, Inc.

Alpine Valley

Registered Trade name

OH

1891522

WC Acquisition Corp.

Wildcat Mountain Ski Area

Trade Name

NH

639176

WC Acquisition Corp.

Kitten Club

Trade Name

NH

639121

WC Acquisition Corp.

Bobcat Deli & Grill

Trade Name

NH

639135

 

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 10.16 – Structure; Capitalization

 

 

 

Subsidiary Corporation Name

Number of Shares Issued

Certificate Number

Name of Shareholder

BBJFLQ, Inc.


100 

1 

JFBB Ski Areas, Inc.

BLC Operators, Inc.


100 

1 

Peak Resorts, Inc.

Boston Mills Ski Resort, Inc.


400 

1(a)

Deltrics, Inc.

Boulder View Tavern, Inc.


100 

1 

Peak Resorts, Inc.

Brandywine Ski Resort, Inc.


100 

1(a)

Deltrics, Inc.

Carinthia Group 1, LP

 

 

 

Carinthia Ski Lodge LLC

 

 

 

Deltrecs, Inc.


38,000 

1(a)

Peak Resorts, Inc.

Hidden Valley Golf and Ski, Inc.


23,214 

54 

Peak Resorts, Inc.

JFBB LQ, Inc.


100 

1 

JFBB Ski Areas, Inc.

JFBB Ski Areas, Inc.


100 

1 

Peak Resorts, Inc.

LBO Holding, Inc.


1,000 

4 

Peak Resorts, Inc.

Mad River Mountain, Inc.

 

 

 

Mount Snow Develop and Build, LLC

 

 

 

Mount Snow GP Services, LLC

 

 

 

Mount Snow Ltd.


100 

3 

Peak Resorts, Inc.

Paoli Peaks, Inc.


100 

2 

Peak Resorts, Inc.

Resort Holding, LLC


100% 

N/A

Peak Resorts, Inc.

SNH Development, Inc.


500 

1 

Peak Resorts, Inc.

Snow Creek, Inc.


2 

30,000 

Peak Resorts, Inc.

Sycamore Lake, Inc.


125 

1A

Peak Resorts, Inc.

WC Acquisition Corp.


500 

1 

Peak Resorts, Inc.

Hunter Mountain Acquisition, Inc.


100 

1 

Peak Resorts, Inc.

Hunter Mountain Ski Bowl, Inc.


12 

6 

Hunter Mountain Acquisition, Inc.

Hunter Mountain Festivals, Inc.


100 

7 

Hunter Mountain Acquisition, Inc.

Hunter Mountain Rentals, Inc.


12 

6 

Hunter Mountain Acquisition, Inc.

Hunter Mountain Resorts Vacations, Inc.


12 

6 

Hunter Mountain Acquisition, Inc.

Hunter Mountain Base Lodge, Inc.


12 

6 

Hunter Mountain Acquisition, Inc.

Frosty Land, Inc.


12 

6 

Hunter Mountain Acquisition, Inc.

 

No options.





--------------------------------------------------------------------------------

 

Exhibit 10.1



 

Disclosure Schedule 10.19 – UCC and Collateral Related Information

 

 

Corporation Name

Chief Executive Office

Physical Location

Mailing Address

County

State

Peak Resorts, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

17409 Hidden Valley Dr.

Eureka, MO  63025

17409 Hidden Valley Dr.

Eureka, MO  63025

St. Louis

MO

BBJF LQ, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

Big Boulder Ski Area

Lake Drive

Lake Harmony, PA  18624

Jack Frost Mountain &

Big Boulder Ski Area

P.O. Box 1539

Blakeslee, PA  18610

Carbon

PA

Boston Mills Ski Resort, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

7100 Riverview

Peninsula, OH  44264

P.O. Box 175

Peninsula, OH  44264

Summit

OH

Brandywine Ski Resort, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

1146. W. Highland Rd.

Sagamore Hills, OH  44067

P.O. Box 175

Peninsula, OH  44264

Summit

OH

Deltrecs, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

7100 Riverview

Peninsula, OH  44264

P.O. Box 175

Peninsula, OH  44264

Summit

OH

Hidden Valley Golf and Ski, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

17409 Hidden Valley Dr.

Eureka, MO  63025

17409 Hidden Valley Dr.

Eureka, MO  63025

St. Louis

MO

JFBB LQ, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

Jack Frost Mountain

Route 940 & Jack Frost Mountain Road

Blakeslee, PA  18610

Jack Frost Mountain &

Big Boulder Ski Area

P.O. Box 1539

Blakeslee, PA  18610

Carbon

PA

JFBB Ski Areas, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

Jack Frost Mountain

Route 940 & Jack Frost Mountain Road

Blakeslee, PA  18610

and

Big Boulder Ski Area

Lake Drive

Lake Harmony, PA  18624

Jack Frost Mountain &

Big Boulder Ski Area

P.O. Box 1539

Blakeslee, PA  18610

Carbon

PA

Mad River Mountain, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

1000 Snow Valley Road

Zanesfield, OH  43360

1000 Snow Valley Road

Zanesfield, OH  43360

Logan

OH

Paoli Peaks, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

2798 West County Road

Paoli, IN  47454-0067

P.O. Box 67

Paoli, IN  47454

Orange

IN

S N H Development, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

615 Francestown Rd.

Bennington, NH  03442

615 Francestown Rd.

Bennington, NH  03442

Hillsborough

NH

Snow Creek, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

1 Snow Creek Dr.

Weston, MO  64098

1 Snow Creek Dr.

Weston, MO  64098

Platte

MO

Sycamore Lake, Inc.

17409 Hidden Valley Dr.

Eureka, MO  63025

10620 Mayfield Rd.
Chesterland, OH 44026

10620 Mayfield Road

Chesterland, OH 44026

Geauga

OH



--------------------------------------------------------------------------------

 

Exhibit 10.1

WC Acquisition Corp.

17409 Hidden Valley Dr.

Eureka, MO  63025

542 Route 16
Pinkham Notch
Gorham, NH 03581

P.O. Box R, Route 16

Jackson, NH 03846

Coos

NH

Hunter Mountain Acquisition, Inc.

17409 Hidden Valley Dr.

Eureka, MO 63025

64 Klein Avenue

Hunter, NY 12442

64 Klein Avenue

Hunter, NY 12442

St. Louis

MO

Hunter Mountain Ski Bowl, Inc.

17409 Hidden Valley Dr.

Eureka, MO 63025

64 Klein Avenue

Hunter, NY 12442

64 Klein Avenue

Hunter, NY 12442

Greene

NY

Hunter Mountain Festivals, Inc.

17409 Hidden Valley Dr.

Eureka, MO 63025

64 Klein Avenue

Hunter, NY 12442

64 Klein Avenue

Hunter, NY 12442

Greene

NY

Hunter Mountain Rentals, Inc.

17409 Hidden Valley Dr.

Eureka, MO 63025

64 Klein Avenue

Hunter, NY 12442

64 Klein Avenue

Hunter, NY 12442

Greene

NY

Hunter Resort Vacations, Inc.

17409 Hidden Valley Dr.

Eureka, MO 63025

64 Klein Avenue

Hunter, NY 12442

64 Klein Avenue

Hunter, NY 12442

Greene

NY

Hunter Mountain Base Lodge, Inc.

17409 Hidden Valley Dr.

Eureka, MO 63025

64 Klein Avenue

Hunter, NY 12442

64 Klein Avenue

Hunter, NY 12442

Greene

NY

Frosty Land, Inc.

17409 Hidden Valley Dr.

Eureka, MO 63025

64 Klein Avenue

Hunter, NY 12442

64 Klein Avenue

Hunter, NY 12442

Greene

NY

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 11.2(j) – License to Third Parties and Subsidiaries

 

 

1.



Agreement by and between Hunter Mountain Ski Bowl, Inc., Shanty Hollow Corp.,
and Marubeni Corporation, a Japanese corporation, dated  June 24, 1987, granting
Marubeni the right to use Hunter Mountain Intellectual Property.





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 11.3(a) - Consolidation, Merger, Sale and Purchase of Assets

 

None.





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 11.3(c)(iii) Indebtedness

 

 

Peak Resorts and subsidiaries; debt outstanding as of 10/31/2015

 

 

 

 

 

 

Loan Description

Holder

Balance

Peak Resorts, Inc. (Peak)

EPT-Mt Snow

Entertainment Properties

$
51,050,000 

Peak

EPT- Ski Properties

Entertainment Properties

$
37,561,792 

Peak

EPT-Alpine

Entertainment Properties

$
4,550,000 

Peak

snowmaking equipment

Varilease

$
3,261,905 

Peak

GS 2014 Groomers 10/13

Great Southern

$
577,715 

Peak

GS compressors 10/13

Great Southern

$
212,311 

Peak

GS 2014 AV groomer 3/14

Great Southern

$
140,066 

Peak

Chrysler 300C

First National Bank of St. Louis

$
21,707 

Peak

Wildcat acquisition

Franchi Mgmt

$
3,701,501 

Peak

Zip Rider

Varilease

$
1,463,390 

Peak

capitalized lease-2011

Huntington

$
102,068 

BMBW

2013 Sierra 3500 truck

Ally Bank

$
35,332 

BMBW

2014 Sierra 3500 truck

Ally Bank

$
35,253 

BMBW

1999 Backhoe

CAT Financial

$
18,269 

Mad River

Telephone System

Great American Financial

$
12,130 

Mt Snow

Cupola Building

Berkshire Bank

$
261,415 

Mt Snow

Lighting Project

Wells Fargo    .

$
50,332 

Mt Snow

construction equipment

IFS

$
352,299 

Mt Snow

Front loader cat

Macrolease Corporation

$
167,400 

Paoli

truck loan

Old National Bank

$
15,192 

R.HL

PA/VT Mortgage

Great Southern

$
420,634 

Snow Creek

Acadia

Bank of Weston

$
8,170 

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Disclosure Schedule 11.3(d) – Liens; Leases

 

 

1.



Promissory Note between Hunter Mountain Ski Bowl, Inc. and Key Bank, dated June
23, 2015, for $1,300,000 Bridge Loan.

2.



Promissory Note between Hunter Mountain Ski Bowl, Inc. and Key Bank, dated June
23, 2015,for $2,750,000 Line of Credit.

3.



Easement by Karl & Margo Plattner for the benefit of Hunter Mountain, dated
September 22, 2004, for the use of snowmaking water line.

4.



Lease agreement by and between Frosty Land, Inc. and Hunter Mountain Festivals
Ltd., dated July 14, 2005, for Hunter Mountain Festival Ltd.’s use of property
owned by Frosty Land, Inc.

5.



Lease by and between Far West, Inc. and Hudson Cellular Limited Partnership,
dated July 15, 1991, for the use of a certain radio tower located at Latitude
42, degrees 11’42 and Longitude 74 degrees 14’05, and modified pursuant to that
certain extension of lease dated July 15, 1991 by and between Far West, Inc. and
New Cingular Wireless PCS, LLC d/b/a AT&T Mobility (successor to Hudson Cellular
Limited Partnership), dated June 28, 2010.  The rents from this lease have been
assigned to Landmark Infastructure Holding Company LLC. 

6.



Lease by and between Far West, Inc. and Nextel WIP Lease Corp., dated April 1,
2004, for the use of a parcel of land in the Town of Hunter for any activity in
connection with the provision of communications services.

7.



License by and between Hunter Mountain Ski Bowl, Inc., and Nextel WIP Lease
Corp, d/b/a Nextel Partners, dated June 2015, for the purpose of providing
connection to the tower referred to in the 2004 agreement with Nextel.

8.



Lease by and between Hunter Mountain Base Lodge, Inc. and Omnipoint
Communications, Inc., signed February 5, 1998, for the use of space in the
placement of radio equipment and associated antenna described in the agreement.
The rents from this lease have been assigned to Landmark Infastructure Holding
Company LLC.

9.



Lease by and between North Face, Inc., and NYNEX Mobile Limited Partnership 2
d/b/a Verizon Wireless, dated February 2, 2007, for the use of a certain parcel
property for communications equipment. The rents from this lease have been
assigned to Landmark Infastructure Holding Company LLC.

10.



Easement made by Hunter Lift Line, Inc., and Hunter Mountain Base Lodge, Inc.,
for the benefit of NYNEX Mobile Limited Partnership 2 d/b/a Verizon Wireless,
signed November 6, 2013, for  the purpose of providing a connection to the
communications equipment referred to in the February 2, 2007.

11.



Easement made for the benefit of NYNEX Mobile Limited Partnership 2 d/b/a
Verizon Wireless by Hunter Lift Line, Inc. and Hunter Mountain Base Lodge, Inc.,
dated March 19, 2015, for the use property referred to in the agreement.

12.



License by and between Hunter Mountain Ski Bowl, Inc., and Robert M. Schneider
P.C. and Urgent Medical Care, LLC, dated  December 2, 2004, for the use of the
premises at the medical clinic at Hunter Mountain Ski Bowl, Inc.

13.



License by and between Hunter Mountain Ski Bowl, Inc. and NYNEX Mobile Limited
Partnership 2 d/b/a Verizon Wireless, dated March 2, 2015, for the use of
property for communications equipment.

14.



Lease by and between Hunter Mountain Base Lodge, Inc. and Hunter Mountain Racing
Foundation, Inc., dated July 23, 2015, for the use of premises owned by Hunter
Mountain Base Lodge, Inc.

15.



Revocable license granted by Hunter Mountain Ski Bowl, Inc., Hunter Mountain
Base Lodge, Inc., Charles Slutzky, David Slutzky, Paul Slutzky, Gary Slutzky,
and Carol Slutzky-Tenerowicz to Robert Laker, Claudette Kraus, Entrust Northeast
LLC, Victor Magnotti, Nick Tirino, Konstantin Kostov, and Nicholas Loizou,
signed August 31, 2015, to use snow making reservoir for recreational purposes.

16.



Easement made by Hunter Mountain Ski Bowl, Inc., Hunter Mountain Base Lodge,
Inc., North Face, Inc., and Far West, Inc. for the benefit of Landmark
Infrastructure Holding Company LLC, dated August 2013, for the use of
telecommunications equipment.

17.



Lease by and between Hunter Mountain Base Lodge, Inc., and Independent Wireless
One Leased Realty Corporation, signed April 3, 2002, and April 8, 2002, for the
use of telecommunications equipment.  The rents from this lease have been
assigned to Landmark Infastructure Holding Company LLC.

18.



Agreement dated April 1996 between Shanty Hollow Corporation and the County of
Greene, as subsequent assigned to Hunter Mountain Base Lodge, Inc.  The parties
to this agreement intend to move the transmission tower that is the subject of
this agreement to another small portion of real property, and for Hunter
Mountain Base Lodge, Inc. to gift that small portion of real property to the
County of Greene.

 



--------------------------------------------------------------------------------

 

Exhibit 10.1

19.



Agreement between Central Hudson Gas and Electric for radio transmission
equipment and an antenna within the Summit Lodge.

 



--------------------------------------------------------------------------------